 



EXECUTION COPY
 
$1,050,000,000
CREDIT AGREEMENT
among
AMERICAN CELLULAR CORPORATION,
as Borrower,
The Guarantors from Time to Time Parties Hereto,
and
The Several Lenders
from Time to Time Parties Hereto,
and
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent,
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agent,
and
BEAR STEARNS CORPORATE LENDING INC., CITIBANK, N.A., and
DEUTSCHE BANK SECURITIES INC.
as Co-Documentation Agents
Dated as of March 15, 2007
 
LEHMAN BROTHERS INC. and MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers
LEHMAN BROTHERS INC., MORGAN STANLEY SENIOR FUNDING, INC., BEAR, STEARNS &
CO., INC., CITIGROUP GLOBAL MARKETS INC. and DEUTSCHE BANK SECURITIES INC.,
as Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page SECTION 1.   DEFINITIONS     1  
 
                   
 
    1.1     Defined Terms     1  
 
                   
 
    1.2     Other Definitional Provisions     23  
 
                    SECTION 2.   AMOUNT AND TERMS OF TERM COMMITMENTS     24  
 
                   
 
    2.1     Term Commitments     24  
 
                   
 
    2.2     Procedure for Term Loan Borrowing     25  
 
                   
 
    2.3     Repayment of Term Loans     25  
 
                   
 
    2.4     Incremental Facilities     25  
 
                    SECTION 3.   AMOUNT AND TERMS OF REVOLVING COMMITMENTS    
26  
 
                   
 
    3.1     Revolving Commitments     26  
 
                   
 
    3.2     Procedure for Revolving Loan Borrowing     26  
 
                   
 
    3.3     Swingline Commitment     27  
 
                   
 
    3.4     Procedure for Swingline Borrowing; Refunding of Swingline Loans    
27  
 
                   
 
    3.5     Commitment Fees, etc.     28  
 
                   
 
    3.6     Termination or Reduction of Commitments     29  
 
                   
 
    3.7     L/C Commitment     29  
 
                   
 
    3.8     Procedure for Issuance of Letter of Credit     29  
 
                   
 
    3.9     Fees and Other Charges     30  
 
                   
 
    3.10     L/C Participations     30  
 
                   
 
    3.11     Reimbursement Obligation of the Borrower     31  
 
                   
 
    3.12     Obligations Absolute     31  
 
                   
 
    3.13     Letter of Credit Payments     32  
 
                   
 
    3.14     Applications     32  
 
                    SECTION 4.   GENERAL PROVISIONS APPLICABLE TO LOANS AND
LETTERS OF CREDIT     32  
 
                   
 
    4.1     Optional Prepayments     32  
 
                   
 
    4.2     Mandatory Prepayments     32  
 
                   
 
    4.3     Conversion and Continuation Options     33  
 
                   
 
    4.4     Limitations on Eurodollar Tranches     33  
 
                   
 
    4.5     Interest Rates and Payment Dates     34  
 
                   
 
    4.6     Computation of Interest and Fees     34  
 
                   
 
    4.7     Inability to Determine Interest Rate     34  
 
                   
 
    4.8     Pro Rata Treatment and Payments     35  
 
                   
 
    4.9     Requirements of Law     36  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                                      Page
 
    4.10     Taxes     37  
 
                   
 
    4.11     Indemnity     39  
 
                   
 
    4.12     Change of Lending Office     39  
 
                   
 
    4.13     Replacement of Lenders     39  
 
                   
 
    4.14     Evidence of Debt     39  
 
                   
 
    4.15     Illegality     40  
 
                    SECTION 5.   REPRESENTATIONS AND WARRANTIES     40  
 
                   
 
    5.1     Financial Condition     40  
 
                   
 
    5.2     No Change     41  
 
                   
 
    5.3     Corporate Existence; Compliance with Law; Authorizations     41  
 
                   
 
    5.4     Power; Authorization; Enforceable Obligations     41  
 
                   
 
    5.5     No Legal Bar     42  
 
                   
 
    5.6     Litigation     42  
 
                   
 
    5.7     No Default; No Material Breach     42  
 
                   
 
    5.8     Ownership of Property; Liens     42  
 
                   
 
    5.9     Intellectual Property     42  
 
                   
 
    5.10     Taxes     42  
 
                   
 
    5.11     Federal Regulations     42  
 
                   
 
    5.12     Labor Matters     43  
 
                   
 
    5.13     ERISA     43  
 
                   
 
    5.14     Investment Company Act; Other Regulations     43  
 
                   
 
    5.15     Subsidiaries     43  
 
                   
 
    5.16     Use of Proceeds     43  
 
                   
 
    5.17     Environmental Matters     43  
 
                   
 
    5.18     Accuracy of Information, etc.     44  
 
                   
 
    5.19     Security Documents     45  
 
                   
 
    5.20     Solvency     45  
 
                   
 
    5.21     Obligations     45  
 
                   
 
    5.22     Real Property     45  
 
                   
 
    5.23     FCC and PUC Matters     45  
 
                   
 
    5.24     Permitted Acquisitions     46  
 
                   
 
    5.25     Borrower Agreements     46  
 
                    SECTION 6.   CONDITIONS PRECEDENT     47  
 
                   
 
    6.1     Conditions to Initial Extension of Credit     47  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                                      Page
 
    6.2     Conditions to Each Extension of Credit     49  
 
                    SECTION 7.   AFFIRMATIVE COVENANTS     49  
 
                   
 
    7.1     Financial Statements     49  
 
                   
 
    7.2     Certificates; Other Information     50  
 
                   
 
    7.3     Payment of Obligations     51  
 
                   
 
    7.4     Maintenance of Existence; Compliance     51  
 
                   
 
    7.5     Maintenance of Property; Insurance     51  
 
                   
 
    7.6     Inspection of Property; Books and Records; Discussions     52  
 
                   
 
    7.7     Notices     52  
 
                   
 
    7.8     Environmental Laws     52  
 
                   
 
    7.9     Interest Rate Protection     53  
 
                   
 
    7.10     Additional Collateral, etc.     53  
 
                   
 
    7.11     Further Assurances     55  
 
                    SECTION 8.   NEGATIVE COVENANTS     56  
 
                   
 
    8.1     Consolidated Secured Leverage Ratio     56  
 
                   
 
    8.2     Indebtedness     56  
 
                   
 
    8.3     Liens     57  
 
                   
 
    8.4     Fundamental Changes     59  
 
                   
 
    8.5     Disposition of Property     59  
 
                   
 
    8.6     Restricted Payments     59  
 
                   
 
    8.7     [Intentionally Omitted]     60  
 
                   
 
    8.8     Investments     60  
 
                   
 
    8.9     Optional Payments and Modifications of Certain Debt Instruments    
61  
 
                   
 
    8.10     Transactions with Affiliates     61  
 
                   
 
    8.11     [Intentionally Omitted]     62  
 
                   
 
    8.12     Hedge Agreements     62  
 
                   
 
    8.13     Changes in Fiscal Periods     62  
 
                   
 
    8.14     Negative Pledge Clauses     62  
 
                   
 
    8.15     Clauses Restricting Subsidiary Distributions     62  
 
                   
 
    8.16     Lines of Business     62  
 
                   
 
    8.17     Amendments to Material Agreements     63  
 
                   
 
    8.18     Use of Proceeds     63  
 
                    SECTION 9.   EVENTS OF DEFAULT     63  
 
                    SECTION 10.   THE AGENTS     66  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                                      Page
 
    10.1     Appointment     66  
 
                   
 
    10.2     Delegation of Duties     67  
 
                   
 
    10.3     Exculpatory Provisions     67  
 
                   
 
    10.4     Reliance by Agents     67  
 
                   
 
    10.5     Notice of Default     67  
 
                   
 
    10.6     Non-Reliance on Agents and Other Lenders     68  
 
                   
 
    10.7     Indemnification     68  
 
                   
 
    10.8     Agent in Its Individual Capacity     68  
 
                   
 
    10.9     Successor Administrative Agent     69  
 
                   
 
    10.10     Agents Generally     69  
 
                   
 
    10.11     The Bookrunners and Arrangers     69  
 
                    SECTION 11.   MISCELLANEOUS     69  
 
                   
 
    11.1     Amendments and Waivers     69  
 
                   
 
    11.2     Notices     72  
 
                   
 
    11.3     No Waiver; Cumulative Remedies     73  
 
                   
 
    11.4     Survival of Representations and Warranties     73  
 
                   
 
    11.5     Payment of Expenses and Taxes     73  
 
                   
 
    11.6     Successors and Assigns; Participations and Assignments     74  
 
                   
 
    11.7     Adjustments; Set-off     77  
 
                   
 
    11.8     Counterparts     78  
 
                   
 
    11.9     Severability     78  
 
                   
 
    11.10     Integration     78  
 
                   
 
    11.11     GOVERNING LAW     78  
 
                   
 
    11.12     Submission To Jurisdiction; Waivers     78  
 
                   
 
    11.13     Acknowledgments     79  
 
                   
 
    11.14     Releases of Guarantees and Liens     79  
 
                   
 
    11.15     Confidentiality     79  
 
                   
 
    11.16     WAIVERS OF JURY TRIAL     80  
 
                   
 
    11.17     Delivery of Addenda     80  
 
                   
 
    11.18     Patriot Act     80  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
ANNEX:
A     Pricing Grid
SCHEDULES:

     
I
  Commitments
5.4
  Consents, Authorizations, Filings and Notices
5.15
  Subsidiaries
5.22
  Real Property
5.23
  FCC and PUC Matters
5.25
  Borrower Agreements
8.2(d)
  Existing Indebtedness
8.3(f)
  Existing Liens

EXHIBITS:

     
A
  Form of Addendum
B
  Form of Assignment and Assumption
C
  Form of Compliance Certificate
D
  Form of Guarantee and Collateral Agreement
E
  Form of Prepayment Option Notice
F
  Form of Exemption Certificate
G-1
  Form of Term Note
G-2
  Form of Revolving Note
G-3
  Form of Swingline Note
H
  Form of Closing Certificate
I-1
  Form of Legal Opinion of Mayer, Brown, Rowe & Maw LLP
I-2
  Form of Legal Opinion of Wilkinson Barker & Knauer LLP
I-3
  Form of Legal Opinion of McAfee & Taft

v



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of March 15, 2007, among AMERICAN CELLULAR
CORPORATION, a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), the Subsidiary Guarantors (as defined below), ACC
HOLDINGS, LLC, an Oklahoma limited liability company (“Holdings”), as Guarantor,
LEHMAN COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
“Administrative Agent”), MORGAN STANLEY SENIOR FUNDING, INC., as syndication
agent (in such capacity, the “Syndication Agent”) and BEAR STEARNS CORPORATE
LENDING INC., CITIBANK N.A. and DEUTSCHE BANK SECURITIES INC., as
co-documentation agents (in such capacity, the “Co-Documentation Agents”).
          WHEREAS, to provide funds (i) to finance working capital and other
general corporate needs of the Borrower and its Subsidiaries (including
Permitted Acquisitions), (ii) for the Refinancing and the redemption, defeasance
or repurchase of the Existing Senior Subordinated Notes and (iii) to pay fees
and expenses incurred in connection with the transactions contemplated herein,
the Borrower has requested that the Lenders make certain credit facilities
available to the Borrower; and
          WHEREAS, the Lenders are willing to make such credit facilities
available to the Borrower upon and subject to the terms and conditions
hereinafter set forth.
          NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “Addendum”: an instrument, substantially in the form of Exhibit A, by
which a Lender becomes a party to this Agreement as of the Closing Date.
          “Administrative Agent”: as defined in the recitals to this Agreement.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
          “Agents”: the collective reference to the Administrative Agent, the
Syndication Agent, each Co-Documentation Agent and any sub-agent of or successor
to the Administrative Agent, the Syndication Agent and each Co-Documentation
Agent, which term shall include, for purposes of Section 10 only, the Issuing
Lender and the Swingline Lender.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender’s Term Loans and (ii) the
amount of such Lender’s Revolving Commitment then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

 



--------------------------------------------------------------------------------



 



          “Agreement”: this Credit Agreement.
          “Applicable Margin”: for each Type of Loan, the rate per annum set
forth under the relevant column heading below:

                      Eurodollar Loans   Base Rate Loans
Revolving Loans and Swingline Loans
    2.00 %     1.00 %
Term Loans
    2.00 %     1.00 %

provided, that, on and after each Term Loan Adjustment Date (as defined in the
Term Loan Pricing Grid) occurring after the completion of two full fiscal
quarters of the Borrower after the Closing Date, the Applicable Margin with
respect to the Term Loans will be determined pursuant to the Term Loan Pricing
Grid; and provided, further, that, on and after each Revolving Credit Adjustment
Date (as defined in the Revolving Credit Pricing Grid) occurring after the
completion of two full fiscal quarters of the Borrower after the Closing Date,
the Applicable Margin with respect to the Revolving Loans and Swingline Loans
will be determined pursuant to the Revolving Credit Pricing Grid.
          “Applicable Premium”: in connection with any refinancing of the Term
Loans with Bank Debt (only to the extent that the “all-in yield” of such Bank
Debt is less than the all-in yield for the Term Loans), any purchase of Term
Loans of a Non-Consenting Lender pursuant to Section 11.1 or any Repricing
during any period set forth below, the amount determined by multiplying the
principal amount of such Lender’s Term Loans being refinanced or purchased or,
in the case of a Repricing, the aggregate outstanding amount of the Term Loans,
as the case may be, by the applicable percentage set forth below under the
caption “Prepayment Percentage” opposite such period:

      PERIOD   PREPAYMENT PERCENTAGE
After March 15, 2007 but on or before March 15, 2008
  1.0% March 15, 2008 and thereafter   0.0%

          “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.
          “Approved Fund”: as defined in Section 11.6.
          “Asset Sale”: any Disposition of Property or series of related
Dispositions of Property (excluding any such Disposition permitted by clause
(a), (b), (c), (d) or (g) of Section 8.5).
          “Assignee”: as defined in Section 11.6(b).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit B.
          “Authorizations”: (i) all material filings, recordings, and
registrations with, and all material validations or exemptions, approvals,
orders, authorizations, consents, franchises, licenses, certificates, and
permits from, any Governmental Authority (other than the FCC and applicable
PUCs), including without limitation, any of the foregoing authorizing or
permitting the acquisition, construction,

2



--------------------------------------------------------------------------------



 



or operation of any System and (ii) all material filings, recordings, and
registrations with, and all validations or exemptions, approvals, orders,
authorizations, consents, franchises, licenses, certificates, and permits from,
the FCC and any applicable PUCs, including authorizing or permitting the
acquisition, construction, or operation of any System and the use of any
radiofrequency spectrum.
          “Available Revolving Commitment”: as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding; provided, that, in calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Revolving Commitment pursuant to Section 3.5, the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
          “Bank Debt”: any senior secured or unsecured credit facilities,
including, without limitation, institutional term loans, that is broadly
marketed or syndicated to institutional investors in financings similar to the
Term Loans. All references herein to the “all-in yield” of any Bank Debt shall
exclude the effect of any arrangement, syndication or other fees that are not
shared with all lenders or holders thereof.
          “Base Rate”: for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/100th of 1%) equal to the greater of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%. For purposes hereof: “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by the Reference Lender
as its prime rate in effect at its principal office in New York City (the Prime
Rate not being intended to be the lowest rate of interest charged by the
Reference Lender in connection with extensions of credit to debtors). Any change
in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
          “Base Rate Loans”: Loans the rate of interest applicable to which is
based upon the Base Rate.
          “Benefitted Lender”: as defined in Section 11.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Bookrunners” means Lehman Brothers Inc., Morgan Stanley Senior
Funding Inc., Bear, Stearns & Co., Inc., Citigroup Global Markets Inc. and
Deutsche Bank Securities Inc., each in its respective capacity as joint
bookrunner hereunder.
          “Borrower”: as defined in the preamble to this Agreement.
          “Borrower Credit Agreement Obligations”: as defined in the Guarantee
and Collateral Agreement.
          “Borrower Hedge Agreement Obligations”: as defined in the Guarantee
and Collateral Agreement.
          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.

3



--------------------------------------------------------------------------------



 



          “Borrower Indenture”: the Existing Senior Note Indenture and any
future indentures with respect to Indebtedness for borrowed money of the
Borrower or any other Group Member to the extent permitted hereunder.
          “Business”: as defined in Section 5.17(b).
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) auction rate securities issued by any domestic corporation or
any domestic government instrumentality, in each case rated at least AA by S&P
or Fitch Ratings, Ltd. or at least Aa by Moody’s and with interest rates or
dividend yields that are re-set not more than 365 days from the date of
acquisition thereof; or (h) shares of money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (a) through
(g) of this definition or money market funds that (i) comply with the criteria
set forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

4



--------------------------------------------------------------------------------



 



          “Closing Date”: the date on which the conditions precedent set forth
in Section 6.1 shall have been satisfied or waived, which date is March 15,
2007.
          “CMRS Assets”: any CMRS System or Franchise Interest owned directly or
indirectly by any Person and used in connection with such Person’s CMRS
Business.
          “CMRS Business”: the business of owning or operating one or more CMRS
Systems and other business directly related thereto.
          “CMRS Entity”: a Person that provides, or is authorized to provide, a
commercial mobile radio service as defined in the Communications Act.
          “CMRS System”: a system providing commercial mobile radio service as
defined in the Communications Act.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Co-Documentation Agent”: as defined in the preamble to this
Agreement.
          “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Commitment”: as to any Lender, the sum of the Tranche B Term
Commitment, the Delayed Draw Term Commitment and the Revolving Commitment of
such Lender.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.
          “Communications Act”: collectively, the Federal Communications Act of
1934, as amended from time to time, the rules and regulations promulgated by the
FCC thereunder, the written policies and published orders and decisions of the
FCC, the terms and conditions of any FCC License, and court decisions
interpreting each of the foregoing, as in effect at any time.
          “Communications Regulatory Authority”: the FCC and each PUC.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit C.
          “Conduit Lender”: any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and the Borrower (which
consent shall not be unreasonably withheld); provided, that the designation by
any Lender of a Conduit Lender shall not relieve the designating Lender of any
of its obligations to fund a Loan under this Agreement if, for any reason, its
Conduit Lender fails to fund any such Loan, and the designating Lender (and not
the Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

5



--------------------------------------------------------------------------------



 



          “Confidential Information Memorandum”: the Confidential Information
Memorandum with respect to the Facilities dated February 2007 and furnished to
the Lenders.
          “Consolidated EBITDA”: for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans), (c) customary
investment banking fees incurred in connection with acquisitions, divestitures
and financing transactions, (d) depreciation and amortization expense,
(e) amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (f) any extraordinary charges or losses determined in
accordance with GAAP, (g) non-cash compensation expenses arising from the
issuance of stock, options to purchase stock and stock appreciation rights to
the management of the Borrower, and (h) any other non-cash charges, non-cash
expenses or non-cash losses of the Borrower or any of its Subsidiaries for such
period (excluding any such charge, expense or loss incurred in the ordinary
course of business that constitutes an accrual of or a reserve for cash charges
for any future period); provided, however, that cash payments made in such
period or in any future period in respect of such non-cash charges, expenses or
losses (excluding any such charge, expense or loss incurred in the ordinary
course of business that constitutes an accrual of or a reserve for cash charges
for any future period) shall be subtracted from Consolidated Net Income in
calculating Consolidated EBITDA in the period when such payments are made, and
minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (a) interest income, (b) any extraordinary income or
gains determined in accordance with GAAP and (c) any other non-cash income
(excluding any items that represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period that are described in
the parenthetical to clause (h) above), all as determined on a consolidated
basis. For the purposes of calculating Consolidated EBITDA for any twelve-month
period (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (a) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (b) involves the payment of consideration by the Borrower and
its Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$5,000,000.
          “Consolidated Interest Expense”: for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedge Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP).
          “Consolidated Leverage Ratio”: on any date of determination, the ratio
of (a) Consolidated Total Debt on such date to (b) Consolidated EBITDA as of the
most recently ended twelve-month period ending on the last day of the most
recent fiscal quarter.

6



--------------------------------------------------------------------------------



 



          “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided, that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
          “Consolidated Secured Debt”: all Consolidated Total Debt secured by a
Lien on any assets of the Borrower or its Subsidiaries.
          “Consolidated Secured Leverage Ratio”: on any date of determination,
the ratio of (a) Consolidated Secured Debt on such date to (b) Consolidated
EBITDA as of the most recently ended twelve-month period ending on the last day
of the most recent fiscal quarter.
          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP. For purposes of
calculating the definitions of “Consolidated Leverage Ratio” and “Consolidated
Secured Leverage Ratio”, Consolidated Total Debt, shall not include (i) proceeds
in excess of the stated principal amount of the applicable instrument related to
such Indebtedness or (ii) the aggregate undrawn amount of letters of credit
permitted by Section 8.2(n).
          “Default”: any of the events specified in Section 9, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Delayed Draw Commitment Fee Rate”: 0.75% per annum.
          “Delayed Draw Commitment Termination Date”: the earlier to occur of
(i) the third Delayed Draw Funding Date and (ii) March 15, 2008.
          “Delayed Draw Funding Date”: any date on which the borrowing of
Delayed Draw Term Loans is made.
          “Delayed Draw Term Commitment”: as to any Lender, the obligation of
such Lender, if any, to make a Delayed Draw Term Loan to the Borrower hereunder
in a principal amount not to exceed the amount set forth under the heading
“Delayed Draw Term Commitment” under such Lender’s name on such Lender’s
Addendum, as the same may be changed from time to time pursuant to the terms
hereof. The original aggregate amount of the Delayed Draw Term Commitment is
$75,000,000.
          “Delayed Draw Term Facility”: as defined in the definition of
“Facility”.
          “Delayed Draw Term Lender”: each Lender that has a Delayed Draw Term
Commitment or holds a Delayed Draw Term Loan.
          “Delayed Draw Term Loan”: as defined in Section 2.1(b).

7



--------------------------------------------------------------------------------



 



          “Delayed Draw Term Percentage”: as to any Delayed Draw Term Lender at
any time, the percentage which such Lender’s Delayed Draw Term Commitment then
constitutes of the aggregate Delayed Draw Term Commitments.
          “Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: any Subsidiary of Borrower or Holdings
organized under the laws of any jurisdiction within the United States.
          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
          “Equipment Lease and Switch Sharing Agreements” means the three
Equipment Lease Agreements and the three Switch Sharing Agreements between
Dobson Operating Co., LLC and the Borrower, and the one Equipment Lease
Agreement between Sygnet Communications, Inc. and the Borrower, all dated as of
January 1, 2003, which provide for the leasing or sharing of certain
telecommunications equipment between the parties thereto, including any
amendments or modifications thereto; provided, however, that such amendments or
modifications may not adversely affect the Borrower when compared with the
provisions in place immediately prior to the time of such amendment.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate screen (or otherwise on such screen),
the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

8



--------------------------------------------------------------------------------



 



          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
Eurodollar Base Rate

1.00 — Eurocurrency Reserve Requirements
          “Eurodollar Tranche”: the collective reference to Eurodollar Loans
under a particular Facility the then current Interest Periods with respect to
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
          “Event of Default”: any of the events specified in Section 9;
provided, that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
          “Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of
which either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Borrower Credit
Agreement Obligations, would, in the good faith judgment of the Borrower, result
in adverse tax consequences to the Borrower.
          “Excluded Indebtedness”: all Indebtedness permitted by clauses (a),
(b), (c), (e), (h), (i), (j), (k), (l), (m) and (n) of Section 8.2.
          “Existing Agent”: as defined in the definition of “Existing Credit
Agreement”.
          “Existing Credit Agreement”: the Credit Agreement dated as of
August 7, 2006, among the Borrower, the lenders from time to time party thereto,
the Subsidiary Guarantors, Holdings and Bear Stearns Corporate Lending Inc., as
administrative agent (in such capacity, the “Existing Agent”).
          “Existing Indentures”: the Existing Senior Note Indenture and the
Existing Senior Subordinated Note Indenture.
          “Existing Senior Note Indenture”: the Indenture, dated as of August 8,
2003, entered into by the Borrower and certain of its Subsidiaries in connection
with the issuance of the Existing Senior Notes, together with all instruments,
amendments, modifications, supplements and other agreements entered into by the
Borrower or certain of its Subsidiaries in connection therewith.
          “Existing Senior Notes”: the 10.00% notes of the Borrower issued
pursuant to the Existing Senior Note Indenture.
          “Existing Senior Notes Tender Offer”: the Offer to Purchase for Cash
the Existing Senior Notes and Solicitation of Consents to Proposals by the
Borrower, dated February 15, 2007.
          “Existing Senior Subordinated Note Indenture”: the Indenture, dated
March 14, 2001, as amended by the First Supplemental Indenture, dated as of
August 19, 2003, entered into by the Borrower and certain of its Subsidiaries in
connection with the issuance of the Existing Senior Subordinated Notes, together
with all instruments, amendments, modifications, supplements and other
agreements entered into by the Borrower or certain of its Subsidiaries in
connection therewith.

9



--------------------------------------------------------------------------------



 



          “Existing Senior Subordinated Notes”: the 91/2% senior subordinated
notes of the Borrower issued pursuant to the Existing Senior Subordinated Note
Indenture.
          “Facility”: each of (a) the Tranche B Term Commitments and the Tranche
B Term Loans made thereunder (the “Tranche B Term Facility”), (b) the Delayed
Draw Term Commitments and the Delayed Draw Term Loans made thereunder (the
“Delayed Draw Term Facility”), and (c) the Revolving Commitments and the
extensions of credit made thereunder (the “Revolving Facility”).
          “Facilities Increase” as defined in Section 2.4(a) hereof.
          “Facilities Increase Date” as defined in Section 2.4(c) hereof.
          “Facilities Increase Notice”: a notice from the Borrower to the
Administrative Agent requesting a Facilities Increase, which may include any
proposed term and condition for such proposed Facilities Increase but shall
include in any event the amount of such proposed Facilities Increase.
          “Fair Market Value”: (a) with respect to any asset or group of assets
(other than a marketable security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by the Board of
Directors of the Borrower or, if such asset shall have been the subject of a
relatively contemporaneous appraisal by an independent third party appraiser,
the basic assumptions underlying which have not materially changed since its
date, the value set forth in such appraisal and (b) with respect to any
marketable security at any date, the closing sale price of such security on the
Business Day next preceding such date, as appearing in any published list of any
national securities exchange or the NASDAQ Stock Market or, if there is no such
closing sale price of such security, the final price for the purchase of such
security at face value quoted on such business day by a financial institution of
recognized standing regularly dealing in securities of such type and selected by
the Borrower and reasonably approved by the Administrative Agent.
          “FCC”: the Federal Communications Commission and any successor
regulatory body.
          “FCC License”: each Authorization which is issued by the FCC from time
to time for the Borrower and its Subsidiaries to operate each of the Systems.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Reference Lender
from three federal funds brokers of recognized standing selected by it.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
          “Franchise Interest”: any direct or indirect ownership in any Person
that is a CMRS Entity.
          “Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

10



--------------------------------------------------------------------------------



 



          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Group Members”: the collective reference to Holdings, the Borrower
and its Subsidiaries.
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by Holdings, the Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit D.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
          “Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.
          “Hedge Agreements”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Hedge Agreement.
          “Holdings”: as defined in the preamble to this Agreement.

11



--------------------------------------------------------------------------------



 



          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all obligations of such Person
to purchase, redeem, retire, defease or otherwise acquire any Capital Stock of
such Person (other than any such Capital Stock which has a stated maturity of at
least 180 days after the Term Loan Maturity Date and may not be required to be
repaid, redeemed, purchased , retired, defeased or otherwise acquired on or
prior to such date), in the case of redeemable preferred stock, at the greater
of its voluntary liquidation preference and its involuntary liquidation
preference plus accrued and unpaid dividends, (h) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Sections 8.2 and 9(e) only, all net
obligations of such Person in respect of Hedge Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. For
purposes of clause (j) above, the principal amount of Indebtedness in respect of
Hedge Agreements shall equal the amount that would be payable (giving effect to
netting) at such time if such Hedge Agreement were terminated.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
          “Interest Payment Date”: (a) as to any Base Rate Loan (other than any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Loan (other than any Revolving Loan
that is a Base Rate Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof (if interest is payable on such date) and
(e) as to any Swingline Loan, the day that such Loan is required to be paid.

12



--------------------------------------------------------------------------------



 



          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders under the relevant Facility) nine or twelve months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders under the relevant Facility) nine or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent no later than 12:00 Noon, New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided, that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (ii) the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Credit Termination Date or
beyond the Term Loan Maturity Date, as the case may be; and
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
          “Investments”: as defined in Section 8.8.
          “Issuing Lender”: Any Lender or Affiliate of a Lender that, with the
approval of the Administrative Agent and the Borrower, becomes the Issuing
Lender as of any date after the Closing Date, by agreeing, pursuant to an
agreement with and in form and substance satisfactory to the Administrative
Agent and the Borrower, to be bound by the terms hereof applicable to the
Issuing Lender.
          “Joint Lead Arrangers” means Lehman Brothers Inc. and Morgan Stanley
Senior Funding Inc., each in its respective capacity as joint lead arranger
hereunder.
          “L/C Commitment”: $15,000,000.
          “L/C Fee Payment Date”: the last day of each March, June, September
and December and the last day of the Revolving Commitment Period.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.11.
          “L/C Participants”: the collective reference to all the Revolving
Lenders other than the Issuing Lender.
          “Lenders”: as defined in the preamble hereto; provided, that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.

13



--------------------------------------------------------------------------------



 



          “Letters of Credit”: as defined in Section 3.7(a).
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Security Documents and the
Notes.
          “Loan Parties”: each Group Member that is a party to a Loan Document.
          “Majority Facility Lenders”: (i) with respect to the Revolving Loans,
the holders of more than 50% of the Total Revolving Commitments and Total
Revolving Extensions of Credit (or, following any termination of the Revolving
Commitments, the holders of more than 50% of the Total Revolving Extensions of
Credit), (ii) with respect to the Tranche B Term Loans, the holders of more than
50% of the Tranche B Term Loans and Tranche B Term Commitments (or, following
any termination of the Tranche B Term Commitments, the holders of more than 50%
of the Tranche B Term Loans) and (iii) with respect to the Delayed Draw Term
Loans, the holders of more than 50% of the Delayed Draw Term Loans and Total
Delayed Draw Commitments (or, following any termination of the Delayed Draw Term
Commitments, the holders of more than 50% of the Delayed Draw Term Loans);
provided, however, that following the termination of the Tranche B Term
Commitments and Delayed Draw Term Commitments, the “Majority Facility Lenders”
with respect to the Term Loans shall be the holders of more than 50% of the Term
Loans.
          “Management Agreement”: the Amended and Restated Management Agreement,
dated as of March 13, 2007 between Parent and Borrower, as the same may be
amended, otherwise modified or replaced from time to time.
          “Material Adverse Effect”: a material adverse effect on (a) the
transactions contemplated by the Loan Documents, (b) the business, assets,
property, financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole or (c) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Agents or the Lenders hereunder or thereunder.
          “Material Agreements”: the Management Agreement, the Borrower
Indentures, the Tax Allocation Agreement and the Roaming Agreement.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
          “Mortgaged Properties”: as defined in Section 7.10(b).
          “Mortgages”: each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties, in form and substance reasonably satisfactory to
the Administrative Agent (with such changes thereto as shall be advisable under
the law of the jurisdiction in which such mortgage or deed of trust is to be
recorded).

14



--------------------------------------------------------------------------------



 



          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or by the Disposition of any non-cash consideration received in
connection therewith or otherwise, but only as and when received) of such Asset
Sale or Recovery Event, net of attorneys’ fees, accountants’ fees, investment
banking fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and any reserve for adjustment in
respect of the sale price of such asset or assets established in accordance with
GAAP (provided that following the termination of such reserves proceeds equal to
any unused reserves shall be applied in accordance with Section 4.2) and (b) in
connection with any incurrence of Indebtedness, the cash proceeds received from
such incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.
          “Non-Consenting Lender”: as defined in Section 11.1.
          “Non-Excluded Taxes”: as defined in Section 4.10(a).
          “Non-U.S. Lender”: as defined in Section 4.10(d).
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Obligations”: as defined in the Guarantee and Collateral Agreement.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Parent”: Dobson Communications Corporation, an Oklahoma corporation.
          “Participant”: as defined in Section 11.6(c).
          “Patriot Act” : the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Acquisition”: any acquisition of all or substantially all
of the assets of, or Capital Stock of, a Person, that satisfies each of the
following conditions: (a) (i) all transactions related thereto shall be
consummated without material contravention of any applicable Requirements of Law
and Authorizations, (ii) at least 75% of the Capital Stock of any acquired or
newly formed corporation, partnership, association or other business entity is
owned directly by the Borrower or a Loan Party which is a Subsidiary of the
Borrower and a Domestic Subsidiary, and all actions required to be taken, if
any, with respect to such acquired or newly formed Subsidiary under Section 7.10
shall have been taken, (iii)

15



--------------------------------------------------------------------------------



 




such acquisition shall have been approved and recommended by the board of
directors or equivalent governing body of the Person to be acquired or from
which such assets are to be acquired and such approval and recommendation has
not been withdrawn, (iv) immediately before and after giving effect thereto,
each material Authorization issued by any Communications Regulatory Authority
with respect to any Person or business unit to be acquired in connection with
such acquisition shall be in full force and effect, valid, binding, enforceable,
and subsisting without any defaults (except defaults which could not reasonably
be expected to result in the termination, revocation or non-renewal of such
Authorization) thereunder or enforceable materially adverse limitations thereon
and shall not be subject to any proceedings or claims (except proceedings or
claims which could not reasonably be expected to result in the termination,
revocation or non-renewal of such Authorization) opposing the issuance,
development, or use thereof or contesting the validity thereof unless the
acquiring Person has entered into an agreement with the seller of such
Authorization protecting such Person from such adverse limitations, proceedings,
or claims, which agreement shall be on terms and conditions, and from a Person
whose credit is, reasonably satisfactory to Administrative Agent,
(v) immediately before and after giving effect thereto, the acquiring Person
shall be Solvent and the Borrower, on a consolidated basis, shall be Solvent,
(vi) immediately after giving effect thereto, the Consolidated Leverage Ratio
shall not exceed 6.50 to 1.00, (vii) immediately after giving effect thereto,
the Consolidated Secured Leverage Ratio shall not exceed 5.50 to 1.00,
(viii) immediately before and after giving effect thereto, no Default or Event
of Default has occurred and is continuing and (ix) any acquired entities or
business units are in a similar line of business to the Borrower and (b) if the
aggregate consideration payable (including any deferred consideration and
non-cash consideration, including assumed Indebtedness) for such Permitted
Acquisition equals or exceeds $25,000,000, upon the consummation thereof, the
Borrower shall deliver to the Administrative Agent (i) a pro forma income
statement for the most recently available last four fiscal quarters and pro
forma balance sheet for the most recently available fiscal quarter of the
Borrower and its Subsidiaries (after giving effect to such acquisition) together
with the respective amounts of each such acquired Person’s or business’s actual
and contingent liabilities to the extent that such liabilities would be recourse
to the Borrower or its Subsidiaries and (ii) an officer’s certificate certifying
compliance with each of the requirements under clause (a) above (including the
Consolidated Leverage Ratio and Consolidated Secured Leverage Ratio) and
containing all information necessary for determining such compliance, together
with all relevant financial statements, projections and information, in each
case, satisfactory to the Administrative Agent.
          “Permitted Asset Sale”: a Disposition of any property by the Borrower
or its Subsidiaries (other than a Disposition permitted by Section 8.5(a), (b),
(c), (d) or (e)); provided, that (i) no Default or Event of Default is
continuing or would result therefrom, (ii) the Borrower or its applicable
Subsidiary, as the case may be, receives consideration at the time of such
Disposition at least equal to the Fair Market Value of the property sold or
otherwise Disposed of and (iii) at least 75% of the consideration received by
the Borrower or such Subsidiary with respect to such Disposition is in the form
of cash or Cash Equivalents. For purposes of this definition, each of the
following will be deemed to be cash: (a) any liabilities, as shown on the
Borrower’s most recent consolidated balance sheet, of the Borrower or any
Subsidiary (other than contingent liabilities and liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee of any
such assets pursuant to a customary novation agreement that releases the
Borrower or such Subsidiary from further liability and (b) any securities, notes
or other obligations received by the Borrower or any such Subsidiary from such
transferee that are contemporaneously, subject to ordinary settlement periods,
converted by the Borrower or such Subsidiary into cash, to the extent of the
cash received in that conversion.
          “Permitted Asset Swap”: a Disposition of CMRS Assets owned by the
Borrower or any of its Subsidiaries that satisfies each of the following
conditions: (i) such Disposition shall be in substantially contemporaneous
exchange for the acquisition of other CMRS Assets, (ii) such acquisition of
other CMRS Assets shall be a Permitted Acquisition, (iii) immediately prior to
and after giving effect

16



--------------------------------------------------------------------------------



 




to the Disposition of such CMRS Assets and acquisition of other CMRS Assets, no
Default or Event of Default shall have occurred and be continuing or could
reasonably be expected to result therefrom, (iv) the consideration received for
such Disposition shall be at least equal to the Fair Market Value of the CMRS
Assets Disposed of and such Disposition does not have any materially adverse tax
consequences to any Group Member, (v) the Consolidated Leverage Ratio shall not
exceed 6.50 to 1.00, (vi) the Consolidated Secured Leverage Ratio shall not
exceed 4.75 to 1.00, (vii) no Default or Event of Default has occurred and is
continuing, (viii) any swapped entities or assets are in a similar line of
business to the Borrower, (ix) any cash consideration received after giving
effect to such Disposition and substantially contemporaneous acquisition shall,
in each case be a bona fide means of equalizing the value between the CMRS
Assets Disposed of and (x) if the aggregate consideration payable (including any
deferred consideration and non-cash consideration, including assumed
Indebtedness) for such Permitted Asset Swap equals or exceeds $25,000,000, upon
the consummation thereof, the Borrower shall deliver to the Administrative Agent
(a) a pro forma income statement for the most recently available last four
fiscal quarters and pro forma balance sheet for the most recently available
fiscal quarter of the Borrower and its Subsidiaries (after giving effect to such
Permitted Asset Swap) together with the respective amounts of each such acquired
Person’s or business’s actual and contingent liabilities to the extent that such
liabilities would be recourse to the Borrower or its Subsidiaries and (b) an
officer’s certificate certifying compliance with each of the foregoing
requirements (including the Consolidated Leverage Ratio and Consolidated Secured
Leverage Ratio) and containing all information necessary for determining such
compliance, together with all relevant financial statements, projections and
information, in each case, satisfactory to the Administrative Agent.
          “Permitted Holders”: Dobson Communications Corporation and its
Subsidiaries, Dobson CC Limited Partnership and/or Everett R. Dobson.
          “Permitted Payments”: as defined in Section 8.6(c).
          “Permitted Refinancing”: a refinancing, extension or renewal of any
Indebtedness of the Borrower or its Subsidiaries (including, without limitation,
payment of any prepayment fees, premiums or other fees and expenses incurred in
connection therewith); provided, that (i) no Default or Event of Default is
continuing or would result therefrom, (ii) in the case of (x) any such unsecured
Indebtedness, immediately after giving effect to such refinancing, extension or
renewal, such Indebtedness is not secured by a Lien on any assets of the
Borrower or its Subsidiaries and (y) any such Indebtedness secured by a Lien, no
such Lien is extended to cover any additional property, (iii) other than with
respect to any refinancing, extension or renewal of Indebtedness of the type
described in Section 8.2(e), immediately after giving effect to such
refinancing, extension or renewal, the Consolidated Leverage Ratio shall not
exceed 6.50 to 1.00, (iv) such refinancing, extension or renewal is permitted
under each Borrower Indenture and Subordinated Debt Agreement, (v) after giving
effect to such refinancing, extension or renewal, such Indebtedness has a
maturity no less than 180 days after the Term Loan Maturity Date, and (vi) any
modifications to the amortization with respect to such Indebtedness shall not
result in a shorter weighted average life to maturity than the Indebtedness
subject to such refinancing, extension or renewal.
          “Permitted Unsecured Debt”: as defined in Section 8.2(i).
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at

17



--------------------------------------------------------------------------------



 




such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
          “Pledged Stock”: as defined in the Guarantee and Collateral Agreement.
          “Pro Forma Balance Sheet”: as defined in Section 5.1(a).
          “Projections”: as defined in Section 7.2(c).
          “Properties”: as defined in Section 5.17(a).
          “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.
          “PUC”: any state regulatory agency or governmental authority that
exercises jurisdiction over the provision of commercial mobile radio services or
any services incidental thereto.
          “PUC Authorization”: any Authorization issued by any applicable PUC
from time to time that is required for the Borrower and its Subsidiaries to
enter into operations of a System.
          “Qualified Counterparty”: with respect to any Specified Hedge
Agreement, any counterparty thereto that, at the time such Specified Hedge
Agreement was entered into, was (i) a Lender, an Affiliate of a Lender, an Agent
or an Affiliate of an Agent or (ii) a Person who has entered into a Specified
Hedge Agreement which was arranged by a Lender or an Affiliate of a Lender and
an assignee of such Person; provided, that, in the event a counterparty to a
Specified Hedge Agreement at the time such Specified Hedge Agreement was entered
into was a Qualified Counterparty, such counterparty shall constitute a
Qualified Counterparty hereunder and under the other Loan Documents.
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Group Member.
          “Reference Lender”: Deutsche Bank, New York Office.
          “Refinancing”: means (i) the repayment of the loans and other
obligations and termination of commitments outstanding under the Existing Credit
Agreement and (ii) the redemption, defeasance or repurchase of not less than 70%
of the Existing Senior Notes, including payment of accrued interest, breakage
costs, fees and applicable premiums.
          “Refunded Swingline Loans”: as defined in Section 3.4.
          “Refunding Date”: as defined in Section 3.4.
          “Register”: as defined in Section 11.6(b)(iv).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.11 for amounts drawn under
Letters of Credit.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied

18



--------------------------------------------------------------------------------



 



to prepay the Term Loans or reduce the Revolving Commitments pursuant to
Section 4.2(b) as a result of the delivery of a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an Asset Sale
subject to Section 4.2(b) or Recovery Event to acquire or repair assets useful
in its business.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
assets useful in the business of the Borrower and its Subsidiaries.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring eighteen months after such
Reinvestment Event and (b) the date on which the Borrower shall have determined
not to, or shall have otherwise ceased to acquire or repair assets useful in its
business with all or any portion of the relevant Reinvestment Deferred Amount.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28,         .29, .30, .31, .32, .34 or .35 of
PBGC Reg. § 4043.
          “Repricing”: as defined in Section 4.1(b).
          “Required Lenders”: at any time, the holders of more than 50% of the
sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding and the Tranche B Term Loan Commitments then in effect or, if the
Tranche B Term Commitments have been terminated, the total Tranche B Term Loans
then outstanding, and the Delayed Draw Term Loan Commitments then in effect or,
if the Delayed Draw Term Commitments have been terminated, the total Delayed
Draw Term Loans then outstanding and (ii) the Total Revolving Commitments then
in effect or, if the Revolving Commitments have been terminated, the Total
Revolving Extensions of Credit then outstanding.
          “Required Revolving Lenders”: at any time, the holders of more than
50% of the sum of the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law (including the Communications Act), treaty, rule or
regulation or determination of an arbitrator or a court or of the FCC, any PUC
or any other Governmental Authority, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.
          “Responsible Officer”: the chief executive officer, president, chief
financial officer or treasurer of the Borrower, but in any event, with respect
to financial matters, the chief financial officer or treasurer of the Borrower.

19



--------------------------------------------------------------------------------



 



          “Restricted Payments”: (i) dividends, redemptions, repurchases,
defeasance, retirement and all distributions with respect to Capital Stock
(whether in the form of debt, equity or otherwise); (ii) any prepayment,
redemption or repurchase of any Indebtedness (other than (x) the Refinancing to
the extent completed on the Closing Date and (y) Indebtedness permitted by
clauses (a), (b), (c), (e), (k), (l), (m), (n) and (o) of Section 8.2) and
(iii) other payments in respect of Investments (other than transactions
expressly permitted by Section 8.8), transactions with Affiliates (other than
transactions expressly permitted in Section 8.10)) and Hedge Agreements (other
than transactions expressly permitted by Section 8.12).
          “Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Commitment” under such Lender’s
name on such Lender’s Addendum or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The original amount of the Total Revolving
Commitments is $75,000,000.
          “Revolving Commitment Period”: the period from and including the
Closing Date to the Revolving Credit Termination Date.
          “Revolving Commitment Fee Rate”: 0.375% per annum.
          “Revolving Credit Adjustment Date”: as defined in the Revolving Credit
Pricing Grid.
          “Revolving Credit Pricing Grid”: the pricing grid attached hereto as
Annex A-2.
          “Revolving Credit Termination Date”: March 15, 2012.
          “Revolving Extensions of Credit”: as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.
          “Revolving Facility”: as defined in the definition of “Facility”.
          “Revolving Lender”: each Lender that has a Revolving Commitment or
that holds Revolving Loans.
          “Revolving Loans”: as defined in Section 3.1(a).
          “Revolving Percentage”: as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding).
          “Roaming Agreement”: the InterCarrier Multi-standard Roaming Agreement
by and among Cingular Wireless LLC, Dobson Cellular Systems, Inc. and the
Borrower, dated as of August 12, 2005, as amended, supplemented or otherwise
modified from time to time.

20



--------------------------------------------------------------------------------



 



          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Secured Parties”: the collective reference to the Lenders, the
Agents, the Qualified Counterparties, the Issuing Lender and the Swingline
Lender.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, each Mortgage and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the Obligations.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) ”debt” means liability on a “claim”, and
(ii) ”claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
          “Specified Change of Control”: any event constituting a “change of
control” (as such term is defined in any Borrower Indenture or other instrument
governing the terms of any Group Member Indebtedness or in any certificate of
designation or exchange debenture with respect to any Group Member preferred
stock or other long-term Indebtedness or preferred stock of any Group Member or
any of its Subsidiaries) which causes any Indebtedness of any Group Member in an
aggregate principal amount of at least $20,000,000 to be declared to be due and
payable, or be required to be prepaid or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof).
          “Specified Hedge Agreement”: any Hedge Agreement (a) entered into by
(i) the Borrower or any of its Subsidiaries and (ii) any Qualified Counterparty,
as counterparty and (b) that has been designated by such Qualified Counterparty
(or, in the case of a Hedge Agreement arranged by a Lender or an Affiliate of a
Lender, by such Lender or Affiliate of a Lender) and the Borrower, by notice to
the Administrative Agent, as a Specified Hedge Agreement; provided, any release
of Collateral or Guarantor effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Hedge
Agreements. The designation of any Hedge Agreement as a Specified Hedge
Agreement shall not create in favor of any Qualified Counterparty that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement except to the extent provided in Section 11.1(b)(xi) or
Section 11.14.
          “Subordinated Debt”: any unsecured Indebtedness of the Borrower or its
Subsidiaries, no part of the principal of which is required to be paid (whether
by way of mandatory sinking fund,

21



--------------------------------------------------------------------------------



 



mandatory redemption or mandatory prepayment), prior to September 15, 2014 and
the payment of principal and interest of which and other obligations of the
Borrower in respect thereof are subordinated to the prior payment in full of the
Obligations.
          “Subordinated Debt Agreement”: any agreement (including any Borrower
Indenture) pursuant to which any Subordinated Debt is issued.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
          “Subsidiary Guarantor”: each Subsidiary of the Borrower other than
(i) any Excluded Foreign Subsidiary and (ii) Alton CellTelCo Partnership.
          “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 3.3 in an aggregate principal amount at any
one time outstanding not to exceed $15,000,000.
          “Swingline Lender”: Lehman Commercial Paper Inc., in its capacity as
the lender of Swingline Loans.
          “Swingline Loans”: as defined in Section 3.3.
          “Swingline Participation Amount”: as defined in Section 3.4.
          “Syndication Agent”: as defined in the preamble to this Agreement.
          “Systems”: each of the CMRS Systems, now owned or hereafter owned,
operated or managed by the Borrower and its Subsidiaries.
          “Taxes”: all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
with respect to such taxes or arising from the nonpayment thereof.
          “Tax Allocation Agreement”: the Tax Allocation Agreement effective as
of August 19, 2003 between the Parent and the Borrower, as the same may be
amended, otherwise modified or replaced from time to time.
          “Term Lenders”: the collective reference to the Tranche B Term Lenders
and the Delayed Draw Term Lenders.
          “Term Loans”: the collective reference to the Tranche B Term Loans
(including any Tranche B Term Loans made pursuant to any Facilities Increase)
and Delayed Draw Term Loans.
          “Term Loan Adjustment Date”: as defined in the Term Loan Pricing Grid.

22



--------------------------------------------------------------------------------



 



          “Term Loan Maturity Date”: March 15, 2014.
          “Term Loan Pricing Grid”: the pricing grid attached hereto as Annex
A-1.
          “Total Delayed Draw Commitments”: at any time, the aggregate amount of
the Delayed Draw Term Commitments then in effect.
          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
          “Tranche B Commitment Termination Date”: the Closing Date.
          “Tranche B Funding Date”: the Closing Date and any subsequent date on
which a borrowing of Tranche B Term Loans is made.
          “Tranche B Term Commitment”: as to any Lender, the obligation of such
Lender, if any, to make a Tranche B Term Loan to the Borrower hereunder in a
principal amount not to exceed the amount set forth under the heading “Tranche B
Term Commitment” under such Lender’s name on such Lender’s Addendum, as the same
may be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Tranche B Term Commitments is $900,000,000.
          “Tranche B Term Facility”: as defined in the definition of “Facility”.
          “Tranche B Term Lender”: each Lender that has a Tranche B Term
Commitment or that holds a Tranche B Term Loan.
          “Tranche B Term Loan”: as defined in Section 2.1(a).
          “Tranche B Term Percentage”: as to any Tranche B Lender at any time,
the percentage which such Lender’s Tranche B Term Commitment then constitutes of
the aggregate Tranche B Term Commitments.
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.
          “Unasserted Contingent Obligations”: as defined in the Guarantee and
Collateral Agreement.
          “United States”: the United States of America.
          “Voting Power”: with respect to any Person, the rights attributable to
ownership of the Capital Stock of any class or kind ordinarily to vote for the
election of directors, managers or other voting members of the governing body of
such Person.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

23



--------------------------------------------------------------------------------



 



          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, and (iii) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP;
provided, that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS
          2.1 Term Commitments. (a) Tranche B Term Loans. Subject to the terms
and conditions hereof, each Tranche B Term Lender severally agrees to make a
term loan (a “Tranche B Term Loan”) to the Borrower on the Closing Date in an
amount corresponding to the amount of the Tranche B Term Commitment of such
Tranche B Lender set forth on Schedule I in accordance with Section 2.2(a). The
Tranche B Term Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 4.3.
          (b) Delayed Draw Term Loans. Subject to the terms and conditions
hereof, on or prior to the Delayed Draw Commitment Termination Date, each
Delayed Draw Term Lender severally agrees to make a term loan (a “Delayed Draw
Term Loan”) on any Delayed Draw Funding Date in an amount corresponding to the
amount of the Delayed Draw Term Commitment of such Delayed Draw Term Lender set
forth on Schedule I in accordance with Section 2.2(b); provided, however, that
(i) the Borrower shall only be permitted to draw Delayed Draw Term Loans on up
to three (3) Delayed Draw Funding Dates prior to the Delayed Draw Commitment
Termination Date and (ii) each borrowing under the Delayed Draw Term Commitment
shall be in an amount equal to at least $10,000,000 or a whole multiple of
$1,000,000 in excess thereof. The Delayed Draw Term Loans may from time to time
be Eurodollar Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 4.3.

24



--------------------------------------------------------------------------------



 



          2.2 Procedure for Term Loan Borrowing. (a) Tranche B Term Loans. The
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 10:00 A.M., New York City
time, (i) three (3) Business Days prior to the anticipated Tranche B Funding
Date in the case of Eurodollar Loans, or (ii) one (1) Business Day prior to the
anticipated Tranche B Funding Date in the case of Base Rate Loans) requesting
that the Tranche B Term Lenders make the Tranche B Term Loans on such Tranche B
Funding Date and specifying the amount to be borrowed. Upon receipt of such
notice the Administrative Agent shall promptly notify each Tranche B Term Lender
thereof. Not later than 12:00 Noon, New York City time, on each Tranche B
Funding Date each Tranche B Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Tranche B Term Loans to be made by such Lender on such date.
The Administrative Agent shall credit the account of the Borrower on the books
of such office of the Administrative Agent with the aggregate of the amounts
made available to the Administrative Agent by the Tranche B Term Lenders in
immediately available funds.
          (b) Delayed Draw Term Loans. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, (i) three
(3) Business Days prior to the anticipated Delayed Draw Funding Date in the case
of Eurodollar Loans, or (ii) one (1) Business Day prior to the anticipated
Delayed Draw Funding Date in the case of Base Rate Loans) requesting that the
Delayed Draw Term Lenders make the Delayed Draw Term Loans on the Delayed Draw
Funding Date and specifying the amount to be borrowed. Upon receipt of such
notice the Administrative Agent shall promptly notify each Delayed Draw Term
Lender thereof. Not later than 12:00 Noon, New York City time, on any Delayed
Draw Funding Date, each Delayed Draw Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Delayed Draw Term Loans to be made by such Lender on such
date. The Administrative Agent shall credit the account of the Borrower on the
books of such office of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Delayed Draw Term
Lenders in immediately available funds.
          2.3 Repayment of Term Loans. Subject to Section 4.2, the principal
balance of the Term Loans of each Term Lender shall be repayable in consecutive
quarterly installments on the last day of each fiscal quarter of the Borrower
commencing with the fiscal quarter ending June 30, 2007 through December 31,
2013, each such payment to equal 0.25% of (i) the initial aggregate principal
amount of all Tranche B Term Loans and (ii) the aggregate amount of the Delayed
Draw Term Loans drawn on or prior to the last day of the applicable fiscal
quarter, with the remaining balance of the Term Loans payable on the Term Loan
Maturity Date.
          2.4 Incremental Facilities. (a) The Borrower may, on one or more
occasions, deliver to the Administrative Agent a Facilities Increase Notice to
request an increase in the Tranche B Term Facility (a “Facilities Increase”);
provided, that (i) no Default or Event of Default is continuing or would result
therefrom, (ii) immediately after giving effect to the Facilities Increase
(A) the Consolidated Secured Leverage Ratio does not exceed 5.50 to 1.00 and
(B) the Consolidated Leverage Ratio does not exceed 6.50 to 1.00 and (iii) the
incurrence of Indebtedness under the Facilities Increase is permitted under each
Borrower Indenture. Nothing in this Agreement shall be construed to obligate any
Lender to negotiate for (whether or not in good faith), solicit, provide or
consent to any Facilities Increase in the Tranche B Term Commitments, and any
such Facilities Increase may be subject to changes in any term herein.
          (b) The Administrative Agent shall promptly notify each Tranche B Term
Lender of the proposed Facilities Increase and of the proposed terms and
conditions therefor agreed between the Borrower and the Administrative Agent.
Each such Tranche B Term Lender (and each of its Affiliates) may, in its sole
discretion, commit to participate in such Facilities Increase by forwarding its
commitment

25



--------------------------------------------------------------------------------



 



to the Administrative Agent therefor in form and substance reasonably
satisfactory to the Administrative Agent. The Administrative Agent shall
allocate, on a pro rata basis, amounts not to exceed for each such Tranche B
Term Lender the commitment received from such Lender or Affiliate. If the
Administrative Agent does not receive sufficient commitments from existing
Tranche B Term Lenders or their Affiliates, the Administrative Agent or any of
its Affiliates will use its reasonable efforts to allocate any excess in the
proper amount of the Facilities Increase to other prospective Assignees;
provided, that any such prospective Assignee is reasonably satisfactory to the
Administrative Agent and the Borrower.
          (c) Each Facilities Increase shall become effective after the
satisfaction of the conditions precedent set forth in Section 6.2, on a date
agreed by the Borrower and the Administrative Agent (a “Facilities Increase
Date”). The Administrative Agent shall notify the Lenders and the Borrower, on
or before 1:00 p.m. on the Business Day following the Facilities Increase Date
of the effectiveness of the Facilities Increase.
          (d) Any Loan made pursuant to any Facilities Increase shall be deemed
a Tranche B Term Loan for all purposes hereunder.
SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS
          3.1 Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment; provided, that no Revolving Loans may be borrowed on the
Closing Date. During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying and reborrowing the Revolving
Loans in whole or in part, all in accordance with the terms and conditions
hereof. The Revolving Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 3.2 and 4.3.
          (b) The Borrower shall repay all outstanding Revolving Loans on the
Revolving Credit Termination Date.
          3.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 12:00 Noon, New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of Base Rate Loans)
(provided that any such notice of a borrowing of Base Rate Loans to finance
payments required to be made pursuant to Section 3.4 or Section 3.11 may be
given not later than 10:00 A.M., New York City time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of Base
Rate Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that (x) the Swingline Lender may
request, on behalf of the Borrower, borrowings under the Revolving Commitments
that are Base Rate Loans in other amounts pursuant to Section 3.4 and
(y) borrowings of Base Rate Loans pursuant to Section 3.11 shall not be subject
to the foregoing minimum amounts. Upon

26



--------------------------------------------------------------------------------



 



receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Revolving Lender thereof. Each Revolving Lender will make
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by wire transfer by the
Administrative Agent to a bank account designated in writing by the Borrower to
the Administrative Agent, with the aggregate of the amounts made available to
the Administrative Agent by the Revolving Lenders and in like funds as received
by the Administrative Agent.
          3.3 Swingline Commitment. (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Swingline
Loans”) to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans hereunder, may exceed the Swingline Commitment then in effect)
and (ii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Revolving Commitments would be less
than zero. During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof. Swingline Loans shall be Base Rate Loans
only.
          (b) The Borrower shall repay all outstanding Swingline Loans on the
Revolving Credit Termination Date.
          3.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by wire transfer of immediately
available funds to a bank account designated by the Borrower to the
Administrative Agent.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded

27



--------------------------------------------------------------------------------



 



Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.
          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 3.4(b), one of the events described in Section 9(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 3.4(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 3.4(b) (the “Refunding Date”),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Revolving Lender’s Revolving Percentage
multiplied by (ii) the sum of the aggregate principal amount of Swingline Loans
then outstanding that were to have been repaid with such Revolving Loans.
          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
          (e) Each Revolving Lender’s obligation to make the Loans referred to
in Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 6; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
          3.5 Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the Closing Date to the last day of the
Revolving Commitment Period, computed at the Revolving Commitment Fee Rate on
the average daily amount of the Available Revolving Commitment of such Lender
during the period for which payment is made, payable quarterly in arrears on the
last day of each March, June, September and December and on the Revolving Credit
Termination Date, commencing on the first of such dates to occur after the date
hereof.
          (b) The Borrower agrees to pay to the Administrative Agent for the
account of each Delayed Draw Term Lender a commitment fee for the period from
and including the Closing Date to the Delayed Draw Commitment Termination Date,
computed at the applicable Delayed Draw Commitment Fee Rate on the average daily
amount of the available Delayed Draw Term Commitment of such Delayed Draw Term
Lender during the period for which payment is made, payable quarterly in arrears
on the last

28



--------------------------------------------------------------------------------



 



day of each March, June, September and December and on the Delayed Draw
Commitment Termination Date, commencing on the first of such dates to occur
after the date hereof.
          (c) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed to in writing by the Borrower and
the Administrative Agent.
          3.6 Termination or Reduction of Commitments. (a) Revolving
Commitments. The Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to terminate the Revolving
Commitments or, from time to time, to reduce the amount of the Revolving
Commitments; provided that no such termination or reduction of Revolving
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.
          (b) Delayed Draw Term Commitments. The Borrower shall have the right,
upon not less than three Business Days’ notice to the Administrative Agent, to
terminate the Delayed Draw Term Commitments or, from time to time, to reduce the
amount of the Delayed Draw Term Commitments. Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Delayed Draw Term Commitments then in effect.
          3.7 L/C Commitment. (a) Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 3.10(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Commitment Period in such form as may be approved from time to time by
the Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment, (ii) the aggregate amount of the
Available Revolving Commitments would be less than zero or (iii) there are less
than 30 days prior to the Revolving Credit Termination Date. Each Letter of
Credit shall (i) be denominated in Dollars, (ii) have a minimum face amount
acceptable to the Issuing Lender and (iii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date that is five
Business Days prior to the Revolving Credit Termination Date, provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).
          (b) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
          3.8 Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices (which the Issuing
Lender shall provide to the Borrower and the Administrative Agent) an
Application therefor, completed to the reasonable satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may reasonably request. Upon receipt of any Application,
the Issuing Lender will notify the Administrative Agent of the amount, the
beneficiary and the requested expiration of the requested Letter of Credit, and
upon receipt of confirmation from the Administrative Agent that after giving
effect to the requested issuance, the Available Revolving Commitments would not
be less than zero, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit

29



--------------------------------------------------------------------------------



 



requested thereby (but in no event shall the Issuing Lender be required to issue
any Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower (with a copy to the Administrative Agent)
promptly following the issuance thereof. The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).
          3.9 Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date of such Letter of Credit. In
addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee on the undrawn and unexpired amount of each Letter of Credit as
agreed by the Borrower and the Issuing Lender, payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date of such Letter of Credit.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
          3.10 L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions set forth below, for such L/C Participant’s
own account and risk an undivided interest equal to such L/C Participant’s
Revolving Percentage in the Issuing Lender’s obligations and rights under and in
respect of each Letter of Credit issued hereunder and the amount of each draft
paid by the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent upon demand of the Issuing Lender an
amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. The Administrative
Agent shall promptly forward such amounts to the Issuing Lender.
          (b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
the Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of the Issuing Lender within three Business Days after the
date such payment is due, such L/C Participant shall pay to the Administrative
Agent for the account of the Issuing Lender on demand an amount equal to the
product of (i) such amount, multiplied by (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, multiplied by (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.10(a) is not made available to the Administrative Agent for the
account of the Issuing Lender by such L/C Participant within three Business Days
after the date such payment is due, the Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans under the Revolving

30



--------------------------------------------------------------------------------



 



Facility. A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.
          (c) Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.10(a), the
Administrative Agent or the Issuing Lender receives any payment related to such
Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by the Issuing Lender), or any payment of
interest on account thereof, the Administrative Agent or the Issuing Lender, as
the case may be, will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
Administrative Agent or the Issuing Lender, as the case may be, shall be
required to be returned by the Administrative Agent or the Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of the
Issuing Lender the portion thereof previously distributed by the Administrative
Agent or the Issuing Lender, as the case may be, to it.
          3.11 Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the Issuing Lender on the Business Day next succeeding the Business
Day on which the Issuing Lender notifies the Borrower of the date and amount of
a draft presented under any Letter of Credit and paid by the Issuing Lender for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment. Each such payment shall be made to the Issuing Lender at its address
for notices referred to herein in Dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (i) until
the Business Day next succeeding the date of the relevant notice, Section 4.5(b)
and (ii) thereafter, Section 4.5(c). Each drawing under any Letter of Credit
shall (unless an event of the type described in clause (i) or (ii) of Section
9(f) shall have occurred and be continuing with respect to the Borrower, in
which case the procedures specified in Section 3.10 for funding by L/C
Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 3.2 of Base Rate Loans
(or, at the option of the Administrative Agent and the Swingline Lender in their
sole discretion, a borrowing pursuant to Section 3.4 of Swingline Loans) in the
amount of such drawing. The Borrowing Date with respect to such borrowing shall
be the first date on which a borrowing of Revolving Loans (or, if applicable,
Swingline Loans) could be made, pursuant to Section 3.2 or, if applicable,
Section 3.4), if the Administrative Agent had received a notice of such
borrowing at the time the Administrative Agent receives notice from the Issuing
Lender of such drawing under such Letter of Credit.
          3.12 Obligations Absolute. The Borrower’s obligations under
Section 3.11 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person, other than the defense of payment. The
Borrower also agrees with the Issuing Lender that the Issuing Lender shall not
be responsible for, and the Borrower’s Reimbursement Obligations under
Section 3.11 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross

31



--------------------------------------------------------------------------------



 



negligence or willful misconduct and in accordance with the standards of care
specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of the Issuing
Lender to the Borrower.
          3.13 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
          3.14 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
SECTION 4. GENERAL PROVISIONS APPLICABLE
TO LOANS AND LETTERS OF CREDIT
          4.1 Optional Prepayments. (a) The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent no later than
12:00 Noon, New York City time, three Business Days prior thereto, in the case
of Eurodollar Loans, and no later than 12:00 Noon, New York City time, one
Business Day prior thereto, in the case of Base Rate Loans, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 4.11.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are Base Rate Loans and
Swingline Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Term Loans and Revolving Loans shall be in an aggregate principal
amount of $1,000,000 or a whole multiple thereof. Any prepayments of the Term
Loans pursuant to this Section 4.1 may be applied against remaining scheduled
installments (after application of such prepayment to any accrued but unpaid
interest, if any) in an order determined by the Borrower. Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $500,000 or a whole
multiple thereof.
          (b) Applicable Premium. In connection with, and as a condition to any
repricing of the Term Loans, including pursuant to a refinancing of all or part
of the Facilities with Bank Debt (only to the extent that the “all-in yield” of
such Bank Debt is less than the all-in yield for the Term Loans) or pursuant to
any amendment to this Agreement or the other Loan Documents effected for the
purpose of reducing the effective interest rate applicable to the Term Loans
(each a “Repricing”), the Borrower shall pay to the Lenders, in addition to any
other amounts then due on the date of such refinancing or Repricing, the
Applicable Premium.
          4.2 Mandatory Prepayments. (a) If any Indebtedness shall be issued or
incurred by any Group Member (other than Excluded Indebtedness) an amount equal
to 100% of the Net Cash Proceeds thereof shall be applied on the date of such
issuance or incurrence toward the prepayment of the Loans; provided, that,
solely to the extent that such Indebtedness is Bank Debt (only to the extent
that the

32



--------------------------------------------------------------------------------



 



“all-in yield” of such Bank Debt is less than the all-in yield for the Term
Loans), any such prepayment of Term Loans shall be made together with payment of
any Applicable Premium thereon.
          (b) If on any date any Group Member shall receive Net Cash Proceeds
from any Asset Sale in excess of $1,000,000 or Recovery Event then, unless a
Reinvestment Notice shall be delivered in respect thereof, such Net Cash
Proceeds shall be applied on such date toward the prepayment of the Loans;
provided, that, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans.
          (c) Amounts to be applied in connection with prepayments made pursuant
to this Section 4.2 shall be applied, first, to the prepayment of the Term Loans
pro rata in the inverse order of maturity and, second, to the prepayment of the
Revolving Loans and/or Swingline Loans (but without reduction of the Revolving
Commitments). The application of any prepayment pursuant to this Section 4.2
shall be made, first, to Base Rate Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under Section 4.2 (except in the case of Revolving Loans
that are Base Rate Loans and Swingline Loans) shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.
          4.3 Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 12:00 Noon, New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no Base Rate Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided,
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
Base Rate Loans on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.
          4.4 Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $1,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
(10) Eurodollar Tranches shall be outstanding at any one time.

33



--------------------------------------------------------------------------------



 



          4.5 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such Interest Period
plus the Applicable Margin.
          (b) Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate plus the Applicable Margin.
          (c) (i) If all or a portion of the principal amount or any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
equal to the rate applicable to Term Loans that are Base Rate Loans plus 2%, in
each case, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).
          (d) Interest with respect to Loans shall be payable in arrears on each
Interest Payment Date, provided, that interest accruing pursuant to paragraph
(c) of this Section shall be payable from time to time on demand.
          4.6 Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to Base Rate Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 4.5(a).
          4.7 Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:
     (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the

34



--------------------------------------------------------------------------------



 



relevant Facility requested to be made on the first day of such Interest Period
shall be made as Base Rate Loans, (y) any Loans under the relevant Facility that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans under the relevant Facility shall be converted, on the last day
of the then-current Interest Period, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.
          4.8 Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Tranche B Term Percentages, Delayed
Draw Term Percentages, or Revolving Percentages, as the case may be, of the
relevant Lenders.
          (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders. Amounts prepaid on account of the Term Loans may not
be reborrowed.
          (c) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.
          (d) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the immediately preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.
          (e) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be prima facie evidence of such amounts. If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days of such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest

35



--------------------------------------------------------------------------------



 



thereon at the rate per annum applicable to Base Rate Loans under the relevant
Facility, on demand, from the Borrower.
          (f) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
          4.9 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
     (i) subject to Section 4.10 hereof and without duplication thereof, shall
subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any Application or any Eurodollar Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Non-Excluded Taxes and Other Taxes covered by Section 4.10
and any net income Taxes and franchise Taxes (imposed in lieu of net income
Taxes) imposed on any Agent or any Lender as a result of a present or former
connection between such Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

36



--------------------------------------------------------------------------------



 



          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be prima facie evidence of such amounts.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided,
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
          4.10 Taxes. (a) All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future Taxes, excluding net income Taxes and
franchise Taxes (imposed in lieu of net income Taxes) imposed on any Agent or
any Lender as a result of a present or former connection between such Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such Tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from such Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document). If any such non-excluded
Taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender hereunder, the amounts so payable to
such Agent or such Lender shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement; provided, however, that the Borrower
shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (d) or (e) of this Section
or (ii) that are United States withholding taxes imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement, except to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as soon as practicable thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Agent or Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof. If the Borrower fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the

37



--------------------------------------------------------------------------------



 



Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Agents and the Lenders for any
incremental taxes, interest or penalties that may become payable by any Agent or
any Lender as a result of any such failure.
          (d) Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) the
number of copies requested by the recipient of either U.S. Internal Revenue
Service Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit F and a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the reasonable
request of the Borrower. In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.
          (e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided, that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.
          (f) If any Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 4.10, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 4.10 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of such Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event such Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.
          (g) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

38



--------------------------------------------------------------------------------



 



          4.11 Indemnity. The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be prima
facie evidence of such amounts. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          4.12 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 4.9 or 4.10(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding or mitigating the consequences of such event; provided, that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 4.9 or 4.10(a).
          4.13 Replacement of Lenders. The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 4.9 or 4.10(a), (b) defaults in its obligation to make Loans hereunder
or (c) to the extent contemplated by Section 11.1, is a Non-Consenting Lender,
with a replacement financial institution; provided that (i) such replacement
does not conflict with any Requirement of Law, (ii) no Event of Default shall
have occurred and be continuing at the time of such replacement, (iii) prior to
any such replacement, such Lender shall have taken no action under Section 4.12
so as to eliminate the continued need for payment of amounts owing pursuant to
Section 4.9 or 4.10(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 4.11 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 11.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (viii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 4.9 or 4.10(a), as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.
          4.14 Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from

39



--------------------------------------------------------------------------------



 



each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement.
          (b) The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 11.6(b)(iv), and a subaccount therein
for each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
          (c) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 4.14(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
          (d) The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans, Revolving Loans or
Swingline Loans, as the case may be, of such Lender, substantially in the forms
of Exhibit G-1, G-2 or G-3, respectively, with appropriate insertions as to date
and principal amount.
          4.15 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall, in any case after the date hereof, make it unlawful
for any Lender to make or maintain Eurodollar Loans as contemplated by this
Agreement, (a) the commitment of such Lender hereunder to make Eurodollar Loans,
continue Eurodollar Loans as such and convert Base Rate Loans to Eurodollar
Loans shall forthwith be canceled and (b) such Lender’s Loans then outstanding
as Eurodollar Loans, if any, shall be converted automatically to Base Rate Loans
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 4.11.
SECTION 5. REPRESENTATIONS AND WARRANTIES
          To induce the Agents and the Lenders to enter into this Agreement and
to make the Loans and issue or participate in the Letters of Credit, each Loan
Party hereby jointly and severally represents and warrants to the Administrative
Agent and each Lender that:
          5.1 Financial Condition. (a) The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at
December 31, 2006 (including the notes thereto) (the “Pro Forma Balance Sheet”),
has been prepared giving effect (as if such events had occurred on such date) to
(i) the Loans to be made on the Closing Date and the use of proceeds thereof and
(ii) the payment of fees and expenses in connection with the foregoing. The Pro
Forma Balance Sheet has been prepared based on the best information available to
the Borrower as of the date of delivery thereof, and presents fairly in all
material respects on a pro forma basis the estimated financial position of
Borrower and its consolidated Subsidiaries as at December 31, 2006, assuming
that the events specified in the preceding sentence had actually occurred at
such date.

40



--------------------------------------------------------------------------------



 



          (b) The audited consolidated balance sheets of Borrower and its
Subsidiaries as at December 31, 2006, December 31, 2005 and December 31, 2004
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from KPMG LLP, present fairly in all material respects the
consolidated financial condition of Borrower and its Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). No Group Member has any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2006 to and
including the date hereof there has been no Disposition by any Group Member of
any material part of its business or property.
          5.2 No Change. Since December 31, 2006, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
          5.3 Corporate Existence; Compliance with Law; Authorizations. Each
Group Member (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation, and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to be so qualified could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (e) possesses all Authorizations,
franchises, permits, licenses, certificates of compliance, and approvals and
grants of authority necessary in the conduct each of its respective businesses,
and the same are valid, binding, enforceable, and subsisting without any
defaults thereunder or enforceable adverse limitations thereon and are not
subject to any proceedings or claims opposing the issuance, development, or use
thereof or contesting the validity thereof except to the extent that failure to
comply with any of the foregoing pursuant to this clause (e) could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Refinancing and the extensions of credit hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except consents, authorizations, filings
and notices described in Schedule 5.4, which consents, authorizations, filings
and notices have been obtained or made and are in full force and effect. Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws

41



--------------------------------------------------------------------------------



 



affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
          5.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law, any Authorization or any Material Agreement of any Group
Member (other than, prior to the making of the initial extensions of credit
hereunder on the Closing Date, the Existing Senior Note Indenture before giving
effect to the amendments thereto contemplated by the Existing Senior Notes
Tender Offer; provided, that the Loan Parties hereby further represent and
warrant that all such amendments will be effective on and following the Closing
Date) and will not result in, or require, the creation or imposition of any Lien
on any of their respective properties or revenues pursuant to any Requirement of
Law, any Authorization or any such Material Agreement (other than the Liens
created by the Security Documents). No Requirement of Law, Authorization or
Material Agreement applicable to the Borrower or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.
          5.6 Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.
          5.7 No Default; No Material Breach. No Group Member is (i) in default
under or with respect to any of its Authorizations or (ii) in material breach of
any Material Agreement in any respect, that could reasonably be expected to have
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.
          5.8 Ownership of Property; Liens. Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such property is subject to any Lien except as permitted by Section 8.3.
          5.9 Intellectual Property. Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted; no material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, nor does the Borrower
know of any valid basis for any such claim; and the use of Intellectual Property
by each Group Member does not infringe on the rights of any Person in any
material respect.
          5.10 Taxes. Each Group Member has filed or caused to be filed all
Federal, state and other material Tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other Taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of that are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be); no Tax Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any such
Tax, fee or other charge.
          5.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board. If

42



--------------------------------------------------------------------------------



 



requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
          5.12 Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
          5.13 ERISA. Neither the Borrower nor any Commonly Controlled Entity,
within the last six years, sponsors, maintains or contributes or is obligated to
contribute to (i) any Single Employer Plan or (ii) other than the Alaska
Electrical Pension Trust Fund, any Multiemployer Plan. Each Single Employer Plan
complies in all material respects with the applicable provisions of ERISA and
the Code. During the twelve-consecutive-month period prior to the date this
representation is made or deemed made, no steps have been taken to terminate any
Single Employer Plan, and no contribution failure has occurred with respect to
any Single Employer Plan sufficient to give rise to a Lien under section 302(f)
of ERISA. No condition exists or event or transaction has occurred with respect
to any Single Employer Plan which could result in the Borrower or any Commonly
Controlled Entity incurring any material liability, fine or penalty. Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA, and neither the Borrower
nor any Commonly Controlled Entity would become subject to any material
liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. No such Multiemployer Plan is in Reorganization or Insolvent.
          5.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
          5.15 Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date,
(a) Schedule 5.15 sets forth the name and jurisdiction of incorporation of each
Subsidiary of Holdings and, as to each such Subsidiary, the percentage of each
class of Capital Stock owned by any Loan Party and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as created by the Loan Documents.
          5.16 Use of Proceeds. The proceeds of the Loans shall be used (i) for
general corporate purposes, (ii) for the Refinancing and the redemption,
defeasance or repurchase of the Existing Senior Subordinated Notes, (iii) for
Permitted Acquisitions and (iv) to pay fees and expenses in connection with the
foregoing and the Facilities.
          5.17 Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

43



--------------------------------------------------------------------------------



 



     (a) the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;
     (b) no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;
     (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
     (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
     (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
     (f) the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
     (g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
          5.18 Accuracy of Information, etc. The Confidential Information
Memorandum, together with all other documents, schedules, certificates or
statements furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, but
excluding any financial projections and forecasts, did not as of the date of
this Agreement, taken as a whole, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
herein or therein not misleading. The projections and pro forma financial
information contained in the materials referenced above were based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan

44



--------------------------------------------------------------------------------



 



Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
          5.19 Security Documents. Each Security Document is effective to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. Each Security Document constitutes a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined therein), in each case prior and superior in right
to any other Person (except, in the case of Collateral other than Pledged Stock,
Liens permitted by Section 8.3).
          5.20 Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations hereunder will be and will
continue to be, Solvent.
          5.21 Obligations. The Obligations rank at least pari passu with all
senior unsecured Indebtedness of the Borrower.
          5.22 Real Property. Schedule 5.22 lists, as of the Closing Date, each
parcel of owned real property and each leasehold interest in real property
located in the United States and held by the Borrower or any of its
Subsidiaries.
          5.23 FCC and PUC Matters. (a) Set forth on Schedule 5.23 is a complete
list, as of the Closing Date, of all FCC Licenses and the expiration date
thereof and each such FCC License is owned by the Borrower or one of its
Subsidiaries.
          (b) Each of the Borrower and its Subsidiaries has all requisite power
and authority, all material FCC Licenses required under the Communications Act,
and all material PUC Authorizations to own and operate its properties and to
carry on its businesses as now conducted. Each such FCC License and each such
PUC Authorization (i) was validly issued to it and is in full force and effect
and (ii) is free and clear of any conditions or other restrictions (other than
those routinely imposed in conjunction with FCC licenses of similar type). The
FCC Licenses and the PUC Authorizations constitute in all material respects all
of the Authorizations from any Communications Regulatory Authority necessary for
the operation of the Borrower and its Subsidiaries’ business in the same manner
as it is presently conducted.
          (c) Each of the Borrower and its Subsidiaries have taken all material
actions and performed all of their material obligations that are necessary to
maintain each FCC License and each PUC Authorization without adverse
modification or impairment and no event has occurred which (i) results in, or
after notice or lapse of time or both could reasonably be expected to result in,
any revocation, suspension, materially adverse modification, non-renewal or
termination, material impairment of value of, or any materially adverse order of
forfeiture with respect to, any FCC License or (ii) materially and adversely
affects or in the future could reasonably be expected to materially adversely
affect any of the rights of the Borrower or any Subsidiary thereof with respect
to any FCC License or PUC Authorization.
          (d) None of the Borrower or any of its Subsidiaries (i) is a party to
or has knowledge of any investigation, notice of apparent liability, violation,
forfeiture, petition to deny, or other order or complaint issued by or before
any court or regulatory body, including the FCC, or of any other proceedings
(other than proceedings relating to the wireless industries generally) which
could reasonably be expected to materially threaten or adversely affect the
validity or continued effectiveness of its or its Subsidiaries’ FCC Licenses or
PUC Authorizations or (ii) has any reason to believe (other than in

45



--------------------------------------------------------------------------------



 



connection with there being no legal assurance thereof) that any FCC License
will not be renewed in the ordinary course. No Communications Regulatory
Authority has threatened to terminate or suspend any FCC License or PUC
Authorization.
          (e) The Borrower and its Subsidiaries have made all material filings
which are required to be filed by it under the Communications Act and are in all
material respects in substantial compliance with the Communications Act relating
to the operation of each System.
          (f) The Borrower and its Subsidiaries are not in violation of any FCC
build-out requirements relating to the FCC Licenses. With respect to each FCC
License, as applicable, the Borrower and its Subsidiaries have certified to the
FCC that the minimum build-out requirements have been satisfied where applicable
law requires such certification. All of the information and data set forth in
each such certifications is true, complete and correct in all material respects,
and each such build certification has been accepted by the FCC.
          (g) The Borrower and its Subsidiaries have completed all relocation of
incumbent point-to-point microwave licensees required to be completed by the
Borrower and its Subsidiaries under the FCC’s cost-sharing rules, 47 C.F.R. §
24.239 et seq., and have entered into one or more appropriate relocation
agreements in connection therewith. For each and every microwave relocation
agreement in respect of the FCC Licenses to which the Borrower or its
Subsidiaries are a party, (i) the Borrower and its Subsidiaries have fully
completed performance, and (ii) the incumbent microwave licensee has filed with
the FCC applications or notifications on Form 601 to relinquish its rights to
the microwave path(s) that are the subject of such agreement. The Borrower and
its Subsidiaries have timely filed any requisite Prior Coordination Notices with
the PCIA Microwave Clearinghouse as to each radio facility they have constructed
using the spectrum associated with the FCC Licenses, and as of the date hereof
the Borrower and its Subsidiaries have not received any notices for cost-sharing
obligations related to the use of spectrum associated with the FCC Licenses
which have not already been paid.
          (h) No amounts (including installment payments consisting of principal
and/or interest or late payment fees) are due to the FCC or the United States
Department of the Treasury in respect of the FCC Licenses, except with respect
to amounts that are routinely imposed on FCC licenses of similar type and for
which the payment deadline has not yet passed.
          5.24 Permitted Acquisitions. With respect to any Permitted Acquisition
(including any Permitted Asset Swap) (a) each acquiring Person has the power and
authority under the laws of its state of incorporation or organization and under
its articles of incorporation and bylaws, or other organizational documents, as
applicable, to enter into and perform the related acquisition agreement to which
it is a party and all other agreements, documents, and actions required
thereunder; and all actions (corporate or otherwise) necessary or appropriate by
such acquiring Person for the execution and performance of such acquisition
agreements, and all other documents, agreements, and actions required
thereunder, have been taken, and, upon their execution, such acquisition
agreements will constitute the valid and binding obligation of each acquiring
Person party thereto, enforceable in accordance with their respective terms and
(b) the making and performance of the related acquisition agreements, and all
other agreements, documents, and actions required thereunder, will not violate
any provision of any Requirements of Law and will not violate any provisions of
the articles of incorporation, or bylaws, of such acquiring Person, or
constitute a default under any agreement by which it or its property may be
bound.
          5.25 Borrower Agreements. Schedule 5.25 sets forth all contracts of
Borrower and its Subsidiaries (including with respect to the Systems) required
to be filed with the SEC and which have not been superseded, expired or
terminated as of the Closing Date (the “SEC Agreements”). As of the

46



--------------------------------------------------------------------------------



 



Closing Date, there are no failures of any Material Agreement to be in full
force and effect which could reasonably be expected have a Material Adverse
Effect, and no default or potential default exists on the part of any Group
Member thereunder which could reasonably be expected have a Material Adverse
Effect.
SECTION 6. CONDITIONS PRECEDENT
          6.1 Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:
     (a) Credit Agreement; Guarantee and Collateral Agreement. The
Administrative Agent shall have received (i) this Agreement, or, if applicable,
an Addendum, executed and delivered by each Agent, the Borrower and each Person
that is a Lender as of the Closing Date, (ii) the Guarantee and Collateral
Agreement, executed and delivered by the Borrower and any Guarantor and (iii) an
Acknowledgment and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party.
     (b) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received the financial statements described in Section 5.1, and such financial
statements shall not, in the reasonable judgment of the Lenders, reflect any
material adverse change in the consolidated financial condition of the Borrower,
as reflected in the financial statements or projections contained in the
Confidential Information Memorandum (such receipt and judgment to be evidenced
by such Lender’s execution of this Agreement).
     (c) Approvals. All governmental, FCC, PUC and third party approvals
(including landlords’ and other consents) and other Authorizations necessary in
connection with the transactions contemplated hereby shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
financing contemplated hereby.
     (d) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where assets of the Loan
Parties are located, and such search shall reveal no liens on any of the assets
of the Loan Parties except for liens permitted by Section 8.3 or discharged on
or prior to the Closing Date pursuant to documentation reasonably satisfactory
to the Administrative Agent.
     (e) Fees. The Lenders and the Agents shall have received all fees required
to be paid, and all expenses for which invoices have been presented (including
the reasonable fees and expenses of legal counsel), on or before the Closing
Date. All such amounts will be paid with proceeds of Loans made on the Closing
Date and will be reflected in the funding instructions given by the Borrower to
the Administrative Agent on or before the Closing Date.
     (f) Closing Certificate. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit H, with appropriate insertions and attachments including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of

47



--------------------------------------------------------------------------------



 



such Loan Party, and (ii) a long form good standing certificate for each Loan
Party from its jurisdiction of organization.
     (g) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
     (i) the legal opinion of Mayer, Brown, Rowe & Maw LLP, special New York
counsel to the Borrower and its Subsidiaries, substantially in the form of
Exhibit I-1;
     (ii) the legal opinion of Wilkinson Barker & Knauer LLP, FCC counsel of the
Borrower and its Subsidiaries, substantially in the form of Exhibit I-2; and
     (iii) the legal opinion of McAfee & Taft, special Oklahoma counsel to the
Borrower and its Subsidiaries, substantially in the form if Exhibit I-3.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
     (h) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the (i) Guarantee and Collateral Agreement, in each
case, together with an undated stock power for each such certificate executed in
blank by a duly authorized officer of the pledgor thereof and (iii) each
promissory note (if any) pledged to the Administrative Agent pursuant to the
Guarantee and Collateral Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.
     (i) Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 8.3), shall be in proper
form for filing, registration or recordation.
     (j) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower.
     (k) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.
     (l) Refinancing. (i) Pursuant to the Existing Senior Notes Tender Offer,
the holders of at least 70% of the outstanding Existing Senior Notes shall have
tendered such Existing Senior Notes for purchase by the Borrower, the requisite
consents solicited thereunder to effect the amendments to the Existing Senior
Note Indenture contemplated thereby shall have been obtained and the Refinancing
shall have been consummated pursuant to documentation reasonably satisfactory to
the Administrative Agent and (ii) the Administrative Agent shall have received a
payoff letter duly executed and delivered by the Borrower and the Existing Agent
or other evidence of such termination in each case in form and substance
satisfactory to the Administrative Agent.

48



--------------------------------------------------------------------------------



 



     (m) Related Agreements. The Administrative Agent shall have received (in
form and substance reasonably satisfactory to the Administrative Agent), true
and correct copies, certified as to authenticity by the Borrower, of each
Material Agreement.
     (n) Representations and Warranties. The representations and warranties of
the Loan Parties set forth in the Loan Documents shall be true and correct on
and as of the Closing Date (other than representations and warranties which
related solely as of a specific earlier date).
     (o) No Default. No event or circumstance shall have occurred and be
continuing which would be a Default or Event of Default on the Closing Date
after giving effect to the extensions of credit requested to be made on the
Closing Date.
          6.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit, any Revolving Loan, any Swingline
Loan, any issuance of any Letters of Credit, any Tranche B Term Loan, any
Delayed Draw Term Loan or any Facilities Increase, as applicable) is subject to
the satisfaction of the following applicable conditions precedent:
     (a) Representations and Warranties. The representations and warranties of
the Loan Parties set forth in the Loan Documents shall be true and correct in
all material respects on and as of such date as if made on and as of such date
(other than representations and warranties which related solely as of a specific
earlier date).
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
     (c) Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority shall be pending or, to the knowledge of
the Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (i) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (ii) that could
reasonably be expected to have a Material Adverse Effect.
     (d) No Material Adverse Change. Since the Closing Date, there shall have
been no development or event that has had, or could reasonably be expected to
have, a Material Adverse Effect.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.
SECTION 7. AFFIRMATIVE COVENANTS
          Each Loan Party hereby jointly and severally agrees that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or Agent hereunder, each Loan
Party shall and, to the extent applicable, shall cause its Subsidiaries to:

49



--------------------------------------------------------------------------------



 



          7.1 Financial Statements. Furnish to the Administrative Agent:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by KPMG
LLP or other independent certified public accountants of nationally recognized
standing; and
     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
          All such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein).
          7.2 Certificates; Other Information. Furnish to the Administrative
Agent (or, in the case of clause (g), to the relevant Lender):
     (a) concurrently with the delivery of the financial statements referred to
in Section 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;
     (b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, a Compliance Certificate containing
all information and calculations necessary for determining compliance by each
Group Member with the provisions of this Agreement referred to therein as of the
last day of the fiscal quarter or fiscal year of the Borrower, as the case may
be, and, if applicable, for determining the Applicable Margins;
     (c) as soon as available, and in any event no later than March 31 of each
fiscal year of the Borrower, a detailed consolidated budget for the current
fiscal year (including a projected consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flows, projected changes in financial
position and projected income and a description of the underlying assumptions
applicable thereto), and, as soon as available, significant revisions, if any,
of such budget and projections with respect to such fiscal year (collectively,
the “Projections”), which Projections

50



--------------------------------------------------------------------------------



 



shall in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable and good faith estimates,
information and assumptions;
     (d) if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended, within 45 days after the end of each fiscal
quarter of the Borrower (or 90 days, in the case of the last fiscal quarter of
any fiscal year), a narrative discussion and analysis of the financial condition
and results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year;
     (e) no later than ten (10) Business Days prior to the effectiveness
thereof, copies of substantially final drafts of any proposed amendment,
supplement, waiver or other modification with respect to or under any Borrower
Indenture;
     (f) within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities (including any Borrower Indenture) or public equity
securities and, within five days after the same are filed, copies of all
financial statements and reports that the Borrower may make to, or file with,
the SEC; and
     (g) promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
          Documents required to be delivered pursuant to 7.1(a) or (b) or
Section 7.2(f) to the extent any such documents are included in materials filed
with the SEC may be delivered by the Borrower electronically and, if so
delivered, shall be deemed to have been delivered on the date on which the
Borrower delivers an email notification containing a link to such SEC filings
thereto to the Administrative Agent.
          7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations (including any taxes) of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member.
          7.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 8.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all material obligations under
Authorizations issued by the FCC, any applicable PUC and other Requirements of
Law.
          7.5 Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business and (c) do all
things necessary to obtain, renew, extend, and continue in effect all
Authorizations issued by the FCC or any applicable PUC which may at any time and
from time to time be

51



--------------------------------------------------------------------------------



 



necessary for the Borrower and its Subsidiaries to operate their businesses in
compliance with applicable Requirements of Law.
          7.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants.
          7.7 Notices. Promptly give notice to the Administrative Agent of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) breach, termination, default or event of default under any
Material Agreement or (ii) litigation, investigation or proceeding that may
exist at any time between any Group Member and any Governmental Authority, that
in either case, if not cured or if adversely determined, as the case may be,
could reasonably be expected to have a Material Adverse Effect;
     (c) any litigation or proceeding affecting any Group Member (i) in which
the amount involved is $5,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought and which, if granted, could
reasonably be expected to result in a Material Adverse Effect or (iii) which
relates to any Loan Document;
     (d) the following events, as soon as possible and in any event within
30 days after any Group Member knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan, the
institution of any steps by the Borrower or any other Person to terminate any
Single Employer Plan, or the failure to make a required contribution to a Single
Employer Plan if such failure is sufficient to give rise to a Lien under section
302(f) of ERISA or (ii) the taking of any action by the Borrower or any Commonly
Controlled Entity with respect to withdrawal from a Multiemployer Plan under
section 4201 of ERISA, or the institution of proceedings or the taking of any
action by the PBGC or any Multiemployer Plan with respect to the termination,
Reorganization or Insolvency of any such Multiemployer Plan;
     (e) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect; and
     (f) promptly and in any event within ten days of receipt thereof, copies of
all notices and communications received from the FCC, any PUC or any other
Governmental Authority which (i) relates to any forfeiture, non-renewal,
cancellation, revocation, suspension, impairment or termination of, or any other
adverse development with respect to, any FCC License or (to the extent that it
is material to the business of the Borrower or any of its Subsidiaries) any
other Authorization or (ii) has had or could reasonably be expected to have a
Material Adverse Effect.
Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

52



--------------------------------------------------------------------------------



 



          7.8 Environmental Laws. (a) Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except, in each case, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
          7.9 Interest Rate Protection. Maintain, within 90 days after the
Closing Date, Hedge Agreements to the extent necessary to provide that at least
30% of the aggregate principal amount of all Consolidated Total Debt of the
Borrower is subject to either a fixed interest rate or interest rate protection
for a period of not less than three years, which Hedge Agreements shall have
terms and conditions reasonably satisfactory to the Administrative Agent.
          7.10 Additional Collateral, etc. (a) With respect to any property
acquired after the Closing Date by any Group Member (other than (x) any property
described in paragraph (b), (c) or (d) below, (y) any property subject to a Lien
expressly permitted by Section 8.3(g) and (z) property acquired by any Excluded
Foreign Subsidiary) as to which the Administrative Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.
          (b) With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $3,000,000 acquired after
the Closing Date by any Group Member (other than (x) any such real property
subject to a Lien expressly permitted by Section 8.3(g) and (y) real property
acquired by any Excluded Foreign Subsidiary) (the “Mortgaged Properties”),
promptly:
     (i) execute and deliver a first priority Mortgage, in favor of the
Administrative Agent, for the benefit of the Secured Parties, covering such real
property;
     (ii) If requested by the Administrative Agent, the Administrative Agent
shall have received, and the title insurance company issuing the policy referred
to in clause (iii) below (the “Title Insurance Company”) shall have received,
maps or plats of an as-built survey of the sites of the Mortgaged Properties
certified to the Administrative Agent and the Title Insurance Company in a
manner reasonably satisfactory to them, dated a date reasonably satisfactory to
the Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor reasonably satisfactory to the
Administrative Agent and the Title Insurance Company, which maps or plats and
the surveys on which they are based shall be made in accordance with the Minimum
Standard Detail Requirements for Land Title Surveys jointly established and
adopted by

53



--------------------------------------------------------------------------------



 



the American Land Title Association and the American Congress on Surveying and
Mapping in 1992, and, without limiting the generality of the foregoing, there
shall be surveyed and shown on such maps, plats or surveys the following:
(A) the locations on such sites of all the buildings, structures and other
improvements and the established building setback lines; (B) the lines of
streets abutting the sites and width thereof; (C) all access and other easements
appurtenant to the sites; (D) all roadways, paths, driveways, easements,
encroachments and overhanging projections and similar encumbrances affecting the
site, whether recorded, apparent from a physical inspection of the sites or
otherwise known to the surveyor; (E) any encroachments on any adjoining property
by the building structures and improvements on the sites; (F) if the site is
described as being on a filed map, a legend relating the survey to said map; and
(G) the flood zone designations, if any, in which the Mortgaged Properties are
located;
     (iii) If requested by the Administrative Agent, the Administrative Agent
shall have received in respect of each Mortgaged Property a mortgagee’s title
insurance policy (or policies) or marked up unconditional binder for such
insurance. Each such policy shall (A) be in an amount reasonably satisfactory to
the Administrative Agent; (B) be issued at ordinary rates; (C) insure that the
Mortgage insured thereby creates a valid first Lien on such Mortgaged Property
free and clear of all defects and encumbrances, except as disclosed therein;
(D) name the Administrative Agent for the benefit of the Secured Parties as the
insured thereunder; (E) be in the form of ALTA Loan Policy — 1970 (Amended
10/17/70 and 10/17/84) (or equivalent policies); (F) contain such endorsements
and affirmative coverage as the Administrative Agent may reasonably request and
(G) be issued by title companies reasonably satisfactory to the Administrative
Agent (including any such title companies acting as co-insurers or reinsurers,
at the option of the Administrative Agent). The Administrative Agent shall have
received evidence satisfactory to it that all premiums in respect of each such
policy, all charges for mortgage recording tax, and all related expenses, if
any, have been paid;
     (iv) If requested by the Administrative Agent, the Administrative Agent
shall have received (A) a policy of flood insurance that (1) covers any parcel
of improved real property that is encumbered by any Mortgage, (2) is written in
an amount not less than the outstanding principal amount of the indebtedness
secured by such Mortgage that is reasonably allocable to such real property or
the maximum limit of coverage made available with respect to the particular type
of property under the National Flood Insurance Act of 1968, whichever is less,
and (3) has a term ending not later than the maturity of the Indebtedness
secured by such Mortgage and (B) confirmation that the Borrower has received the
notice required pursuant to Section 208(e)(3) of Regulation H of the Board;
     (v) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii) above and a copy of all other material
documents affecting the Mortgaged Properties;
     (vi) The Administrative Agent shall have received any consents or estoppels
reasonably deemed necessary or advisable by the Administrative Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent; and

54



--------------------------------------------------------------------------------



 



     (vii) If requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
          (c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member
(which, for the purposes of this paragraph (c), shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary), promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by any Group Member, (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, (iii) cause such new Subsidiary
(A) to become a party to the Guarantee and Collateral Agreement, (B) to take
such actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Secured Parties a perfected first priority security interest in
the Collateral described in the Guarantee and Collateral Agreement with respect
to such new Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit H, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
          (d) With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Group Member (other than by any Group
Member that is an Excluded Foreign Subsidiary), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
that is owned by any such Group Member (provided that in no event shall more
than 65% of the total outstanding Capital Stock (carrying Voting Power) of any
such new Subsidiary be required to be so pledged), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, as the case may be, and take such other
action as may be necessary or, in the opinion of the Administrative Agent,
desirable to perfect the Administrative Agent’s security interest therein, and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
          7.11 Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Secured Parties with respect to
the Collateral (or with respect to any additions thereto or replacements or
proceeds thereof or with respect to any other property or assets hereafter
acquired by the borrower or any Subsidiary which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the exercise by the Administrative
Agent or any Secured Party of any power, right, privilege or remedy pursuant to
this Agreement or the other Loan Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all

55



--------------------------------------------------------------------------------



 



applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lenders may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.
SECTION 8. NEGATIVE COVENANTS
          Each Loan Party hereby jointly and severally agrees that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or Agent hereunder, each Loan
Party shall not directly or indirectly, and shall not permit any of its
Subsidiaries to:
          8.1 Consolidated Secured Leverage Ratio. Permit, at any time when any
Revolving Extension of Credit remains outstanding, the Consolidated Secured
Leverage Ratio at such time to exceed (i) on or prior to June 30, 2007, 5.85 to
1.00 for the twelve-month period ending on the last day of the most recent
fiscal quarter of the Borrower; (ii) after June 30, 2007, but on or prior to
March 31, 2008, 5.75 to 1.00 for the twelve-month period ending on the last day
of the most recent fiscal quarter of the Borrower; (iii) after March 31, 2008,
but on or prior to December 31, 2008, 5.50 to 1.00 for the twelve-month period
ending on the last day of the most recent fiscal quarter of the Borrower; and
(iv) after December 31, 2008, 5.25 to 1.00 for the twelve-month period ending on
the last day of the most recent fiscal quarter of the Borrower.
          8.2 Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
     (a) Indebtedness of any Loan Party pursuant to any Loan Document (including
pursuant to any Facilities Increase); provided, that immediately after giving
effect to any incurrence of principal of such Indebtedness or any other
extensions of credit made pursuant to any Loan Document, the Consolidated
Secured Leverage Ratio at such time shall not exceed (i) on or prior to June 30,
2008, 5.50 to 1.00 for the twelve-month period ending on the last day of the
most recent fiscal quarter of the Borrower, and (ii) after June 30, 2008, 5.00
to 1.00 for the twelve-month period ending on the last day of the most recent
fiscal quarter of the Borrower.
     (b) unsecured Indebtedness arising from intercompany loans of any
Subsidiary Guarantor to the Borrower or of the Borrower to any Subsidiary
Guarantor;
     (c) Guarantee Obligations incurred in the ordinary course of business by
the Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor;
     (d) Indebtedness outstanding on the date hereof and listed on
Schedule 8.2(d);
     (e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens to finance the acquisition, construction or restoration of
fixed or capital assets of the Borrower or its Subsidiaries in an aggregate
principal amount not to exceed $50,000,000 at any one time outstanding;
     (f) (i) Indebtedness of the Borrower in respect of the Existing Senior
Subordinated Notes in an aggregate principal amount not to exceed $18,100,000
and (ii) Guarantee Obligations of the Subsidiary Guarantors in respect of such
Indebtedness; provided, that such Guarantee Obligations are subordinated to the
same extent as the obligations of the Borrower in respect of the Existing Senior
Subordinated Notes;

56



--------------------------------------------------------------------------------



 



     (g) (i) Indebtedness of the Borrower in respect of the Existing Senior
Notes and (ii) Guarantee Obligations of the Subsidiary Guarantors in respect of
such Indebtedness;
     (h) Hedge Agreements permitted under Section 8.12;
     (i) additional unsecured Indebtedness of the Borrower or any of its
Subsidiaries; provided, that (i) no Default or Event of Default is continuing or
would result from the incurrence thereof, (ii) the Consolidated Leverage Ratio
shall not exceed 6.50 to 1.00 (immediately after giving effect to the incurrence
thereof) and (iii) such Indebtedness has a maturity no less than 180 days after
the Term Loan Maturity Date (any such Indebtedness permitted by this subsection
(i) “Permitted Unsecured Debt”);
     (j) Indebtedness constituting a Permitted Refinancing of other Indebtedness
permitted hereby;
     (k) performance bonds, surety bonds and appeal bonds required in the
ordinary course of business or in connection with judgments that do not result
in a Default or Event of Default;
     (l) Indebtedness arising from customary agreements providing for
indemnification, adjustment of purchase price or similar obligations, in each
case incurred or assumed in connection with the dispositions permitted by
Section 8.5 or purchase of assets in the ordinary course of business;
     (m) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations and bankers’ acceptances, performance and surety bonds related
thereto and in the ordinary course of business;
     (n) Indebtedness arising under letters of credit issued on behalf of Group
Members in an aggregate face amount not to exceed $1,000,000; and
     (o) other Indebtedness in an aggregate principal amount outstanding not to
exceed $10,000,000 at any time.
          8.3 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for:
     (a) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings; provided, that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

57



--------------------------------------------------------------------------------



 



     (e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
     (f) Liens in existence on the date hereof listed on Schedule 8.3(f),
securing Indebtedness permitted by Section 8.2(d) and renewals and extensions
thereof in connection with a refinancing of the Indebtedness secured thereby;
provided, that no such Lien is extended to cover any additional property after
the Closing Date and that the amount of Indebtedness secured thereby is not
increased;
     (g) Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 8.2(e) to finance the acquisition of fixed or
capital assets and renewals and extensions thereof in connection with a
refinancing thereof; provided, that (i) such Liens shall be created within
120 days after the acquisition of such fixed or capital assets, (ii) such Liens
do not at any time encumber any property other than the property financed by
such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased pursuant to any such refinancing;
     (h) Liens created pursuant to the Security Documents;
     (i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
     (j) Liens on property of a Person existing at the time such Person is
merged with or into or consolidated with the Borrower or any Subsidiary in
connection with a Permitted Acquisition or Permitted Asset Swap; provided, that
(i) such Liens were in existence prior to the contemplation of such merger or
consolidation (and not incurred in contemplation thereof), (ii) do not extend to
any assets other than those of the Person merged into or consolidated with the
Borrower or the applicable Subsidiary and (iii) any Indebtedness secured by such
Liens is permitted by Section 8.2;
     (k) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Borrower or any Subsidiary in a transaction
not prohibited by this Agreement; provided, that (i) such Liens were in
existence prior to such acquisition (and not incurred in contemplation thereof)
and (ii) any Indebtedness secured by such Liens is permitted by Section 8.2;
     (l) Liens and rights of setoff of banks and securities intermediaries in
respect of deposit accounts and securities accounts maintained in the ordinary
course of business;
     (m) Liens arising under leases and subleases of real property (to the
extent such agreements do not constitute a Material Agreement) in the ordinary
course of business;
     (n) consignments of inventory in the ordinary course of business;
     (o) assignments of past due receivables solely for the purpose of
collection;
     (p) Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate Fair Market

58



--------------------------------------------------------------------------------



 



Value (determined as of the date such Lien is incurred) of the assets subject
thereto exceeds (as to the Borrower and all Subsidiaries) $5,000,000 at any one
time;
     (q) judgment Liens so long as the related judgment does not constitute an
Event of Default; and
     (r) Liens arising in connection with the cash collateralization of letters
of credit to the extent permitted by Section 8.2(n).
          8.4 Fundamental Changes. Enter into any merger, consolidation, joint
venture or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except that:
     (a) any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided, that the Borrower shall be the continuing or
surviving corporation) or with or into any Subsidiary Guarantor (provided, that
(i) a Subsidiary Guarantor shall be the continuing or surviving corporation or
(ii) or simultaneously with such transaction, the continuing or surviving
corporation shall become a Subsidiary Guarantor and the provisions of
Section 7.10 shall be satisfied in connection therewith);
     (b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any Subsidiary
Guarantor;
     (c) any Subsidiary of the Borrower may merge with another Person (other
than Holdings) to effect a transaction permitted under Section 8.8(e); and
     (d) transactions permitted under Section 8.5 shall be permitted.
          8.5 Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
     (a) the Disposition of obsolete or worn out property in the ordinary course
of business;
     (b) the sale of inventory in the ordinary course of business;
     (c) Dispositions permitted by Section 8.4(b);
     (d) the sale or issuance of (i) any Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor, (ii) the Borrower’s Capital Stock to
Holdings or (iii) the Capital Stock of Holdings to the Parent;
     (e) Dispositions of assets which are Permitted Asset Swaps to the extent
permitted by Section 8.8(e);
     (f) Dispositions of assets which are Permitted Asset Sales; and
     (g) Dispositions of Cash Equivalents to the extent not prohibited by any
Loan Document.

59



--------------------------------------------------------------------------------



 



          8.6 Restricted Payments. No Group Member shall, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment, except:
     (a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor including dividends and distributions declared and paid on
the Capital Stock of the Borrower or any of its Subsidiaries;
     (b) (i) the Borrower may pay dividends or other payments to Holdings to
permit Holdings to pay any taxes that are due and payable by Holdings and the
Borrower as part of a consolidated group and (ii) Holdings may pay dividends in
common stock on the Capital Stock of Holdings to the Parent;
     (c) the Borrower may make payments (“Permitted Payments”) not exceeding an
amount equal to the sum of (i) $50,000,000 plus (ii) 100% of Consolidated EBITDA
of the Borrower since July 1, 2006 (less an amount equal to Consolidated
Interest Expense of the Borrower since July 1, 2006 multiplied by 1.4) plus
(iii) 100% of the cash equity contributions for sales of Capital Stock;
provided, that (A) no Default or Event of Default is continuing or would result
therefrom, (B) the Consolidated Leverage Ratio does not exceed 6.50 to 1.00
(before (solely with respect to any such Permitted Payment that does not
constitute a payment with respect to Indebtedness) and after giving effect to
such Permitted Payment) and (C) such payment is otherwise permitted by the
Borrower Indentures and any Subordinated Debt Agreements;
     (d) any Restricted Payment made in connection with a Permitted Refinancing;
     (e) any Restricted Payment made in connection with the repurchase,
redemption or defeasance of outstanding amounts of the Existing Senior Notes or
the Existing Senior Subordinated Notes as of the Closing Date after giving
effect to the Refinancing; and
     (f) any Restricted Payment made in connection with the repurchase,
redemption or defeasance of outstanding amounts of unsecured Indebtedness
permitted by Section 8.2 (i) or (j) and incurred for the purpose of refinancing
the Existing Senior Notes, in an aggregate amount not to exceed $150,000,000;
provided, that (i) no Default or Event of Default is continuing or would result
therefrom and (ii) immediately before and after making any such Restricted
Payment pursuant to this clause (f), (x) the Consolidated Secured Leverage Ratio
shall not exceed 5.50 to 1.00 and (y) the Consolidated Leverage Ratio shall not
exceed 6.50 to 1.00.
          8.7 [Intentionally Omitted]
          8.8 Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in Cash Equivalents (including in securities accounts and
deposit accounts of any Loan Party);
     (c) Guarantee Obligations to the extent permitted by Section 8.2;

60



--------------------------------------------------------------------------------



 



     (d) loans and advances to employees of any Group Member of the Borrower in
the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for all Group Members not to exceed
$1,000,000 at any one time outstanding;
     (e) Permitted Acquisitions and Permitted Asset Swaps;
     (f) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;
     (g) Investments in securities of account debtors of a Group Member received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such account debtors or in connection with the
workout of any obligations of such account debtors;
     (h) Hedge Agreements permitted by Section 8.12;
     (i) intercompany Investments by any Group Member in the Borrower or any
other Loan Party;
     (j) non-cash consideration received, to the extent permitted by the Loan
Documents, in connection with the sale of property permitted by this Agreement;
     (k) Investments made with Permitted Payments; and
     (l) intercompany loans to the extent permitted by Section 8.2(b).
          8.9 Optional Payments and Modifications of Certain Debt Instruments.
(a) Except pursuant to (i) Permitted Refinancings to the extent permitted by
Section 8.2(j), (ii) Permitted Payments to the extent permitted by
Section 8.6(c) or (iii) Restricted Payments to the extent permitted by
Sections 8.6(e) and (f), make or offer to make any optional or voluntary
payment, prepayment (including mandatory prepayment), repurchase or redemption
of or otherwise optionally or voluntarily defease or segregate funds with
respect to any Indebtedness of any Group Member (other than Indebtedness
permitted by Section 8.2(a), (b), (e) and (h) (to the extent such prepayment,
repurchase or repurchase is in connection with a Permitted Refinancing),
(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Borrower Indenture or any Subordinated Debt (other than (x) amendments to the
Existing Senior Note Indenture contemplated by the Existing Senior Notes Tender
Offer and (y) any such amendment, modification, waiver or other change that
would extend the maturity or reduce the amount of any payment of principal
thereof or reduce the rate or extend any date for payment of interest thereon;
provided, that (in the case of this clause (y)), any consent fee paid in
connection therewith is on customary market terms) or (c) amend, modify, waive
or otherwise change, or consent or agree to any amendment, modification, waiver
or other change to, any of the terms of Capital Stock of any Group Member that
is preferred stock (other than any such amendment, modification, waiver or other
change that would extend the scheduled redemption date or reduce the amount of
any scheduled redemption payment or reduce the rate or extend any date for
payment of dividends thereon; provided, that, any consent fee paid in connection
therewith is on customary market terms).
          8.10 Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Subsidiary Guarantor) unless

61



--------------------------------------------------------------------------------



 



such transaction is (a) otherwise permitted under this Agreement, (b) in the
ordinary course of business of the relevant Group Member and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate. Notwithstanding the foregoing, the Borrower and its Subsidiaries may
pay to the Parent fees and expenses pursuant to the Management Agreement, the
Equipment Lease and Switch Sharing Agreements and the Tax Allocation Agreement.
          8.11 [Intentionally Omitted]
          8.12 Hedge Agreements. Enter into any Hedge Agreement, except Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock).
          8.13 Changes in Fiscal Periods. Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.
          8.14 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits, limits or imposes any condition upon the
ability of any Group Member to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure its obligations under the Loan Documents or any refinancing thereof
other than (a) this Agreement and the other Loan Documents, (b) provisions
existing at the date hereof contained in the Existing Indentures and in any
refinancing of the foregoing or in any other Borrower Indentures (to the extent
permitted by this Agreement) after the Closing Date which do not contain more
restrictive provisions than those applicable to the Existing Indentures prior to
the Closing Date and (c) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby).
          8.15 Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents and (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary, (iii) the Existing Indentures and any Permitted Refinancing thereof
or any other Borrower Indenture containing terms no more restrictive than those
in the Existing Indentures prior to the Closing Date, (iv) customary
non-assignment provisions of any contracts and licenses and restrictions in
leases restricting subletting, (v) customary net worth provisions contained in
leases and other agreements entered into by the Borrower or a Subsidiary in the
ordinary course of business, (vi) customary non-assignment provisions in
contracts and licenses entered into in the ordinary course of business, (vii)
purchase money obligations and Capital Lease Obligations that impose
restrictions on the property purchased or leased, (viii) provisions limiting the
disposition or distribution of assets or property in asset sale agreements and
other similar agreements entered into in the ordinary course of business, which
limitation is applicable only to the assets that are the subject of such
agreements and (ix) restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business.

62



--------------------------------------------------------------------------------



 



          8.16 Lines of Business. (a) Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.
          (b) Holdings shall not engage in any business, operations or activity,
hold any property, or incur any obligations or Indebtedness, other than
(i) holding Capital Stock of the Borrower, (ii) issuing, selling and redeeming
its own Capital Stock, (iii) liabilities incident to its ownership of the
Borrower, (iv) holding directors’ and shareholders’ meetings, preparing
corporate and similar records and other activities required to maintain its
separate corporate or other legal structure, (v) preparing reports to, and
preparing and making notices to and filings with, Governmental Authorities and
to its holders of Capital Stock and (vi) receiving, and holding proceeds of,
Restricted Payments from the Borrower and its Subsidiaries and distributing the
proceeds thereof to the extent permitted in Section 8.6.
          8.17 Amendments to Material Agreements. Amend, supplement, terminate
or otherwise modify (pursuant to a waiver or otherwise) the terms and conditions
of any Material Agreement in a manner that could reasonably be expected to have
a Material Adverse Effect or, in the case of the Management Agreement, in a
manner that materially increases the obligations of the Borrower or any other
Group Member thereunder; provided, however, that the Borrower may amend,
supplement or otherwise modify the Roaming Agreement, notwithstanding the
foregoing restriction; provided that a copy of a resolution approved by the
board of directors of the Borrower and certified by the secretary of the
Borrower, that such amendment, supplement or modification is in the best
economic interests of the Borrower under the circumstances, has been provided to
the Administrative Agent.
          8.18 Use of Proceeds. Use any proceeds from the Loans made hereunder,
directly or indirectly, for the purposes of purchasing or carrying any “margin
securities” within the meaning of Regulations T, U or X promulgated by the Board
of Governors of the Federal Reserve Board or for the purpose of arranging for
the extension of credit secured, directly or indirectly, in whole or in part by
collateral that includes any “margin securities.”
SECTION 9. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
     (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
     (c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 7.4(a) (with respect to the
Borrower only), Section 7.7(a) or Section 8 of this Agreement or Sections 5.5
and 5.7(b) of the Guarantee and Collateral Agreement; provided that the exercise
of remedies with respect to each Facility as a result of the occurrence of an
Event of Default with respect to Section 8.1 shall be subject to the provisions
set forth below and provided, further, that any Event of Default with respect to
Section 8.1 may be

63



--------------------------------------------------------------------------------



 



waived from time to time with the written consent of the Required Revolving
Lenders pursuant to Section 11.1; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or any Lender; or
     (e) any Group Member (i) defaults in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) defaults in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; (iii) defaults in the observance or performance of any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement (including any Borrower Indenture or Subordinated
Debt Agreement) evidencing, securing or relating thereto, or any other event
shall occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder prior to its stated maturity or (in the case
of any such Indebtedness constituting a Guarantee Obligation) to become payable
or (iv) any such Indebtedness shall become or be declared to be due and payable,
or be required to be prepaid or repurchased (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof; provided, that a
default, event or condition described in clause (i), (ii), (iii) or (iv) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii), (iii) or (iv) of this paragraph (e) shall have occurred and
be continuing with respect to the Existing Senior Notes or any other
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$20,000,000; or
     (f) (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

64



--------------------------------------------------------------------------------



 



     (g) (i) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Single Employer Plan shall arise on
the assets of any Group Member or any Commonly Controlled Entity, (ii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Single Employer
Plan for purposes of Title IV of ERISA, (iii) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (iv) any Group Member or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with a withdrawal from,
or the Insolvency or Reorganization of, a Multiemployer Plan or (v) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (v) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $20,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
     (i) any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or
     (j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
     (k) (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than a Permitted Holder, shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 50% of the Voting Power of the Parent on a fully
diluted basis; (ii) the individuals who on the Closing Date constituted the
Board of Directors of the Parent, together with any new directors whose election
by the Board of Directors of the Parent or whose nomination for election by the
Parent’s stockholders was approved by a vote of at least a majority of such
Board of Directors then in office who either were members of such Board of
Directors on the Closing Date or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
members of such Board of Directors then in such office; or
     (l) (i) Parent shall fail to own 100% of the Capital Stock of Holdings or
(ii) Holdings shall fail to own 100% of the Capital Stock of the Borrower free
and clear of all Liens (except Liens created by the Guarantee and Collateral
Agreement); or
     (m) any Specified Change of Control shall occur; or
     (n) any Authorization necessary for the ownership or operations of the
Borrower or any Subsidiary of the Borrower (including any FCC License) shall
expire, and on or prior to such

65



--------------------------------------------------------------------------------



 



expiration, the same shall not have been renewed or replaced by another
Authorization authorizing substantially the same operations by such Person;
(ii) any Authorization necessary for the ownership or operations of the Borrower
or any Subsidiary of the Borrower shall be canceled, revoked, terminated,
rescinded, annulled, suspended, or modified in a materially adverse respect, or
shall no longer be in full force and effect, or the grant or the effectiveness
thereof shall have been stayed, vacated, reversed, or set aside, (iii) the
Borrower or any Subsidiary of the Borrower is required by any Governmental
Authority to halt construction or operations under any Authorization and such
action shall continue uncorrected for 30 days after the applicable entity has
received notice thereof; or (iv) any Governmental Authority shall make any other
adverse determination which, in each case has, or could reasonably be expected
to have, a Material Adverse Effect;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
(subject as provided below) either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable; provided, however, that
(notwithstanding the foregoing) if an Event of Default shall have occurred and
be continuing with respect to Section 8.1 then the foregoing actions may be
taken (x) with respect to the Revolving Facility by the Administrative Agent or
at the request of the Required Revolving Lenders and (y) with respect to the
Tranche B Term Facility and the Delayed Draw Term Facility only if (I) such
Event of Default shall be continuing for a period of at least 30 days, or
(II) the Revolving Loans shall have been declared due and payable and/or the
Revolving Commitments shall have been terminated pursuant to clause (x) above.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents and any Specified Hedge Agreements. After all
such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents and any Specified
Hedge Agreements shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

66



--------------------------------------------------------------------------------



 



SECTION 10. THE AGENTS
          10.1 Appointment. Each Lender (and, if applicable, each other Secured
Party) hereby irrevocably designates and appoints each Agent as the agent of
such Lender (and, if applicable, each other Secured Party) under this Agreement
and the other Loan Documents, and each such Lender (and, if applicable, each
other Secured Party) irrevocably authorizes such Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender or
other Secured Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against any Agent.
          10.2 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.
          10.3 Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders or any other Secured
Party for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
any Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document or any Specified Hedge
Agreement, or to inspect the properties, books or records of any Loan Party.
          10.4 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or,

67



--------------------------------------------------------------------------------



 



if so specified by this Agreement, all Lenders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans and all other Secured Parties.
          10.5 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender, the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Secured Parties.
          10.6 Non-Reliance on Agents and Other Lenders. Each Lender (and, if
applicable, each other Secured Party) expressly acknowledges that neither the
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender or any
other Secured Party. Each Lender (and, if applicable, each other Secured Party)
represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their affiliates
and made its own decision to make its Loans hereunder and enter into this
Agreement or any Specified Hedge Agreement. Each Lender (and, if applicable,
each other Secured Party) also represents that it will, independently and
without reliance upon any Agent or any other Lender or any other Secured Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents or
any Specified Hedge Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any other Secured Party with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
          10.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents, any Specified
Hedge Agreement or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby

68



--------------------------------------------------------------------------------



 



or thereby or any action taken or omitted by such Agent under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.
          10.8 Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender”,
“Lenders”, “Secured Party” and “Secured Parties” shall include each Agent in its
individual capacity.
          10.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 9(a) or Section
9(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
          10.10 Agents Generally. Except as expressly set forth herein, no Agent
shall have any duties or responsibilities hereunder in its capacity as such.
          10.11 The Bookrunners and Arrangers. The Bookrunners and Joint Lead
Arrangers, in their capacity as such, shall have no duties or responsibilities,
and shall incur no liability, under this Agreement and other Loan Documents.
SECTION 11. MISCELLANEOUS
          11.1 Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,

69



--------------------------------------------------------------------------------



 



     (a) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or
     (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:
     (i) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date or reduce the amount of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility, and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, increase the amount or extend
the expiration date of any Lender’s Commitment or reduce, or limit the
application of, the Applicable Premium, in each case without the written consent
of each Lender directly affected thereby;
     (ii) eliminate or reduce the voting rights of any Lender under this Section
11.1 without the written consent of such Lender;
     (iii) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their obligations under the Guarantee
and Collateral Agreement (other than in connection with a Permitted Asset Sale
or a Permitted Asset Swap), in each case without the written consent of all
Lenders;
     (iv) amend, modify or waive any condition precedent to any extension of
credit set forth in Section 6.2 (including in connection with any waiver of an
existing Default or Event of Default) without the written consent of the
applicable Majority Facility Lenders with respect to the applicable Facility;
     (v) amend, modify or waive any provision of Section 4.8 without the written
consent of the Majority Facility Lenders in respect of each Facility adversely
affected thereby;
     (vi) reduce the amount of Net Cash Proceeds required to be applied to
prepay Loans under this Agreement without the written consent of the Majority
Facility Lenders with respect to each Facility;
     (vii) reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility;

70



--------------------------------------------------------------------------------



 



     (viii) amend, modify or waive any provision of Section 10 without the
written consent of each Agent adversely affected thereby;
     (ix) amend, modify or waive any provision of Section 3.3 or 3.4 without the
written consent of the Swingline Lender;
     (x) amend, modify or waive any provision of Sections 3.7 to 3.14 without
the written consent of each Issuing Lender hereunder; or
     (xi) amend, modify or waive (A) any Loan Document so as to alter the
ratable treatment of the Borrower Hedge Agreement Obligations and the Borrower
Credit Agreement Obligations or (B) the definition of “Qualified Counterparty”,
“Specified Hedge Agreement”, “Secured Parties”, “Obligations”, “Borrower
Obligations” or “Borrower Hedge Agreement Obligations”, in each case, in a
manner adverse to any Qualified Counterparty with Obligations then outstanding
without the written consent of any such Qualified Counterparty (or, in the case
of a Specified Hedge Agreement arranged by a Lender or an Affiliate of a Lender,
such Lender or Affiliate of a Lender). Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Agents and all future holders
of the Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement (including in connection with a Facilities
Increase) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof (collectively,
the “Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders.
          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Tranche B Term Loans or all
outstanding Delayed Draw Term Loans (“Refinanced Term Loans”) with a replacement
“B” or “Delayed Draw” term loan tranche hereunder (“Replacement Term Loans”),
provided, that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the Applicable Margin for such Replacement Term Loans shall not be higher
than the Applicable Margin for such Refinanced Term Loans, (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

71



--------------------------------------------------------------------------------



 



          In addition, notwithstanding the foregoing, Section 8.1 and related
definitions may be amended, waived or otherwise modified with the written
consent of the Required Revolving Lenders, the Administrative Agent and the
Borrower.
          If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (including all Lenders under a
single Facility), the consent of the Required Lenders (or Majority Facility
Lenders, as the case may be) is obtained, but the consent of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then, so long as the
Administrative Agent is not a Non-Consenting Lender, the Administrative Agent or
a Person reasonably acceptable to the Administrative Agent shall have the right
to purchase from such Non-Consenting Lenders, and such Non-Consenting Lenders
agree that they shall, upon the Administrative Agent’s request, sell and assign
to the Administrative Agent or such Person, all of the Term Loans and Revolving
Commitments of such Non-Consenting Lenders for an amount equal to the principal
balance of all such Term Loans and any outstanding Revolving Loans held by such
Non-Consenting Lenders and all accrued interest and fees with respect thereto
through the date of sale (together with any Applicable Premium), such purchase
and sale to be consummated pursuant to an executed Assignment and Assumption. In
addition to the foregoing, the Borrower may replace any Non-Consenting Lender
pursuant to Section 4.13.
          11.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the Agents, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

         
 
  The Borrower:   American Cellular Corporation
14201 Wireless Way
Oklahoma City, OK 73134
Attention: General Counsel
Telecopy: (405) 529-8376
Telephone: (405) 529-8500
 
       
 
  with a copy to:   Mayer, Brown, Rowe & Maw LLP
71 South Wacker Drive
Chicago, IL 60606
Attention: John Lawlor, Esq.
Telecopy: (405) 235-0439
Telephone: (405) 235-9621

 
       
 
  The Administrative Agent:   Lehman Commercial Paper Inc.
c/o Lehman Brothers
Loan Portfolio Group
745 Seventh Avenue, 5th Floor
New York, NY 10019
Attention: Frank Turner
Telecopy: (646) 834-4997
Telephone: (212) 526-1463
Email: lpgloans@lehman.com

72



--------------------------------------------------------------------------------



 



         
 
  with a copy to:   Weil, Gotshal & Manges LLP
 
      767 Fifth Avenue
 
      New York, NY 10153
 
      Attention: Morgan Bale
 
      Telecopy: (212) 310-8007
 
      Telephone: (212) 310-8000

provided, that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.
          11.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
          11.4 Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          11.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse each Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to such Agent and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as such Agent shall deem appropriate, (b) to pay or
reimburse each Lender and Agent for all its reasonable out-of-pocket costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to such Agent, (c) subject to Section 4.10 hereof and without duplication
thereof, to pay, indemnify, and hold each Lender and Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
Agent

73



--------------------------------------------------------------------------------



 



and their respective officers, directors, employees, affiliates, agents and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents (regardless of
whether any Loan Party is or is not a party to any such actions or suits) and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”); provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 11.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrower pursuant to this
Section 11.5 shall be submitted to the Borrower as provided in Section 11.2, or
to such other Person or address as may be hereafter designated by the Borrower
in a written notice to the Administrative Agent. The agreements in this
Section 11.5 shall survive repayment of the Loans and all other amounts payable
hereunder.
          11.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:
     (A) the Borrower, provided, that no consent of the Borrower shall be
required for an (x) assignment to a Lender, an affiliate of a Lender, an
Approved Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person, (y) any assignment by the Administrative Agent (or
its affiliates) or (z) any assignment of funded Term Loans;
     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for (x) an assignment to an Assignee that
is a Lender immediately prior to giving effect to such assignment, except in the
case of an assignment of a Revolving Commitment to an Assignee that does not
already have a Revolving Commitment,(y) any assignment by the Administrative
Agent (or its affiliates) or (z) any assignment of Term Loans; and

74



--------------------------------------------------------------------------------



 



     (C) in the case of any assignment of a Revolving Commitment, each Issuing
Lender hereunder and the Swingline Lender.
(ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the Tranche B Term Facility or the Delayed Draw
Term Facility, $1,000,000) unless each of the Borrower and the Administrative
Agent otherwise consent; provided, that (1) no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;
     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and
     (D) in the case of an assignment to a related CLO (as defined below), the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents, provided that the Assignment and Assumption between such Lender and
such CLO may provide that such Lender will not, without the consent of such CLO,
agree to any amendment, modification or waiver that (1) requires the consent of
each Lender directly affected thereby pursuant to the proviso to the second
sentence of Section 11.1 and (2) directly affects such CLO.
          For the purposes of this Section 11.6, the terms “Approved Fund” and
“CLO” have the following meanings:
          “Approved Fund” means (a) a CLO and (b) with respect to any Lender
that is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an affiliate of such
investment advisor.
          “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an affiliate of such
Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under

75



--------------------------------------------------------------------------------



 



this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.9, 4.10, 4.11 and 11.5; provided,
however, in the case of Section 4.10, a Lender shall only be entitled to such
benefits with respect to payments made prior to such Assignment and Assumption).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 11.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 11.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.9, 4.10 and 4.11 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.7(b) as

76



--------------------------------------------------------------------------------



 



though it were a Lender, provided such Participant shall be subject to
Section 11.7(a) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 4.10 unless such Participant complies with
Section 4.10(d) or 4.10(e), and the Lender (in the case of a Participant
complying with Section 4.10(d)) must submit a Form W-8IMY.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided, that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee for such Lender as a party
hereto.
          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 11.6(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
          11.7 Adjustments; Set-off. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the Obligations owing to
it, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 9(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable

77



--------------------------------------------------------------------------------



 



by the Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender; provided, that the failure to give
such notice shall not affect the validity of such setoff and application.
          11.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
          11.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          11.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.
          11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          11.12 Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 11.2

78



--------------------------------------------------------------------------------



 



or at such other address of which the Administrative Agent shall have been
notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          11.13 Acknowledgments. The Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
          11.14 Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Secured Party
(without requirement of notice to or consent of any Secured Party except as
expressly required by Section 11.1) to (i) take any action requested by the
Borrower having the effect of releasing any Collateral or guarantee obligations
(A) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 11.1 or (B) under the circumstances described in paragraph (b) below and
(ii) to subordinate any Lien of the Administrative Agent to Liens permitted by
Section 8.3(g).
          (b) At such time as the Loans, the Reimbursement Obligations and the
other Obligations (other than Unasserted Contingent Obligations and obligations
under or in respect of Hedge Agreements) shall have been paid in full, the
Commitments have been terminated and each outstanding Letter of Credit shall be
terminated or cash collateralized in a manner satisfactory to the Administrative
Agent and the net termination liability under or in respect of Specified Hedge
Agreements at such time shall have been paid in full, or secured by a collateral
arrangement satisfactory to the Qualified Counterparty (or, in the case of a
Specified Hedge Agreement arranged by a Lender or an Affiliate of a Lender, to
such Lender or Affiliate of a Lender) in its sole discretion, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Security Documents shall terminate, all without delivery of any instrument
or performance of any act by any Person.
          11.15 Confidentiality. Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any other Lender or any
Lender Affiliate, (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee or any

79



--------------------------------------------------------------------------------



 



direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document.
          11.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
          11.17 Delivery of Addenda. Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent an Addendum duly
executed by such Lender.
          11.18 Patriot Act. Each Lender subject to the Patriot Act hereby
notifies the Borrower that, pursuant to Section 326 of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
including the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

80



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

                  AMERICAN CELLULAR CORPORATION, as Borrower  
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                ACC HOLDINGS, LLC, as Guarantor
 
           
 
  By:   Dobson Communications Corporation, its sole         member
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                ACC LEASE CO., LLC, as Subsidiary Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HIGHLAND CELLULAR, LLC, as Subsidiary Guarantor
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Signature Page To The Credit Agreement

 



--------------------------------------------------------------------------------



 



                  LEHMAN COMMERCIAL PAPER INC., as Administrative Agent and
Lender
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Signature Page To The Credit Agreement

 



--------------------------------------------------------------------------------



 



Annex A-1
TERM LOAN PRICING GRID

                              Term Loans         Applicable Margin   Applicable
Margin Pricing Level   Corporate Credit Rating   for Eurodollar Loans   for Base
Rate Loans
Pricing Level I
  B1 or better by Moody’s and B+ or better by S&P     1.75 %     0.75 %
Pricing Level II
  Worse than B1 by Moody’s or worse than B+ by S&P     2.00 %     1.00 %

The Applicable Margin for Term Loans shall be adjusted, on and after each Term
Loan Adjustment Date (as defined below) occurring after the completion of two
full fiscal quarters of the Borrower after the Closing Date, based on changes to
(a) the Borrower’s (or, in the event that no such rating is available for the
Borrower, the Parent’s) corporate credit rating from S&P and (b) the Borrower’s
(or, in the event that no such rating is available for the Borrower, the
Parent’s) corporate credit rating from Moody’s, with each such adjustment to
become effective on the date (the “Term Loan Adjustment Date”) on which such
change in the Borrower’s (or, in the event that no such rating is available for
the Borrower, the Parent’s) corporate credit rating is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 7.7 hereof or otherwise. Each change in the Applicable
Margin shall apply during the period commencing on the Term Loan Adjustment Date
and ending on the date immediately preceding the next Term Loan Adjustment Date.
If, at any time, neither S&P nor Moody’s makes available any credit rating to
the Borrower or the Parent, the highest rate set forth in each column of the
Term Loan Pricing Grid shall apply.
If the rating system of S&P or Moody’s shall change, or if either such rating
agency (including any successor to its rating agency business) shall cease to be
in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this Annex A-1 to reflect such
changed rating system or the unavailability of ratings from such rating agency
(including any successor to its rating agency business) and, pending the
effectiveness of any such amendment, the Applicable Margin for Term Loans shall
be determined using the S&P or Moody’s credit rating, as the case may be, most
recently in effect prior to such change or cessation.

 



--------------------------------------------------------------------------------



 



Annex A-2
REVOLVING CREDIT PRICING GRID

                      Revolving Loans and Swingline Loans     Applicable Margin
  Applicable Margin for Pricing Level   for Eurodollar Loans   Base Rate Loans
Pricing Level I
    2.00 %     1.00 %
Pricing Level II
    1.75 %     0.75 %
Pricing Level III
    1.50 %     0.50 %

The Applicable Margin for Revolving Loans and Swingline Loans shall be adjusted,
on and after each Revolving Credit Adjustment Date (as defined below) occurring
after the completion of two full fiscal quarters of the Borrower after the
Closing Date, based on changes in the Consolidated Leverage Ratio, with each
such adjustment to become effective on the date (the “Revolving Credit
Adjustment Date”) that is three (3) Business Days after the date on which the
relevant financial statements are delivered to the Lenders pursuant to
Section 7.1 and to remain in effect until the next adjustment to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 7.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Revolving Credit Pricing Grid shall apply. On each Revolving Credit Adjustment
Date, the Applicable Margin for Revolving Loans and Swingline Loans shall be
adjusted to be equal to the Applicable Margins opposite the Pricing Level
determined to exist on such Revolving Credit Adjustment Date from the financial
statements relating to such Revolving Credit Adjustment Date.
          As used herein, the following rules shall govern the determination of
Pricing Levels on each Revolving Credit Adjustment Date:
          “Pricing Level I” shall exist on any Revolving Credit Adjustment Date
if the Consolidated Leverage Ratio for the relevant period is greater than or
equal to 5.00 to 1.00.
          “Pricing Level II” shall exist on any Revolving Credit Adjustment Date
if the Consolidated Leverage Ratio for the relevant period is less than 5.00 to
1.00 but greater than or equal to 4.00 to 1.00.
          “Pricing Level III” shall exist on any Revolving Credit Adjustment
Date if the Consolidated Leverage Ratio for the relevant period is less than
4.00 to 1.00.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.4
Consents, Authorizations, Filings and Notices

A.   Holdings

Two Forms UCC1 naming Holdings as debtor and the Administrative Agent as secured
party, to be filed with the office of the county clerk of Oklahoma County,
Oklahoma, copies of which are attached hereto as Exhibit A-1.   B.   Borrower

Two Forms UCC1 naming the Borrower as debtor and the Administrative Agent as
secured party, to be filed with the Secretary of State of Delaware, copies of
which are attached hereto as Exhibit A-2.   C.   ACC Lease Co., LLC

Two Forms UCC1 naming ACC Lease Co., LLC as debtor and the Administrative Agent
as secured party, to be filed with the office of the county clerk of Oklahoma
County, Oklahoma, copies of which are attached hereto as Exhibit A-3.   D.  
Highland Cellular, LLC

Two forms UCC1 naming Highland Cellular, LLC as debtor and the Administrative
Agent as secured party, to be filed with the Secretary of State of Delaware,
copies of which are attached hereto as Exhibit A-4.   E.   Exercise of Certain
Rights in the Event of an Event of Default

The exercise of certain rights under the Loan Documents in the event of an Event
of Default may require prior approval or, or notice to, the FCC or state PUCs.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.15
Subsidiaries

                          Jurisdiction of         Name of Subsidiary  
Organization   % Ownership
1.
  American Cellular Corporation   Delaware     100 %
2.
  ACC Lease Co., LLC   Oklahoma     100 %
3.
  Alton CellTel Co. Partnership, an Illinois General Partnership   Illinois    
87 %
4.
  Highland Cellular, LLC   Delaware     100 %
5.
  Highland PCS, LLC   Delaware     100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.22
Real Property
Cell Site Locations

                              Address   City   State   Zip Code   Own/Lease 1.  
20800 South 520 Road
  Afton   OK     74331     Leased    
 
                    2.  
16551 S. 55 Road
  Miami   OK     74354     Leased    
 
                    3.  
Rt 1 Box 74
  Chanute   KS     66720     Leased    
 
                    4.  
27778 S. Jennifer Road
  Park Hill   OK     74451     Leased    
 
                    5.  
RT. 2, Box 80
  Baron   OK     74965     Leased    
 
                    6.  
520 Margaritaville
  Bartlesville   OK     74003     Leased    
 
                    7.  
502 N. Madison
  Bartlesville   OK     74006     Leased    
 
                    8.  
7510 International Court
  Bartlesville   OK     74003     Leased    
 
                    9.  
101 East Don Tyler
  Dewey   OK     74029     Leased    
 
                    10.  
Rt. 1. Box 524
  Nowata   OK     74048     Leased    
 
                    11.  
Route 2
  Benedict   KS     66736     Leased    
 
                    12.  
27235 S 4460 Road
  Vinta   OK     74301     Leased    
 
                    13.  
24501 S. Hwy. 125
  Fairland   OK     74343     Leased    
 
                    14.  
32759 S. 4360 Road
  Big Cabin   OK     74332     Leased    
 
                    15.  
25015 East Cobbs Corner Road
  Tahlequah   OK     74464     Leased    
 
                    16.  
Rt. 1 Box 85
  Buffalo   KS     66717     Leased    
 
                    17.  
1372 Highway 166
  Caney   KS     67333     Leased    
 
                    18.  
1606 Highway 75
  Caney   KS     67333     Leased    
 
                    19.  
450 US Highway 166
  Cedarvale   KS     67024     Leased    
 
                    20.  
East side of Highway 99 (5.5 miles N of Sedan)
  Sedan   KS     67361     Leased    
 
                    21.  
Rt 4
  Chautauqua   KS     67334     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 22.
 
22232 Coffee Hollow Road
  Tahlequah   OK     74464     Leased    
 
                    23.  
245 S. 5300 Street
  Cherryvale   KS     67335     Leased    
 
                    24.  
E0306 Road (near Cleora)
  Afton   OK     74331     Leased    
 
                    25.  
814 Spring Street
  Coffeyville   KS     67337     Leased    
 
                    26.  
Rt 1
  Liberty   KS     67351     Leased    
 
                    27.  
2245 N. Cline Rd.
  Coffeyville   KS     67337     Leased    
 
                    28.  
3950-B CR 2000
  Coffeyville   KS     67337     Leased    
 
                    29.  
620 N. Mickey Mantle Blvd.
  Commerce   OK     74339     Leased    
 
                    30.  
19903 W. 929 Road
  Cookson   OK     74427     Leased    
 
                    31.  
RT 100 & Bunch Road
  Stilwell   OK     74960     Leased    
 
                    32.  
7440 US Hwy. 75 North
  Copan   OK     74022     Leased    
 
                    33.  
397180 West 300 Road
  Copan   OK     74022     Leased    
 
                    34.  
11460 US Hwy. 75 North
  Dewey   OK     74029     Leased    
 
                    35.  
27227 E. 862 Road
  Welling   OK     74471     Leased    
 
                    36.  
EW 16 Road & Elm Street
  Delaware   OK     74471     Leased    
 
                    37.  
4.4 miles se of Bartlesville
  Bartlesville   OK     74006     Leased    
 
                    38.  
5068 CR 1700
  Elk City   KS     67344     Leased    
 
                    39.  
Hwy. 169 / EW 06 Road
  South Coffeyville   OK     74072     Leased    
 
                    40.  
Crossroads West 50 Road and Hwy. 10
  Colcord   OK     74338     Leased    
 
                    41.  
58695 E. 190 Road
  Fairland   OK     74343     Leased    
 
                    42.  
RT 59 & D4559
  Colcord   OK     74338     Leased    
 
                    43.  
Cherokee TP & 4590
  Kansas   OK     74347     Leased    
 
                    44.  
25456 S 450 Road
  Tahlequah   OK     74464     Leased    
 
                    45.  
North Home Ave.
  Bartlesville   OK     74003     Leased    
 
                    46.  
1001 S. 15th Street
  Fredonia   KS     66736     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 47.
 
14022 W. Killebrew Road
  Hulbert   OK     74441     Leased    
 
                    48.  
61706 East 280
  Grove   OK     74344     Leased    
 
                    49.  
13th & Shundi
  Grove   OK     74344     Leased    
 
                    50.  
64491 E 222 Road
  Wyandotte   OK     74370     Leased    
 
                    51.  
61951 DO349 Road
  Grove   OK     74344     Leased    
 
                    52.  
21717 S. 4270 Road
  Vinita   OK     74301     Leased    
 
                    53.  
1776 Silver Lake Road
  Bartlesville   OK     74003     Leased    
 
                    54.  
Peckerwood Hill Road
  Hulbert   OK     74441     Leased    
 
                    55.  
2723 W 4200 Street
  Independence   KS     67301     Leased    
 
                    56.  
200 Arco Place
  Independence   KS     67301     Leased    
 
                    57.  
N 21st Street
  Independence   KS     67301     Leased    
 
                    58.  
3.4 mi South Hwy 59 & 20 Jct Lake
  Jay   OK     74346     Leased    
Eucha Boat Basin
                       
 
                    59.  
1723 N. Main
  Jay   OK     74346     Leased    
 
                    60.  
3105 S 690 Road
  Quapaw   OK     74363     Leased    
 
                    61.  
D4500 Road near Hwy. 412
  Rose   OK     74364     Leased    
 
                    62.  
Sunshine Street
  Kansas   OK     74347     Leased    
 
                    63.  
N4495 & SR 85
  Afton   OK     74331     Leased    
 
                    64.  
24318 S. 500 Road
  Tahlequah   OK     74464     Leased    
 
                    65.  
Route 3
  Lafontaine   KS     66736     Leased    
 
                    66.  
SR 400 Box 15T
  Coyville   KS     66727     Leased    
 
                    67.  
End of E0100 Road
  Lenapah   OK     74042     Leased    
 
                    68.  
CR 424
  Lenapah   OK     74042     Leased    
 
                    69.  
3.2 km East of Liberty
  Liberty   KS     67351     Leased    
 
                    70.  
424 South Detroit
  Tulsa   OK     74120     Leased    
 
                    71.  
424 South Detroit
  Tulsa   OK     74120     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 72.
 
58501 E80 Rd.
  Miami   OK     74354     Leased    
 
                    73.  
413 D Street NE
  Miami   OK     74354     Leased    
 
                    74.  
4750 S. 665 Rd.
  Quapaw   OK     74363     Leased    
 
                    75.  
6351 South 620 Road
  Miami   OK     74363     Leased    
 
                    76.  
3921 CR 3403
  Montgomery   KS     67301     Leased    
 
                    77.  
13236 Hwy. 10
  Tahlequah   OK     74464     Leased    
 
                    78.  
1900 North Street
  Muskogee   OK     74401     Leased    
 
                    79.  
1st Street SW (end of road)
  Miami   OK     74354     Leased    
 
                    80.  
Little Bear Mound Trail
  Neodesha   KS     66757     Leased    
 
                    81.  
620 Road 27
  Peru   KS     67360     Leased    
 
                    82.  
2084 Hwy. 99
  Cedar Vale   KS     67024     Leased    
 
                    83.  
N4160 & US 60
  Nowata   OK     74048     Leased    
 
                    84.  
2.5 miles W of Hwy. 169
  Nowata   OK     74048     Leased    
 
                    85.  
397350 W 3200 Road
  Ochelata   OK     74051     Leased    
 
                    86.  
397097 W.0270 Road
  Ramona   OK     74061     Leased    
 
                    87.  
11351 S. 613 Road
  Miami   OK     74354     Leased    
 
                    88.  
2800 Road & 3900 Road
  Montgomery   KS     67301     Leased    
 
                    89.  
11810 E. 650 Road
  Hulbert   OK     74441     Leased    
 
                    90.  
Highway 166
  Peru   KS     67361     Leased    
 
                    91.  
Rt. 2 Box 523
  Westville   OK     74965     Leased    
 
                    92.  
441255 E. 180 Road
  BlueJacket   OK     74333     Leased    
 
                    93.  
US 75 & E0360 Road
  Ramona   OK     74061     Leased    
 
                    94.  
RR1 Box 16
  Benedict   KS     66714     Leased    
 
                    95.  
N4510 RD .5 mi South of US 412
  Rose   OK     74364     Leased    
 
                    96.  
3641 N Black Fox Hollow Road
  Kansas   OK     74347     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 97.
 
Rt 1 Box 27T
  Sedan   KS     67361     Leased    
 
                    98.  
9924 Hwy. 51
  Hulbert   OK     74441     Leased    
 
                    99.  
57401 E. Highway 125
  Afton   OK     74331     Leased    
 
                    100.  
Route 4 Box 107-3A
  Colcord   OK     74338     Leased    
 
                    101.  
County Road 236 (Butler Road) & Hwy. 90
  Stilwell   OK     74960     Leased    
 
                    102.  
14891 Highway 10
  Tahlequah   OK     74464     Leased    
 
                    103.  
2114 A CR 4270
  Independence   KS     67301     Leased    
 
                    104.  
400 E. Sycamore
  Stilwell   OK     74960     Leased    
 
                    105.  
5849 Hwy. 75
  Sycamore   KS     67363     Leased    
 
                    106.  
Belcher Road
  Tahlequah   OK     74464     Leased    
 
                    107.  
800 Crafton
  Tahlequah   OK     74464     Leased    
 
                    108.  
800 Crafton
  Tahlequah   OK     74464     Leased    
 
                    109.  
111 South Water Ave.
  Tahlequah   OK     74464     Leased    
 
                    110.  
19744 Stick Moss Mt. Road
  Tahlequah   OK     74464     Leased    
 
                    111.  
14321 W 750 Road
  Tahlequah   OK     74461     Leased    
 
                    112.  
30082 S. Siemore Road
  Park Hill   OK     74451     Leased    
 
                    113.  
Rt. 1 Box 122T
  Cherryvale   KS     67335     Leased    
 
                    114.  
1682 County Road 3300
  Coffeyville   KS     67337     Leased    
 
                    115.  
105 N. Forman
  Vinita   OK     74301     Leased    
 
                    116.  
23655 S. 4450 Road
  Vinita   OK     74301     Leased    
 
                    117.  
26105 S. 4420 Road
  Vinita   OK     743010     Leased    
 
                    118.  
437956 E 290 Road
  Vinita   OK     74301     Leased    
 
                    119.  
County Road 26
  Watova   OK     74048     Leased    
 
                    120.  
Rt. 1 Box 218
  Watts   OK     74964     Leased    
 
                    121.  
3059 CR 2300
  Caney   KS     67333     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 122.
 
9935 S. 4460 Road
  Welch   OK     74369     Leased    
 
                    123.  
435905 W 90 Road
  Welch   OK     74369     Leased    
 
                    124.  
617 Buffington Road
  Westville   OK     74956     Leased    
 
                    125.  
434469 E. 260 Road
  Vinita   OK     74301     Leased    
 
                    126.  
60401 E 340 Rd.
  Afton   OK     74331     Leased    
 
                    127.  
13535 SS Hwy. 10
  Wyandotte   OK     74370     Leased    
 
                    128.  
Killer Road
  Bunch   OK     74931     Leased    
 
                    129.  
3502 W.South Ave.
  Ponca City   OK     74601     Leased    
 
                    130.  
13382 N US HWY 281
  Lampasas   TX     76550     Leased    
 
                    131.  
2329 E Hwy 29
  Bertram   TX     78605     Leased    
 
                    132.  
1075 U.S. Hwy 290 East
  Johnson City   TX     78636     Leased    
 
                    133.  
372 D & S Circle Dr.
  Blanco   TX     78606     Leased    
 
                    134.  
4098 Blue Mountain Lane
  Blue Mountain   TX     76856     Leased    
 
                    135.  
18 Cascade Caverns Rd
  Boerne   TX     78006     Leased    
 
                    136.  
50 Los Indios Road
  Boerne   TX     78006     Leased    
 
                    137.  
10 Nottingham Lane
  Boerne   TX     78006     Leased    
 
                    138.  
1906 Old Mason Hwy Rd
  Brady   TX     76825     Leased    
 
                    139.  
Old Mason Hwy
  Brady   TX     76825     Leased    
 
                    140.  
1066 County Rd. 156
  Brady   TX     76825     Leased    
 
                    141.  
12880 Oakhill Rd
  Brookesmith   TX     76827     Leased    
 
                    142.  
Bangs Hill North of Town
  Brownwood   TX     76802     Leased    
 
                    143.  
10515 W. state Hwy 29
  Burnet   TX     78611     Leased    
 
                    144.  
8815 North US Hwy 281
  Burnet   TX     78611     Leased    
 
                    145.  
2838 E. State Hwy. 29
  Burnet   TX     78611     Leased    
 
                    146.  
327 CR 4492
  Lampasas   TX     76550     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 147.
 
11798 W US Hwy 87
  Eden   TX     76837     Leased    
 
                    148.  
17 mi. West of Llano, near State Hwy 29
  Castell   TX     76831     Leased    
 
                    149.  
Loop 534 and Hwy 173
  Camp Verde   TX     78010     Leased    
 
                    150.  
1722 E FM 501
  Cherokee   TX     76832     Leased    
 
                    151.  
3726 Sydney Baker Rd., Interstate
  Kerrville   TX     78028     Leased    
10 & Hwy 16
                       
 
                    152.  
16034 FM Rd 2291
  Menard   TX     76859     Leased    
 
                    153.  
484 Waddell Tower Rd.
  Junction   TX     76849     Leased    
 
                    154.  
309 Sunflower
  Comfort   TX     78643     Leased    
 
                    155.  
3110 Cypress Creek Road
  Kerrville   TX     78028     Leased    
 
                    156.  
1041 K.C. 279
  Junction   TX     76849     Leased    
 
                    157.  
17973 E. Ranch Rd. 2169
  Noxville   TX     78631     Leased    
 
                    158.  
14474 N. State Hwy 16
  Eckert   TX     78675     Leased    
 
                    159.  
2617 U.S. Hwy. 83 N.
  Eden   TX     76837     Leased    
 
                    160.  
8698 CR 2275
  Eden   TX     76837     Leased    
 
                    161.  
426 Fabra Street
  Boerne   TX     78006     Leased    
 
                    162.  
5449 N US Hwy 281
  Marble Falls   TX     78654     Leased    
 
                    163.  
13089 FM 2093
  Fredericksburg   TX     78624     Leased    
 
                    164.  
402 Kirchen Berg Rd.
  Fredericksburg   TX     78624     Leased    
 
                    165.  
735 Post Oak Road
  Fredericksburg   TX     78624     Leased    
 
                    166.  
2087 Ranch Road 965
  Fredericksburg   TX     78624     Leased    
 
                    167.  
1899 Hayden Ranch Road
  Fredericksburg   TX     78624     Leased    
 
                    168.  
7900 South Hwy 281
  Lampasas   TX     76550     Leased    
 
                    169.  
3600 Waterview Lane
  Granite Shoals   TX     78654     Leased    
 
                    170.  
6722 South Hwy US 87
  Fredericksburg   TX     78624     Leased    
 
                    171.  
2.5 Mile NW Hall TX
  Hall   TX           Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 172.
 
Tivydale Road West
  Harper   TX     78631     Leased    
 
                    173.  
18548 Ranch Rd. 479
  Harper   TX     78631     Leased    
 
                    174.  
9851 US Hwy 281 South
  Spring Branch   TX     78070     Leased    
 
                    175.  
That-a-Way St
  Horseshoe Bay   TX     78657     Leased    
 
                    176.  
2640 County Road 454
  Rochelle   TX     76872     Leased    
 
                    177.  
11801 N. US Hwy 83
  Junction   TX     76849     Leased    
 
                    178.  
53 W FM Road 765
  Eden   TX     76837     Leased    
 
                    179.  
122A Industrial Drive
  Boerne   TX     78006     Leased    
 
                    180.  
114 E. Highline Road
  Ingram   TX     78025     Leased    
 
                    181.  
610 Miller Creek Rd.
  Johnson City   TX     78636     Leased    
 
                    182.  
9035 N US Hwy 83
  Menard   TX     76859     Leased    
 
                    183.  
134 Blashke Road
  Boerne   TX     78006     Leased    
 
                    184.  
2444 S. State Loop 481
  Junction   TX     76849     Leased    
 
                    185.  
1884 Cypress Creek Rd
  Kerrville   TX     78028     Leased    
 
                    186.  
2125 Sidney Baker
  Kerrville   TX     78028     Leased    
 
                    187.  
1010 Sheppard Reese Rd., Interstate 10 & Hwy 39
  Kerrville   TX     78028     Leased    
 
                    188.  
1100 Edinbugh Dr North
  Kerrville   TX     78028     Leased    
 
                    189.  
4040 Ranch Road 2900
  Kingsland   TX     78639     Leased    
 
                    190.  
498 County Rd 3400
  Lampasas   TX     76550     Leased    
 
                    191.  
2098 County Road 4034
  Lampasas   TX     76550     Leased    
 
                    192.  
8201 N US Hwy 281
  Lampasas   TX     76550     Leased    
 
                    193.  
2120 CR 4034 76550
  Lampasas   TX     76550     Leased    
 
                    194.  
3319 BCR 101
  Lampasas   TX     76550     Leased    
 
                    195.  
9122 E State Hwy 71
  Llano   TX     78643     Leased    
 
                    196.  
113 West Young
  Llano   TX     78643     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 197.
 
11045 Co. Rd. 312
  Llano   TX     78643     Leased    
 
                    198.  
6401 S. US Hwy 87
  Mason   TX     76856     Leased    
 
                    199.  
120 FM 504
  Lohn   TX     76852     Leased    
 
                    200.  
800 W. Main St.
  Lometa   TX     76853     Leased    
 
                    201.  
16693 North US Hwy 183
  Lometa   TX     76853     Leased    
 
                    202.  
311 K.C. 340
  London   TX     76854     Leased    
 
                    203.  
495 Cooks Rd
  Kingsland   TX     78639     Leased    
 
                    204.  
18140 S US Hwy 87
  Mason   TX     76856     Leased    
 
                    205.  
728 FM 1888
  Blanco   TX     78606     Leased    
 
                    206.  
1410 South Us Hwy 281
  Marble Falls   TX     78657     Leased    
 
                    207.  
3000 N. US Hwy 281
  Marble Falls   TX     78654     Leased    
 
                    208.  
705 W State Hwy 71
  Marble Falls   TX     78654     Leased    
 
                    209.  
3906 U.S. Hwy. 377
  Mason   TX     76856     Leased    
 
                    210.  
102 Cardinal Street
  Mason   TX     76856     Leased    
 
                    211.  
Hwy 16, N of Llano near Babyhead
  Llano   TX     78643     Leased    
 
                    212.  
McGee Road
  Melvin   TX     76858     Leased    
 
                    213.  
4396 S. US Hwy. 83
  Menard   TX     76859     Leased    
 
                    214.  
1000 First St
  Menard   TX     76859     Leased    
 
                    215.  
1660 South State Hwy 16
  Fredericksburg   TX     78624     Leased    
 
                    216.  
750 Hwy 41 78058
  Mountain Home   TX     78058     Leased    
 
                    217.  
10017 U.S. Hwy 290
  Harper   TX     78631     Leased    
 
                    218.  
828 Hwy 46
  Boerne   TX     78004     Leased    
 
                    219.  
15500 W FM 501
  Pototoc   TX     76832     Leased    
 
                    220.  
9115 US Hwy 290 W
  Johnson City   TX     78636     Leased    
 
                    221.  
16090 W. Hwy 190
  Richland Springs   TX     76871     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 222.
 
4533 E US Hwy 190
  Rochelle   TX     76872     Leased    
 
                    223.  
Off Baker Rd 12 mi NNW
  Roosevelt   TX     76874     Leased    
 
                    224.  
2456 Copperas Access RD.
  Roosevelt   TX     76874     Leased    
 
                    225.  
210 Rotge Ranch Rd. NW
  Mountain Home   TX     78058     Leased    
 
                    226.  
677 RR 962W
  Round Mountain   TX     78663     Leased    
 
                    227.  
7828 FM 1773
  Menard   TX     76859     Leased    
 
                    228.  
419 FM 1031
  San Saba   TX     76877     Leased    
 
                    229.  
751 S. Hwy 16
  San Saba   TX     76877     Leased    
 
                    230.  
152 Cherry Spring Road
  Frederickburg   TX     78624     Leased    
 
                    231.  
1175 K C 470
  London   TX     76854     Leased    
 
                    232.  
11533 E. Ranch Rd 2169
  Mountain Home   TX     78058     Leased    
 
                    233.  
3650 Loop 534
  Kerrville   TX     78028     Leased    
 
                    234.  
11744A East State Hwy 71
  Spicewood   TX     98669     Leased    
 
                    235.  
519 Oasis Pipeline Rd
  Junction   TX     76849     Leased    
 
                    236.  
396 Thrill Hill Road
  Kerrville   TX     78028     Leased    
 
                    237.  
7048 N. US Hwy 281
  Blanco   TX     78606     Leased    
 
                    238.  
806 US Hwy 87
  Comfort   TX     78013     Leased    
 
                    239.  
222 Mai Road, Hwy 16
  Kerrville   TX     78028     Leased    
 
                    240.  
331 Private Rd. 675
  Voca   TX     76887     Leased    
 
                    241.  
8696 US Hwy 183
  Briggs   TX     78608     Leased    
 
                    242.  
517 Stony Lane
  Frederickburg   TX     78624     Leased    
 
                    243.  
26 Byron Street
  Boerne   TX     78066     Leased    
 
                    244.  
296 Canyon View, Interstate 10
  Kerrville   TX     78028     Leased    
 
                    245.  
25 Shooting Club Road
  Boerne   TX     78006     Leased    
 
                    246.  
786 Ford Street
  San Angelo   TX     76901     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 247.
 
696 Strawn Lane
  San Angelo   TX     76904     Leased    
 
                    248.  
2237 Austin Street
  San Angelo   TX     76903     Leased    
 
                    249.  
615 W 14th Street
  San Angelo   TX     76901     Leased    
 
                    250.  
928 Marie Street
  San Angelo   TX     76901     Leased    
 
                    251.  
6530 Hwy 87
  San Angelo   TX     76901     Leased    
 
                    252.  
5299 Foster Road
  San Angelo   TX     76901     Leased    
 
                    253.  
4507 Sherwood Way
  San Angelo   TX     76904     Leased    
 
                    254.  
1000 Algonquin Road
  Big Stone Gap   VA     24219     Leased    
 
                    255.  
100 Communications Dr.
  Bluefield   VA     24605     Leased    
 
                    256.  
1358 Baum Hollow Road
  Big Stone Gap   VA     24219     Leased    
 
                    257.  
9905 N Scenic Highway
  Rocky Gap   VA     24366     Leased    
 
                    258.  
7118 Wyrick Trail
  Bland   VA     24315     Leased    
 
                    259.  
486 Majestic Valley Road
  Lebanon   VA     24266     Leased    
 
                    260.  
210 Huckleberry Road
  Lebanon   VA     24266     Leased    
 
                    261.  
Route 2 Box 82M
  Lebanon   VA     24266     Leased    
 
                    262.  
1897 Pisgah Road
  North Tazewell   VA     24651     Leased    
 
                    263.  
Oneida Peak Road
  N Tazewell   VA     24651     Leased    
 
                    264.  
Circle Drive
  Pembroke   VA     24136     Leased    
 
                    265.  
740 Glenwood Street
  Cedar Bluff   VA     24609     Leased    
 
                    266.  
250 Tank Hill Road
  Richlands   VA     24641     Leased    
 
                    267.  
12650 Mountain Road
  Rosedale   VA     24280     Leased    
 
                    268.  
2969 T R Barrett Road
  North Tazewell   VA     24630     Leased    
 
                    269.  
645 East Riverside Drive
  North Tazewell   VA     24630     Leased    
 
                    270.  
3769 Walker Mtn Road
  Wytheville   VA     24984     Leased    
 
                    271.  
1001 Circle Drive
  Mullens   WV     25882     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 272.
 
1001 Circle Drive
  Mullens   WV     25882     Leased    
 
                    273.  
16 Baldwin Branch Tower Rd
  Pineville   WV     24874     Leased    
 
                    274.  
710 War Tower Road
  War   WV     24892     Leased    
 
                    275.  
851 Radio Tower Road
  Welch   WV     24801     Leased    
 
                    276.  
494 Knob View Lane
  Alderson   WV     24910     Leased    
 
                    277.  
494 Knob View Lane
  Alderson   WV     24910     Leased    
 
                    278.  
2516 Kieffer Road
  Crawley   WV     24931     Leased    
 
                    279.  
31 James Monroe Drive
  Lindside   WV     24951     Leased    
 
                    280.  
3101 Gardner Road
  Princeton   WV     24740     Leased    
 
                    281.  
223 Beauty Mtn Tower Road
  Lansing   WV     25862     Leased    
 
                    282.  
333 Willow Branch
  Shady Springs   WV     25918     Leased    
 
                    283.  
2012 South Kanawha Street
  Beckley   WV     25801     Leased    
 
                    284.  
450 Raleigh Ridge Road
  Beckley   WV     25801     Leased    
 
                    285.  
1222 E Whitby Road
  Shady Springs   WV     25918     Leased    
 
                    286.  
100 Scenic Drive
  Rocky Gap   WV     24366     Leased    
 
                    287.  
717 Raleigh Street
  Bluefield   WV     24701     Leased    
 
                    288.  
99 Bryant Street
  Bluefield   WV     24701     Leased    
 
                    289.  
2000 Tolbert Road
  Bluefield   WV     24701     Leased    
 
                    290.  
325 New Jersey Avenue
  Beckley   WV     25801     Leased    
 
                    291.  
820 Knollcrest Road
  Brushfork   WV     24701     Leased    
 
                    292.  
20348 Midland Trail
  Lewisburg   WV     24901     Leased    
 
                    293.  
1645 Burnwell Mountain Road
  Kimberly   WV     25118     Leased    
 
                    294.  
17959 Beckley Road
  Camp Creek   WV     25820     Leased    
 
                    295.  
3170 Stonehouse Road
  Caldwell   WV     24952     Leased    
 
                    296.  
388 Mount Jackson Heights Road
  Princeton   WV     24740     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 297.
 
460 Craft Drive
  Princeton   WV     24740     Leased    
 
                    298.  
130 Rustic Hills
  Crab Orchard   WV     25827     Leased    
 
                    299.  
2701 Maremont Road
  Bluefield   WV     24701     Leased    
 
                    300.  
372 Mathis Drive
  Shady Springs   WV     25918     Leased    
 
                    301.  
309 Lilly Mountain Road
  Eccles   WV     25836     Leased    
 
                    302.  
550 N Eisenhower Drive
  Beckley   WV     25801     Leased    
 
                    303.  
116 Altier Tank Road
  Fayetteville   WV     25840     Leased    
 
                    304.  
550 Tower Road
  Flat Top   WV     25841     Leased    
 
                    305.  
1211 Gauley Mtn Tower Road
  Ansted   WV     25812     Leased    
 
                    306.  
700 Pike Drive
  Shady Springs   WV     25918     Leased    
 
                    307.  
Mercer County 911 office
  Princeton   WV     24740     Leased    
 
                    308.  
300 West Main Street
  White Sulphur   WV     24986     Leased    
 
  Springs                    
 
                    309.  
300 West Main Street
  White Sulphur   WV     24986     Leased    
 
  Springs                    
 
                    310.  
202 Heartland Drive
  Beckley   WV     25801     Leased    
 
                    311.  
66 Jack Smith Road (WV)
  Hico   WV     25854     Leased    
 
                    312.  
200 Allen Lane
  Hinton   WV     25951     Leased    
 
                    313.  
453 Greasy Ridge Road
  Princeton   WV     24740     Leased    
 
                    314.  
5111 Ingelside Road
  Princeton   WV     24740     Leased    
 
                    315.  
3096 Hinton Road
  White Oak   WV     25989     Leased    
 
                    316.  
710 Feamster Road
  Lewisburg   WV     24901     Leased    
 
                    317.  
223 Pinewood Drive
  Beckley   WV     25801     Leased    
 
                    318.  
Country Girl Road
  Beaver Pond   WV     24701     Leased    
 
                    319.  
7444 Smoot Road
  Smoot   WV     24977     Leased    
 
                    320.  
646 Montgomery Tower Road
  Montgomery   WV     25136     Leased    
 
                    321.  
366 Haystack Mountain Road
  Scarbro   WV     25917     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 322.
 
127 Stagecoach Road
  Mount Hope   WV     25880     Leased    
 
                    323.  
1534 Don King Lane
  Muddy Creek   WV     24901     Leased    
 
                    324.  
766 Saddleback Tower Road
  Lochgelly   WV     25866     Leased    
 
                    325.  
302 Pea Ridge Road
  Oak Hill   WV     25901     Leased    
 
                    326.  
925 Cook Parkway
  Oceana   WV     24870     Leased    
 
                    327.  
925 Cook Parkway
  Oceana   WV     24870     Leased    
 
                    328.  
458 Simms Branch Road
  Mount Hope   WV     25880     Leased    
 
                    329.  
120 Radio Tower Rd
  Peterstown   WV     24963     Leased    
 
                    330.  
2246 Greasy Ridge Road
  Princeton   WV     24740     Leased    
 
                    331.  
612 S Wickham Ave
  Princeton   WV     24740     Leased    
 
                    332.  
Hillside Drive
  Princeton   WV     24740     Leased    
 
                    333.  
565 Ogden Street
  Prosperity   WV     25909     Leased    
 
                    334.  
277 Lees Tree Road
  Rainelle   WV     25962     Leased    
 
                    335.  
106 Roberston Avenue
  Beckley   WV     25801     Leased    
 
                    336.  
150 Mountain Edge Drive
  Beaver   WV     25813     Leased    
 
                    337.  
3000 Sewell Mountain Road
  Sandstone   WV     25985     Leased    
 
                    338.  
Sewell Mountain 911 Building
  Meadow Bluff   WV     24977     Leased    
 
                    339.  
Sewell Mountain 911 Building
  Meadow Bluff   WV     24977     Leased    
 
                    340.  
#8 Orchard Avenue
  Smithers   WV     25186     Leased    
 
                    341.  
584 Basham Street
  Sophia   WV     25921     Leased    
 
                    342.  
237 Wake Street
  Stanaford   WV     25927     Leased    
 
                    343.  
636 Mattsville Road
  Rock Creek   WV     25174     Leased    
 
                    344.  
636 Mattsville Road
  Rock Creek   WV     25174     Leased    
 
                    345.  
540 Modlin Road
  Union   WV     24983     Leased    
 
                    346.  
3696 Bittinger Lane
  White Sulphur   WV     24986     Leased    
 
  Springs                

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 347.
 
789 Sawmill Branch Road
  Minden   WV     25879     Leased    
 
                    348.  
781 Casey Lane
  Elizabethtown   KY     42701     Leased    
 
                    349.  
1114 Bondville Road
  Lawrenceburg   KY     40342     Leased    
 
                    350.  
291 Spencer Mattingly Lane
  Bardstown   KY     40004     Leased    
 
                    351.  
105 E. Muir Ave.
  Bardstown   KY     40004     Leased    
 
                    352.  
200 Bearwallow Road
  Springfield   KY     40069     Leased    
 
                    353.  
580 Humphrey Lane
  Bardstown   KY     40004     Leased    
 
                    354.  
213 Peterson Drive
  Elizabethtown   KY     42701     Leased    
 
                    355.  
1865 Tunnell Mill Road
  Bloomfield   KY     40008     Leased    
 
                    356.  
11920 Louisville Road
  Cox Creek   KY     40013     Leased    
 
                    357.  
685 Smith Ridge Road (KY Hwy. 372)
  Campbellsville   KY     42718     Leased    
 
                    358.  
701 Melrose Drive
  Campbellsville   KY     42718     Leased    
 
                    359.  
6670 Bellwood Road
  Bardstown   KY     40004     Leased    
 
                    360.  
2946 Battle Training Road
  Elizabethtown   KY     42701     Leased    
 
                    361.  
525 Pleasant Union Church Road
  Campbellsville   KY     42718     Leased    
 
                    362.  
2452 Springfield Road
  Elizabethtown   KY     42701     Leased    
 
                    363.  
975 Meeting Creek Road
  East View   KY     42732     Leased    
 
                    364.  
1300 Lick Skillet Road
  Lawrenceburg   KY     40342     Leased    
 
                    365.  
210 Botland Loop
  Bardstown   KY     40004     Leased    
 
                    366.  
6667 S. Dixie Highway
  Glendale   KY     42740     Leased    
 
                    367.  
696 W. Buckner Hill Road
  Greensburg   KY     42743     Leased    
 
                    368.  
5996 Chaplin Road
  Willisburg   KY     40078     Leased    
 
                    369.  
840 Cornishville Road (Ky Hwy. 1989)
  Harrodsburg   KY     40330     Leased    
 
                    370.  
1010 Industrial Road
  Lawrenceburg   KY     40342     Leased    
 
                    371.  
335 Thornton Smith Road
  Lebanon   KY     40033     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 372.
 
176 Clay Lick Road
  Lawrenceburg   KY     40342     Leased    
 
                    373.  
381 S. Greensburg Street
  Hodgenville   KY     42748     Leased    
 
                    374.  
296 Mt. Sherman-Ward Road
  Magnolia   KY     42757     Leased    
 
                    375.  
2025 Lafollette Road
  New Haven   KY     40051     Leased    
 
                    376.  
2374 New Haven Road
  Bardstown   KY     40004     Leased    
 
                    377.  
1301 Stinson Place
  Radcliff   KY     40106     Leased    
 
                    378.  
2265 South Wilson Road
  Radcliff   KY     40160     Leased    
 
                    379.  
100 Cellular Lane
  Elizabethtown   KY     42701     Leased    
 
                    380.  
3053 Louisville Road
  Harrodsburg   KY     40330     Leased    
 
                    381.  
720 South Saint Gregory Road
  Bardstown   KY     40013     Leased    
 
                    382.  
601 Lincoln Park Road
  Springfield   KY     40069     Leased    
 
                    383.  
100 Overlook Road (KY Hwy. 2239)
  Taylorsville   KY     40071     Leased    
 
                    384.  
357 Fultz Road
  Hodgenville   NY     42701     Leased    
 
                    385.  
15385 (Rear) South Dixie Highway
  Upton   KY     42784     Leased    
 
                    386.  
825 Otter Creek Road
  Vine Grove   KY     40175     Leased    
 
                    387.  
470 White City Road
  White City   KY     42748     Leased    
 
                    388.  
700 Tower Street
  Albany   KY     42602     Leased    
 
                    389.  
638 Graham Road
  Glasgow   KY     42141     Leased    
 
                    390.  
2830 Frenchmans Knob Road
  Bonnieville   KY     42713     Leased    
 
                    391.  
Rt. 3 Hwy. 674
  Monticello   KY     42633     Leased    
 
                    392.  
901 Jackson Hollow Road
  Burkesville   KY     42717     Leased    
 
                    393.  
1202 Cane Valley Road
  Columbia   KY     42728     Leased    
 
                    394.  
1141 Gaston Ave.
  Columbia   KY     42728     Leased    
 
                    395.  
556 C Long Road
  Columbia   KY     42728     Leased    
 
                    396.  
199 Cork Gascon Road
  Edmonton   KY     42129     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 397.
 
1379 Whites Chapel Road
  Glasgow   KY     42141     Leased    
 
                    398.  
Route 5
  Monticello   KY     45633     Leased    
 
                    399.  
65 Aberdeen Drive, Hwy. 63
  Glasgow   KY     42142     Leased    
 
                    400.  
156 Robert Bishop Road
  Glasgow   KY     42141     Leased    
 
                    401.  
734 Willie Nell Road
  Columbia   KY     42728     Leased    
 
                    402.  
2888 Grider Hill Road
  Albany   KY     42602     Leased    
 
                    403.  
1515 Fisher Ridge Road
  Horse Cave   KY     42127     Leased    
 
                    404.  
1101 Pine Top Road
  Russell Springs   KY     42642     Leased    
 
                    405.  
263 North Main Street
  Jamestown   KY     42639     Leased    
 
                    406.  
1636 Beaver Creek Rd.
  Glasgow   KY     42141     Leased    
 
                    407.  
108 Boat Storage Road
  Monticello   KY     42633     Leased    
 
                    408.  
Rt 7 Box 6571 Morris Hill Road
  Monticello   KY     42633     Leased    
 
                    409.  
1080 Old Highway 90
  Monticello   KY     42633     Leased    
 
                    410.  
752 Irwin Childress Road
  Munfordsville   KY     42785     Leased    
 
                    411.  
511 Prewitts Knob Road
  Cave City   KY     42127     Leased    
 
                    412.  
251 Tucker Road
  Russell Springs   KY     42642     Leased    
 
                    413.  
1360 William Judd Road
  Edmonton   KY     42129     Leased    
 
                    414.  
3151 Edmonton Road
  Tompkinsville   KY     42167     Leased    
 
                    415.  
403 Martin Subdivision
  Tompkinsville   KY     42167     Leased    
 
                    416.  
Kentucky Hwy. 1651
  Whitley   KY     42653     Leased    
 
                    417.  
1881 Old Glassgow Road
  Edmonton   KY     42129     Leased    
 
                    418.  
549 Farmer Road
  Somerset   KY     42554     Leased    
 
                    419.  
850 S. Dogwood Drive
  Berea   KY     40403     Leased    
 
                    420.  
76 Pirate Parkway
  Berea   KY     40403     Leased    
 
                    421.  
7847 Somerset Road
  London   KY     40741     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 422.
 
Fire Tower Road (Hwy. 80)
  Somerset   KY     42501     Leased    
 
                    423.  
151 Jim Lambert Road
  Rockcastle   KY     40403     Leased    
 
                    424.  
622 Water Tank Hill Rd.
  Brodhead   KY     40409     Leased    
 
                    425.  
1155 Hill Road
  Somerset   KY     42501     Leased    
 
                    426.  
1951 Irvine Road
  Richmond   KY     40475     Leased    
 
                    427.  
4060 Igo Road
  Richmond   KY     40475     Leased    
 
                    428.  
921 Perry Street
  Danville   KY     40422     Leased    
 
                    429.  
7339 North US Hwy. 25
  East Bernstadt   KY     40729     Leased    
 
                    430.  
Madison Drive (Telford Hall)
  Richmond   KY     40475     Leased    
 
                    431.  
Ellison Pulaski County Line Road
  Eubank   KY     42567     Leased    
 
                    432.  
102 Stonehenge Dr
  London   KY     40744     Leased    
 
                    433.  
31 Laddie
  Somerset   KY     42501     Leased    
 
                    434.  
Barnes Mill Road
  Richmond   KY     40475     Leased    
 
                    435.  
10255 N. US25
  East Bernstadt   KY     40279     Leased    
 
                    436.  
801 S 4th Street
  Danville   KY     40423     Leased    
 
                    437.  
Robinsons Pike
  Stanford   KY     40484     Leased    
 
                    438.  
489 Richmond Road
  Lancaster   KY     40444     Leased    
 
                    439.  
305 Langdon Street
  Somerset   KY     42503     Leased    
 
                    440.  
Route 3, Box 80, KY 1505 & Mt.
  Brodhead   KY     40409     Leased    
Zion Road
                       
 
                    441.  
316 Smith Road
  Liberty   KY     42539     Leased    
 
                    442.  
361 Hatfield Road
  Liberty   KY     42539     Leased    
 
                    443.  
340 North Laurel Road/Highway 25
  London   KY     40741     Leased    
 
                    444.  
Big Hill Avenue (US 25)
  Richmond   KY     40475     Leased    
 
                    445.  
Rt 5 Box 171-K
  Mt. Vernon   KY     40456     Leased    
 
                    446.  
701 Burnetta Road
  Faubush   KY     42544     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 447.
 
99 Sam Jones Road
  Somerset   KY     42503     Leased    
 
                    448.  
464 North Hart Rd
  Somerset   KY     42501     Leased    
 
                    449.  
710 Cox Street
  Perryville   KY     40468     Leased    
 
                    450.  
4213 Persimmon Knob Road
  Junction City   KY     40440     Leased    
 
                    451.  
1515 Fisher Ridge Road
  London   KY     40744     Leased    
 
                    452.  
627 Freedom Church Rd.
  Mt. Vernon   KY     40456     Leased    
 
                    453.  
2362 Irvine Road Suite D & E & F
  Richmond   KY     40475     Leased    
 
                    454.  
Chestnut Ridge Road, Route 5 Box 448
  Livingston   KY     40445     Leased    
 
                    455.  
389 Ware Road
  Science Hill   KY     42553     Leased    
 
                    456.  
325 Sears Cemetery Road
  Somerset   KY     42501     Leased    
 
                    457.  
480 Rockquarry Road
  Somerset   KY     42503     Leased    
 
                    458.  
1248 Bourbon Road
  Somerset   KY     42501     Leased    
 
                    459.  
1652 N. Highway 1223
  Corbin   KY     40701     Leased    
 
                    460.  
165 Foster Road
  Stanford   KY     40484     Leased    
 
                    461.  
176 Kennedy lane
  Richmond   KY     40475     Leased    
 
                    462.  
1099 Sunnyside Church Road
  Somerset   KY     42503     Leased    
 
                    463.  
112 Whites Station Road
  Berea   KY     40403     Leased    
 
                    464.  
Route 1 Box 517A
  Ewing   KY     41039     Leased    
 
                    465.  
685 Stoney Creek Road
  Carlisle   KY     40311     Leased    
 
                    466.  
148 Dogwood Lane
  Salt Lick   KY     40371     Leased    
 
                    467.  
1910 Dutch Ridge Rd.
  Augusta   KY     41002     Leased    
 
                    468.  
1963 Convict Pike
  Fleminsburg   KY     41041     Leased    
 
                    469.  
HC 71 Park Road
  Frenchburg   KY     40322     Leased    
 
                    470.  
Route 2, Box 76M, Goddard-Pea Ridge Road
  Wallingford   KY     41093     Leased    
 
                    471.  
6748 US 68
  Mays Lick   KY     41055     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 472.
 
1188 Connector Road
  Ewing   KY     41039     Leased    
 
                    473.  
6144 US Hwy 68
  Maysville   KY     41056     Leased    
 
                    474.  
Balcony Hills Road; 15 Aberdeen Village
  Aberdeen   OH     45101     Leased    
 
                    475.  
1062 Maysville Road
  Carlisle   KY     40311     Leased    
 
                    476.  
3300 Forestry Ridge Road
  Morehead   KY     40351     Leased    
 
                    477.  
499 Quail Hollow Road
  Morehead   KY     40351     Leased    
 
                    478.  
Cartmell Hall, Vaughn Drive & University Blvd.
  Morehead   KY     40351     Leased    
 
                    479.  
2122 Levee Road
  Mt. Sterling   KY     40353     Leased    
 
                    480.  
2002 Maysville Road
  Mt. Sterling   KY     40353     Leased    
 
                    481.  
1503 Fleming Road
  Maysville   KY     41056     Leased    
 
                    482.  
713 Miller’s Scenic View Drive
  Owingsville   KY     40350     Leased    
 
                    483.  
963 McDowell Flat Road
  Wallingford   KY     41093     Leased    
 
                    484.  
557 Hunters Lane
  Morehead   KY     40351     Leased    
 
                    485.  
3899 Stepstone Road
  Owingsville   KY     40360     Leased    
 
                    486.  
Shaw Hollow Road
  Tollesboro   KY     41189     Leased    
 
                    487.  
Route 1, Box 281C, Alum Rock Ridge Road
  Vanceburg   KY     41179     Leased    
 
                    488.  
1306 Golf Manor Drive
  Maysville   KY     41056     Leased    
 
                    489.  
281 Green Valley Road
  Carmichaels   PA     15320     Leased    
 
                    490.  
SR 2002
  Mt. Morris   PA     15327     Leased    
 
                    491.  
239 Brownsville Road
  Brownsville   PA     15438     Leased    
 
                    492.  
889 Mason Ridge Road
  Mt. Morris   PA     15349     Leased    
 
                    493.  
1097 Farm Road
  Uniontown   PA     15401     Leased    
 
                    494.  
1550 Isabella Road
  Connellsville   PA     15425     Leased    
 
                    495.  
905 Fireman Street
  Connellsville   PA     15425     Leased    
 
                    496.  
2241 Dinner Bell 5 Forks Road
  Farmington   PA     15437     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 497.
 
144 Martin Road
  Henry Clay Township   PA     15459     Leased    
 
                    498.  
126 Johnson Road
  Kirby   PA     15370     Leased    
 
                    499.  
1400 Porter Street
  Waynesburg   PA     15370     Leased    
 
                    500.  
249 Wahula Road
  Carmichaels   PA     15320     Leased    
 
                    501.  
144 Turkeyfoot Rd.
  Mill Run   PA     15464     Leased    
 
                    502.  
44 South West
  Franklin Township   PA     15276     Leased    
 
                    503.  
599 Old Braddock Rd
  Lemont Furnace   PA     15456     Leased    
 
                    504.  
164 Jumonville Road
  Uniontown   PA     15401     Leased    
 
                    505.  
Township Road 540, RD #2
  Perryopolis   PA     15473     Leased    
 
                    506.  
Rd 1 Box 40
  Dillinger   PA     15327     Leased    
 
                    507.  
3P Wades Run Road
  Mt. Morris   PA     15349     Leased    
 
                    508.  
556 McClellandtown Road
  Uniontown   PA     15401     Leased    
 
                    509.  
847 North Richill Street
  Haydentown   PA     15370     Leased    
 
                    510.  
410 Jackie Franks Road
  Haydentown   PA     15436     Leased    
 
                    511.  
614 Old Pittsburg Road
  Uniontown   PA     15401     Leased    
 
                    512.  
52 West Main Street
  Uniontown   PA     15401     Leased    
 
                    513.  
1930 Pittsburgh Road (RT 51)
  Watersburg   PA     15488     Leased    
 
                    514.  
RR1 Box 470 Duck Pond Road
  Connellsville   PA     16426     Leased    
 
                    515.  
U.S. Route 19
  Whitely Township   PA     15370     Leased    
 
                    516.  
Wells Run Road (Route 2)
  Friendly   WV     26146     Leased    
 
                    517.  
4797 Ketzel Hill Road
  Sardis   OH     43946     Leased    
 
                    518.  
RR 1 Box 288
  Friendly   WV     26146     Leased    
 
                    519.  
U.S. Route 33 and 119
  Glenville   WV     26351     Leased    
 
                    520.  
Box 97A, Rt 1, Victory Ridge Road
  Harrisville   WV     26362     Leased    
 
                    521.  
252 Shared Tower Road
  Jane Lew   WV     26378     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 522.
 
43558 Long Ridge Road
  Sardis   OH     43946     Leased    
 
                    523.  
Route 1 Box 83, Tarkiln Run Road
  Salem   WV     26426     Leased    
 
                    524.  
Route 1 Box 115 Whiteman Hill Road
  New Martinsville   WV     26155     Leased    
 
                    525.  
700 Goosepen Road
  Roanoke   WV     26452     Leased    
 
                    526.  
1070 Smith Ridge Road
  Sistersville   WV     26175     Leased    
 
                    527.  
504 Tower Road
  St. Mary's   WV     26170     Leased    
 
                    528.  
112 A. Route 7 situated in the Newport Township
  Newport   OH     45768     Leased    
 
                    529.  
333 Skin Creek Road
  Weston   WV     26378     Leased    
 
                    530.  
310 Louise Ave., Box 236
  West Union   WV     26456     Leased    
 
                    531.  
1921 Berlin Road
  Weston   WV     26452     Leased    
 
                    532.  
1921 Berlin Road
  Weston   WV     26452     Leased    
 
                    533.  
1921 Berlin Road
  Weston   WV     26452     Leased    
 
                    534.  
343 Spring Street
  Weston   WV     26452     Leased    
 
                    535.  
129 1/2 Sterling Rd
  Fairmont   WV     26554     Leased    
 
                    536.  
3678 Fairmont Road
  Morgantown   WV     26501     Leased    
 
                    537.  
Route 3, Box 147K
  Bruceton Mills   WV     26525     Leased    
 
                    538.  
9102 Belasco Road
  Bridgeport   WV     26330     Leased    
 
                    539.  
707 Bridgeport Hill Road
  Clarksburg   WV     26301     Leased    
 
                    540.  
360 Tunnel Drive
  Bristol   WV     26426     Leased    
 
                    541.  
PO Box 6572
  Morgantown   WV     24506     Leased    
 
                    542.  
249 Brewer Road
  Morgantown   WV     26508     Leased    
 
                    543.  
Rt 5 Box 16
  Bruceton Mills   WV     26525     Leased    
 
                    544.  
210 Hampton Road
  Fairmont   WV     26554     Leased    
 
                    545.  
1 Pleasant Ave.
  Kingwood   WV     26537     Leased    
 
                    546.  
60 Cable Lane
  Morgantown   WV     26505     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 547.
 
1138 Chestnut Ridge Road
  Morgantown   WV     26505     Leased    
 
                    548.  
9141 Murphy Road
  Clarksburg   WV     26301     Leased    
 
                    549.  
9202 Lowndes Hill Road
  Clarksburg   WV     26301     Leased    
 
                    550.  
2095 Sand Springs Road
  Morgantown   WV     26505     Leased    
 
                    551.  
1568 Brookhaven Road
  Morgantown   WV     26508     Leased    
 
                    552.  
5000 Greenbag Road
  Morgantown   WV     26501     Leased    
 
                    553.  
430 Barcus Tower Road
  Grafton   WV     26354     Leased    
 
                    554.  
WV County Road 38 (375 Shelby Road)
  Grafton   WV     26354     Leased    
 
                    555.  
WV County Road 38 (375 Shelby Road)
  Grafton   WV     26354     Leased    
 
                    556.  
206 Warder Ave.
  Grafton   WV     26354     Leased    
 
                    557.  
State Line Road, Route 12
  Bruceton Mills   WV     26525     Leased    
 
                    558.  
387 High Street
  Morgantown   WV     26505     Leased    
 
                    559.  
1577 Tulip Lane
  Fairmont   WV     26554     Leased    
 
                    560.  
202 Burns Chapel Road
  Morgantown   WV     26505     Leased    
 
                    561.  
558 Barnett’s Run Tower Road
  Bridgeport   WV     26330     Leased    
 
                    562.  
I Road Caddell Mountain
  Terra Alta   WV     26764     Leased    
 
                    563.  
1903 Fairmont Rd (SR 19)
  Morgantown   WV     26501     Leased    
 
                    564.  
Route 1 Box 360 or CR 73
  Bruceton Mills   WV     26525     Leased    
 
                    565.  
9082 Rockford Road
  Lost Creek   WV     26385     Leased    
 
                    566.  
Off of Flaggy Meadow Road
  Mannington   WV     26582     Leased    
 
                    567.  
Off of Flaggy Meadow Road
  Mannington   WV     26582     Leased    
 
                    568.  
1000 Fairgrounds Rd.
  Grafton   WV     26354     Leased    
 
                    569.  
9201 Joy Lane
  Bridgeport   WV     26330     Leased    
 
                    570.  
1500 Oregon Ave.
  Fairmont   WV     26554     Leased    
 
                    571.  
1616 Mileground Road
  Morgantown   WV     26505     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 572.
 
49 Scenic Wood Lane
  Monongah   WV     26554     Leased    
 
                    573.  
254 Scott Avenue Annex
  Morgantown   WV     26505     Leased    
 
                    574.  
2200 Industrial Park
  Morgantown   WV     26501     Leased    
 
                    575.  
100 Hershman Village Road
  Morgantown   WV     26505     Leased    
 
                    576.  
Westover Exit off I-79
  Morgantown   WV     26501     Leased    
 
                    577.  
3 Errett Rodgers Drive
  Morgantown   WV     26505     Leased    
 
                    578.  
2161 Smithtown Rd
  Morgantown   WV     26508     Leased    
 
                    579.  
2918 Point Marion Road
  Morgantown   WV     26505     Leased    
 
                    580.  
Secondary Route 250/3
  Philippi   WV     26416     Leased    
 
                    581.  
1000 Venture Drive
  Morgantown   WV     26508     Leased    
 
                    582.  
290 State Farm Road
  Grafton   WV     26354     Leased    
 
                    583.  
700 Elmwood Lane
  Stonewood   WV     26301     Leased    
 
                    584.  
3900 Industrial Park Road
  Morgantown   WV     26505     Leased    
 
                    585.  
100 Rock Forge Lane
  Dellslow   WV     26531     Leased    
 
                    586.  
99 Knob Street
  Morgantown   WV     26505     Leased    
 
                    587.  
CR 50/4 (Cherry Camp Run)
  Bristol   WV     26332     Leased    
 
                    588.  
CR 50/4 (Cherry Camp Run)
  Bristol   WV     26332     Leased    
 
                    589.  
73/1 Chestnut Ridge Road
  Bruceton Mills   WV     26525     Leased    
 
                    590.  
9120 Vine Street
  Shinnston   WV     26431     Leased    
 
                    591.  
9120 Vine Street
  Shinnston   WV     26431     Leased    
 
                    592.  
3650 Smithtown Road
  Morgantown   WV     26505     Leased    
 
                    593.  
County Road 43/1
  Osage   WV     26543     Leased    
 
                    594.  
117 A Suds Run Road
  Mount Claire   WV     26408     Leased    
 
                    595.  
Goodwill Hill Road
  Morgantown   WV     26505     Leased    
 
                    596.  
One Freeman Hill Road
  Bridgeport   WV     26330     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 597.
 
226 Guston Road
  Morgantown   WV     26501     Leased    
 
                    598.  
900 West Jackson Street
  Westover   WV     26501     Leased    
 
                    599.  
50 Middleton Rd.
  Fairmont   WV     26554     Leased    
 
                    600.  
Box 667A, Rt 6, Davissons Run
  Clarksburg   WV     23601     Leased    
 
                    601.  
Marion County Route 73/5
  Fairmont   WV     26554     Leased    
 
                    602.  
9101 Jarvisville Road
  Salem   WV     26426     Leased    
 
                    603.  
County Road 128
  Caldwell   OH     43724     Leased    
 
                    604.  
4987 Spanson Drive
  Uhrichsville   OH     44683     Leased    
 
                    605.  
11206 Stone Creek Road
  Newscomerstown   OH     43832     Leased    
 
                    606.  
11135 Seneca Lane
  Byesville   OH     73723     Leased    
 
                    607.  
Route 22 NE
  Cadiz   OH     43997     Leased    
 
                    608.  
44955 County Road 60
  Caldwell   OH     43724     Leased    
 
                    609.  
62707 Marrietta Road
  Cambridge   OH     43725     Leased    
 
                    610.  
61587 Southgate Rd
  Byesville   OH     43725     Leased    
 
                    611.  
2162 Goshen Hill Road SE
  New Philadelphia   OH     44663     Leased    
 
                    612.  
7540 Fort Laurens Road
  Strasburg   OH     44680     Leased    
 
                    613.  
Summit Twp Road 272
  Lewisville   OH     43754     Leased    
 
                    614.  
2250 Red Hill Road
  Dover   OH     44663     Leased    
 
                    615.  
5080 Cass Irish Road
  Dresden   OH     43725     Leased    
 
                    616.  
540 Asbury Chapel Road
  Hopewell   OH     43746     Leased    
 
                    617.  
525 Chapel Hill Road
  Zanesville   OH     43701     Leased    
 
                    618.  
9567 Bell Road
  Cambridge   OH     43725     Leased    
 
                    619.  
709 Military Road
  Zanesville   OH     43701     Leased    
 
                    620.  
County Road 65
  New Concord   OH     43762     Leased    
 
                    621.  
1436 Stone Creek Road SW
  New Philadelphia   OH     44663     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 622.
 
1456 Ridge Road NE
  New Philadelphia   OH     44663     Leased    
 
                    623.  
220 Park Hill Drive
  Newcomerstown   OH     43832     Leased    
 
                    624.  
Off of Township Road 8368
  Kimbolton   OH     43749     Leased    
 
                    625.  
140 Spry Road
  Zanesville   OH     43701     Leased    
 
                    626.  
64393 Range Road
  Lake City   OH     43755     Leased    
 
                    627.  
5046 Post Boy Road
  New Comerstown   OH     43822     Leased    
 
                    628.  
22309 Bridgewater
  Quaker City   OH     43773     Leased    
 
                    629.  
53451 Seneca Lake Road
  Senecaville   OH     43780     Leased    
 
                    630.  
15568 Hatchery Road
  Senecaville   OH     43780     Leased    
 
                    631.  
2650 Darlington Drive
  Zanesville   OH     43701     Leased    
 
                    632.  
3971 Williams Lake Road
  Stone Creek   OH     43840     Leased    
 
                    633.  
2643 Zutavern Church Road, SW
  Strasburg   OH     44680     Leased    
 
                    634.  
225 Hillcrest Drive, NW
  Sugarcreek   OH     44681     Leased    
 
                    635.  
Township Hwy 297
  Caldwell   OH     43724     Leased    
 
                    636.  
65957 Read Road
  Cambridge   OH     43725     Leased    
 
                    637.  
8475 Moravian Trail
  Dennison   OH     44621     Leased    
 
                    638.  
1100 Blandy Avenue
  Zanesville   OH     43701     Leased    
 
                    639.  
53506 Old Infirmary Road
  Pleasant City   OH     43772     Leased    
 
                    640.  
1030 Market Street
  Logan   OH     43138     Leased    
 
                    641.  
3150 Panther Drive
  New Lexington   OH     43764     Leased    
 
                    642.  
426 E. Exchange
  Jerseyville   IL     62052     Leased    
 
                    643.  
306 Highway M38
  Baraga   MI     49908     Leased    
 
                    644.  
15801 East Shore Rd.
  Bergland   MI     49910     Leased    
 
                    645.  
N2035 County Road, KCH
  Big Bay   MI     49808     Leased    
 
                    646.  
N2124 Rangeline Road
  Menominee   MI     49858     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 647.
 
57167 Rockland St.
  Calumet   MI     49913     Leased    
 
                    648.  
County Road FFB
  Champion   MI     49814     Leased    
 
                    649.  
5 S 7th Street
  Crystal Falls   MI     49920     Leased    
 
                    650.  
1005 Co. Road 510
  Negaunee   MI     49866     Leased    
 
                    651.  
Siitonen Farm Road
  Allouez   MI     49913     Leased    
 
                    652.  
750 M-35 West
  Gwinn   MI     49841     Leased    
 
                    653.  
49567 Blesent Road
  Hancock   MI     49930     Leased    
 
                    654.  
W1897 Harbor Point Road
  Wallace   MI     49893     Leased    
 
                    655.  
W 550 Vesser Road
  Harris   MI     49845     Leased    
 
                    656.  
Lystila Road -1 Mile SWt of Herman
  Herman   MI     49908     Leased    
 
                    657.  
47231 N. Paradise Road
  Huronton   MI     49931     Leased    
 
                    658.  
1602 EB Street
  Iron Mountain   MI     49801     Leased    
 
                    659.  
Bates Tower Road, 0.6 km S of Hwy 2, 6 km O of Iro
  Iron River   MI     49935     Leased    

                       
 
                    660.  
75 Reagan Ave.
  Iron River   MI     49935     Leased    
 
                    661.  
Range Comm Tower
  Bessemer   MI     49911     Leased    
 
                    662.  
650 Cliffs Drive
  Negaunee   MI     49866     Leased    
 
                    663.  
150 Malton Rd
  Ishpeming   MI     49849     Leased    
 
                    664.  
620 N. Hopper Street
  Kingsford   MI     49802     Leased    
 
                    665.  
Building 154, Calumet Air Force Station
  Lake Gratiot   MI     49908     Leased    
 
                    666.  
Building 154, Calumet Air Force Station
  Lake Gratiot   MI     49908     Leased    
 
                    667.  
214 North Front Street
  Marquette   MI     49855     Leased    
 
                    668.  
M-35, Lathrop
  Rock   MI     49880     Leased    
 
                    669.  
Pine Street
  Marenisco   MI     49947     Leased    
 
                    670.  
602 County Road 553
  Marquette   MI     49855     Leased    
 
                    671.  
602 County Road 553
  Marquette   MI     49855     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 672.
 
1002 Wright Street
  Marquette   MI     49855     Leased    
 
                    673.  
Midway Industrial Park Drive
  Negaunee   MI     49866     Leased    
 
                    674.  
1800 36th Avenue
  Menominee   MI     49858     Leased    
 
                    675.  
N1890 Briar Mountain Road
  Norway   MI     49870     Leased    
 
                    676.  
42251 N., No. 7 Dry Flats Road
  Painesdale   MI     49955     Leased    
 
                    677.  
1/2 mi NW
  Rockland   MI     49953     Leased    
 
                    678.  
SR-95
  Sagola   MI     49881     Leased    
 
                    679.  
1100 North Sporley Lake Road
  Little Lake   MI     49841     Leased    
 
                    680.  
1100 North Sporley Lake Road
  Little Lake   MI     49841     Leased    
 
                    681.  
E. Johnson Road & Hwy. 41
  Skandia   MI     49885     Leased    
 
                    682.  
W4052 County Road 360
  Stephenson   MI     49813     Leased    
 
                    683.  
455 North Superior Ave.
  Baraga   MI     49908     Leased    
 
                    684.  
E24275 Old U.S. 2 East
  Watersmeet   MI     49969     Leased    
 
                    685.  
316 yrds West of SR-95 going south
  Republic   MI     49879     Leased    
 
                    686.  
3521 Mill Street SE
  Bemidji   MN     56601     Leased    
 
                    687.  
1427 Norton Ave. NW
  Bemidji   MN     56601     Leased    
 
                    688.  
CR 405 & Summac Road
  Bemidji   MN     56601     Leased    
 
                    689.  
Forest RT 2436
  Blackduck   MN     56630     Leased    
 
                    690.  
134 Lomen Ave. SE
  Solway   MN     56678     Leased    
 
                    691.  
1200 Ottum Road
  Bigfork   MN     55628     Leased    
 
                    692.  
2nd Road (end of road)
  Calumet   MN     55716     Leased    
 
                    693.  
1435 County Road
  Coleraine   MN     55722     Leased    
 
                    694.  
494 County Road 139
  Deer River   MN     56636     Leased    
 
                    695.  
2515 US Hwy 2
  Grand Rapids   MN     55744     Leased    
 
                    696.  
935 NW 6th Ave.
  Grand Rapids   MN     55744     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 697.
 
3550 S. Hwy. 169
  Grand Rapids   MN     55744     Leased    
 
                    698.  
1618 Highway 71
  International Falls   MN     56649     Leased    
 
                    699.  
352 15th Street
  International Falls   MN     56649     Leased    
 
                    700.  
4600 Highway 217
  Little Fork   MN     56653     Leased    
 
                    701.  
1386 County Road 48
  Marcell   MN     55744     Leased    
 
                    702.  
County Road 4 & Forest Road 3197
  Max   MN     56681     Leased    
 
                    703.  
12271 Hwy 71
  Northhome   MN     56661     Leased    
 
                    704.  
20374 US2
  Warba   MN     55793     Leased    
 
                    705.  
CR 106
  Two Harbors   MN     55616     Leased    
 
                    706.  
365 Old Ski Hill Road
  Grand Marais   MN     55604     Leased    
 
                    707.  
21 Shop Hill Road
  Silver Bay   MN     55614     Leased    
 
                    708.  
984 Scenic Drive
  Two Harbors   MN     55616     Leased    
 
                    709.  
5861 Hope Road SE
  Nelson   MN     56355     Leased    
 
                    710.  
5861 Hope Road SE
  Nelson   MN     56355     Leased    
 
                    711.  
720 Hawthorne Street
  Alexandria   MN     56308     Leased    
 
                    712.  
936 NW 6th Ave.
  Alexabdria   MN     56308     Leased    
 
                    713.  
1095 210th Ave. SW
  Appleton   MN     56208     Leased    
 
                    714.  
18685 210th Street
  Audubon   MN     56511     Leased    
 
                    715.  
15988 County Hwy. 59
  Vining   MN     56588     Leased    
 
                    716.  
10th Street SE
  Benson   MN     56215     Leased    
 
                    717.  
Rural Route 1
  Breckenridge   MN     56520     Leased    
 
                    718.  
Rt. 5 Box 173
  Fergus Falls   MN     56537     Leased    
 
                    719.  
25120 State Hwy. 29
  Henning   MN     56551     Leased    
 
                    720.  
Detroit Mountain Road
  Detroit Lakes   MN     56501     Leased    
 
                    721.  
916 8th Street SE
  Detroit Lakes   MN     56501     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 722.
 
394 W. Clark Street
  Eagle Bend   MN     56446     Leased    
 
                    723.  
Box 953
  Elbow Lake   MN     56531     Leased    
 
                    724.  
8783 Green Acre Road NW
  Evansville   MN     56326     Leased    
 
                    725.  
8783 Green Acre Road NW
  Evansville   MN     56326     Leased    
 
                    726.  
24591 190th Ave.
  Fergus Falls   MN     56537     Leased    
 
                    727.  
226 E. Washington
  Fergus Falls   MN     56538     Leased    
 
                    728.  
1010 Redwood Lane
  Fergus Falls   MN     56537     Leased    
 
                    729.  
50921 Black Diamond Road
  Frazee   MN     56544     Leased    
 
                    730.  
4320 County Rd. 22 NW
  Garfield   MN     56332     Leased    
 
                    731.  
CR 18 & TWP Road 183
  Starbuck   MN     56334     Leased    
 
                    732.  
20812 120 Street
  Glenwood   MN     56334     Leased    
 
                    733.  
RR1, Box 68A
  Hoffman   MN     56339     Leased    
 
                    734.  
8421 CO RD 27 SW
  Alexandria   MN     56308     Leased    
 
                    735.  
29149 410th st
  Dent   MN     56528     Leased    
 
                    736.  
3027 3rd Street
  Lake Park   MN     56554     Leased    
 
                    737.  
4.1 km SW of US 71 & SR 287 SWW of Long Prairie
  Long Prairie   MN     56347     Leased    
 
                    738.  
Rural Route 4, Box 175
  Long Prairie   MN     56347     Leased    
 
                    739.  
2.3 KM NW of Int. of US-59 & SR28 N of Morris
  Morris   MN     56267     Leased    
 
                    740.  
35087 Highway 10
  Motley   MN     56466     Leased    
 
                    741.  
35175 State Highway 106
  New York Mills   MN     56567     Leased    
 
                    742.  
18951 Sportsman Rd
  Audubon   MN     56511     Leased    
 
                    743.  
49499 Hwy 34
  Osage   MN     56570     Leased    
 
                    744.  
RR 1, Box 400
  Richville   MN     56576-9783     Leased    
 
                    745.  
RR 3 Box 366
  Parkers Prairie   MN     56361-9403     Leased    
 
                    746.  
RT 1 Box 355
  Vergas   MN     56587     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 747.
 
19320 510th Street
  Pelican Rapids   MN     56572     Leased    
 
                    748.  
1/2 MI NW of Pelican Rapids
  Pelican Rapids   MN     56572     Leased    
 
                    749.  
CR 53 (1.3 mi N of Richdale)
  New York Mills   MN     56567     Leased    
 
                    750.  
41732 Hwy 78
  Perham   MN     56573     Leased    
 
                    751.  
35600 Street Hwy. 34
  Detroit Lakes   MN     56501     Leased    
 
                    752.  
34393 Co Hwy. 21
  Rothsay   MN     56579     Leased    
 
                    753.  
County Hwy 9
  Sebeka   MN     56477     Leased    
 
                    754.  
2.5 km NWW of int. SR-27 & 28/ 7.8 NNW of Swanville
  Swansville   MN     56382     Leased    
 
                    755.  
2204 County Highway 37
  Detroit Lakes   MN     56501     Leased    
 
                    756.  
SR 210
  Underwood   MN     56586     Leased    
 
                    757.  
CR 1 & CR 107
  Wadena   MN     56482     Leased    
 
                    758.  
103 Jefferson St. N
  Wadena   MN     56482     Leased    
 
                    759.  
RR 2 Box 56
  Sauk Center   MN     56378     Leased    
 
                    760.  
C R 86 - off of 18
  Aitkin   MN     56431     Leased    
 
                    761.  
35456 422nd Place
  Aitkin   MN     56431     Leased    
 
                    762.  
28697 State RT 34
  Akeley   MN     56433     Leased    
 
                    763.  
557-44th Street SW
  Backus   MN     56435     Leased    
 
                    764.  
.16 km SE from Jct of CR13 on CR6/ 1.5 km W
  Barnum   MN     55707     Leased    
 
                    765.  
9864 70th Ave.
  Brainerd   MN     56401     Leased    
 
                    766.  
1800 Industrial Park Road
  Baxter   MN     56425     Leased    
 
                    767.  
15042 Inglewood Drive
  Baxter   MN     56425     Leased    
 
                    768.  
12233 Hwy. 18E
  Brainerd   MN     56401     Leased    
 
                    769.  
16352 Crooked Lake Road
  Deerwood   MN     56444     Leased    
 
                    770.  
1st Ave West .8 mi S of US Hwy. 2
  Bena   MN     56626     Leased    
 
                    771.  
NM 1/4 of the SE 1/4 of Section 17, Township 143N,
  Walker   MN     56473     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 772.
 
2801 Oak Ridge Road, SE
  Brainerd   MN     56401     Leased    
 
                    773.  
2801 Oak Ridge Road, SE
  Brainerd   MN     56401     Leased    
 
                    774.  
1559 Highway 210 NE
  Brainerd   MN     56401     Leased    
 
                    775.  
101 13th Street
  Brainerd   MN     56401     Leased    
 
                    776.  
723 Todd Street
  Brainerd   MN     56401     Leased    
 
                    777.  
NE of int. Wildwood Ln & CR11
  Pequot Lakes   MN     56472     Leased    
 
                    778.  
Douglas Road
  Carlton   MN     55718     Leased    
 
                    779.  
15470 State RT 371
  Cass Lake   MN     56633     Leased    
 
                    780.  
1102 Olympic Drive
  Cloquet   MN     55702     Leased    
 
                    781.  
277 Highway 33
  Cloquet   MN     55720     Leased    
 
                    782.  
885 County Road
  Cromwell   MN     55726     Leased    
 
                    783.  
21515 Bergren Road
  Ironton   MN     56455     Leased    
 
                    784.  
1073 1st Street SW
  Crosby   MN     56441     Leased    
 
                    785.  
31353 E. Horseshoe Lake Road
  Crosby   MN     56441     Leased    
 
                    786.  
35910 County Rd 66
  Crosslake   MN     56442     Leased    
 
                    787.  
CR32 and Fleming
  Askov   MN     55704     Leased    
 
                    788.  
6207 Hwy. 371 North
  Brainerd   MN     56401     Leased    
 
                    789.  
HCR Rt 2 Box 86
  Emily   MN     56537     Leased    
 
                    790.  
165 Mattson Road
  Esko   MN     55733     Leased    
 
                    791.  
109 268th Street
  Fort Ripley   MN     56449     Leased    
 
                    792.  
Adams and Hayes Street
  Garrison   MN     56401     Leased    
 
                    793.  
44422 Timber Trail Road
  Onamia   MN     56359     Leased    
 
                    794.  
10458 County Road 1 SW
  Pillager   MN     56473     Leased    
 
                    795.  
11120 East Gull Lake Drive
  Baxter   MN     5642     Leased    
 
                    796.  
41486 350th Place
  Aitkin   MN     56431     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 797.
 
2374 Highway 371 NW
  Hackensack   MN     56452     Leased    
 
                    798.  
56166 US Hwy 169
  Palisade   MN     56469     Leased    
 
                    799.  
100 Quanda Road
  Hill City   MN     55748     Leased    
 
                    800.  
Route 1, Box 2132
  Hinckley   MN     55037     Leased    
 
                    801.  
County Highway 115
  Straight River   MN     56464     Leased    
 
                    802.  
39722 10th Avenue
  Isle   MN     56342     Leased    
 
                    803.  
27362 State Hwy. 210
  Aitkin   MN     56431     Leased    
 
                    804.  
SW Kabekona Corner, Laporte Cite
  Lake George   MN     56458     Leased    
 
                    805.  
Township Road No. 30
  Spalding   MN     55760     Leased    
 
                    806.  
County Road 57
  Lawler   MN     55760     Leased    
 
                    807.  
Route 5, Box 26A
  Little Falls   MN     56345     Leased    
 
                    808.  
CR 7 about 8.2mi E of Longville
  Backus   MN     56435     Leased    
 
                    809.  
2827 CR 4
  Barnum   MN     55707     Leased    
 
                    810.  
31637 230th Street
  Malmo   MN     56431     Leased    
 
                    811.  
RT 18 and 20
  Finlayson   MN     55735     Leased    
 
                    812.  
Rt 25 and Long Lake
  Brainerd   MN     56401     Leased    
 
                    813.  
Section 6, Twp. 40, Range 20
  Hinckley   MN     55037     Leased    
 
                    814.  
4350 Halgren Rd.
  Moose Lake   MN     55767     Leased    
 
                    815.  
1725 Old Highway 23N
  Ogilvie   MN     56438     Leased    
 
                    816.  
2023 Highway 23
  Mora   MN     55051     Leased    
 
                    817.  
1823 Lower Roy Lake Road
  Nisswa   MN     56468     Leased    
 
                    818.  
410 East River Road
  Brainerd   MN     56401     Leased    
 
                    819.  
Hwy. 169 & Tamarac
  Onamia   MN     56359     Leased    
 
                    820.  
1003 W. Hwy. 27
  Onamia   MN     56359     Leased    
 
                    821.  
185th Ave. (Rt. 3 Box 17)
  Park Rapids   MN     56470     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 822.
 
212 West 2nd Street
  Park Rapids   MN     56470     Leased    
 
                    823.  
12873 County Road 32
  Park Rapids   MN     56470     Leased    
 
                    824.  
9020 County Rd. 18
  Baxter   MN     56425     Leased    
 
                    825.  
30925 2nd Street
  Pequot Lakes   MN     56472     Leased    
 
                    826.  
25839 Old Mill Road
  Merrifield   MN     56465     Leased    
 
                    827.  
26748 163rd Street
  Pierz   MN     56364     Leased    
 
                    828.  
.7 km NNW of int. of CR101 & on
  Staples   MN     56479     Leased    
Birch Hill Road
                       
 
                    829.  
Rt. 2 Box 264
  Pine City   MN     55063     Leased    
 
                    830.  
Fire # S1888
  Pine River   MN     56474     Leased    
 
                    831.  
8756 215th Street
  Randall   MN     56475     Leased    
 
                    832.  
MN Trunk Highway 200
  Remer   MN     56672     Leased    
 
                    833.  
6571 State Hwy 200 NE
  Remer   MN     56672     Leased    
 
                    834.  
16130 Hwy. 210
  West Ironton   MN     56455     Leased    
 
                    835.  
205 Chestnut Street
  Royalton   MN     56373     Leased    
 
                    836.  
27377 US Highway 169
  Onamia   MN     56359     Leased    
 
                    837.  
6403 Turtle Road
  Finlayson   MN     55735     Leased    
 
                    838.  
25085 Nurses Road
  Sanstone   MN     55072     Leased    
 
                    839.  
2235 Mission Road
  Cloquet   MN     55720     Leased    
 
                    840.  
2296 US Hwy 2 NW
  Cass Lake   MN     56633     Leased    
 
                    841.  
8480 100th Avenue
  Little Falls   MN     56354     Leased    
 
                    842.  
26951 490 Street
  Staples   MN     56479     Leased    
 
                    843.  
2400’ SSW from int. of SR-210
  Sylvan   MN     56473     Leased    
 
                    844.  
4524 44th Street
  Hackensack   MN     56452     Leased    
 
                    845.  
510 Tower Road
  Upsala   MN     56384     Leased    
 
                    846.  
401 Tower Ave.
  Walker   MN     56484     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 847.
 
3080 Walters Road
  Willow River   MN     55795     Leased    
 
                    848.  
2010 E. 7th Ave.
  Duluth   MN     55803     Leased    
 
                    849.  
3546 Haines Road
  Duluth   MN     55811     Leased    
 
                    850.  
5294 Rice Lake Road
  Duluth   MN     55803     Leased    
 
                    851.  
County Road 467 (Heino Road)
  Angora   MN     55703     Leased    
 
                    852.  
5139 Arnold Road
  Duluth   MN     55803     Leased    
 
                    853.  
4402 Rice Lake Road
  Duluth   MN     55811     Leased    
 
                    854.  
8217 East CR-L
  Lake Nebagamon   WI     54849     Leased    
 
                    855.  
3301 Belknap Street
  Superior   WI     54889     Leased    
 
                    856.  
6332 Hwy. 1 94
  Saginaw   MN     55779     Leased    
 
                    857.  
3107 Tower Ave.
  Superior   WI     54880     Leased    
 
                    858.  
325 South Lake Avenue
  Duluth   MN     55802     Leased    
 
                    859.  
3051 Hwy. 53, Anchor Lake Forest Road
  Central Lakes   MN     55734     Leased    
 
                    860.  
Hwy. 35 - 40.2 km S of Superior
  Foxboro   WI     54836     Leased    
 
                    861.  
3780 London Rd
  Duluth   MN     55804     Leased    
 
                    862.  
100 Elizabeth Street
  Duluth   MN     55811     Leased    
 
                    863.  
4th Ave. NE 9 1/2 NE
  Chisolm   MN     55719     Leased    
 
                    864.  
512 Skyline Boulevard
  Cloquet   MN     55720     Leased    
 
                    865.  
401 North Highway 33
  Cloquet   MN     55720     Leased    
 
                    866.  
2801 East 4th Street
  Duluth   MN     55812     Leased    
 
                    867.  
9632 Ashwa Road
  Cook   MN     55723     Leased    
 
                    868.  
.5 KM NNW of junct CR973 & US 53, .1 km N of Cotto
  Cotton   MN     55724     Leased    
 
                    869.  
7475 Crane Lake Road
  Crane Lake   MN     55725     Leased    
 
                    870.  
416 West 10th Street
  Duluth   MN     55811     Leased    
 
                    871.  
4418 Haines Road
  Duluth   MN     55811     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 872.
 
4901 Grand Avenue
  Duluth   MN     55807     Leased    
 
                    873.  
2D Avenue
  Ely   MN     55731     Leased    
 
                    874.  
7.5 km N of Aurora
  Embarrass   MN     55732     Leased    
 
                    875.  
902 Elba Ave.
  Eveleth   MN     55734     Leased    
 
                    876.  
Highway 73 & RT 2
  Floodwood   MN     55736     Leased    
 
                    877.  
4861 Lindahl Road
  Duluth   MN     55811     Leased    
 
                    878.   NR Lookout tower 1.6 km N Hwy. 53, 1 mile North o  
Orr   MN     55771     Leased    
 
                    879.  
Fire # 9951E Williams Drive
  Gordon   WI     54838     Leased    
 
                    880.  
4443 Brandon Road
  Brookston   MN     55711     Leased    
 
                    881.  
5049 South Sam Anderson Road
  South Range   WI     54874     Leased    
 
                    882.  
Hawk Circle Drive
  Hermantown   MN     55810     Leased    
 
                    883.  
5250 Cameron Road
  Hermantown   MN     55810     Leased    
 
                    884.  
3621 Tower Road
  Hibbing   MN     55744     Leased    
 
                    885.  
East Park Drive
  Hibbing   MN     55746     Leased    
 
                    886.  
1210 1st. Ave.
  Hibbing   MN     55746     Leased    
 
                    887.  
Septic Plant Road
  Hoyt Lakes   MN     55750     Leased    
 
                    888.  
1.6 KM W of Hwy. 53 along Rt 8
  Independence   MN     55779     Leased    
 
                    889.  
County Road 44
  Duluth   MN     55802     Leased    
 
                    890.   3 mi W of Hwy. 53, Kabetogama Township, MN or 3046  
Kinmount   MN     55771     Leased    
 
                    891.  
1276 Shilhon Road
  Knife River   MN     55609     Leased    
 
                    892.  
11550 E. Industrial Park Rd.
  Lake Nebagamon   WI     54849     Leased    
 
                    893.  
2102 Trinity Road
  Duluth   MN     55811     Leased    
 
                    894.  
1525 Woodcrest Drive
  Duluth   MN     55803-3605     Leased    
 
                    895.  
4628 Pitt Street
  Duluth   MN     55804     Leased    
 
                    896.  
2011 West 2nd Street
  Duluth   MN     55816-0900     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 897.
 
4960 S Dump Road
  Maple   WI     54854     Leased    
 
                    898.  
2475 S Wieberg Point Road
  Markham   MN     55763     Leased    
 
                    899.  
5600 Maple Hill Road
  Duluth   MN     55810     Leased    
 
                    900.  
1408 Maple Grove Road
  Duluth   MN     55811     Leased    
 
                    901.  
6389 Tower Road
  Duluth   MN     55803     Leased    
 
                    902.  
3500 Lester River Road
  Lakewood   MN     55804     Leased    
 
                    903.  
12907 Palmquist Road
  Orr   MN     55771     Leased    
 
                    904.  
2553 E. Gogebic Street
  Superior   WI     54880     Leased    
 
                    905.  
4741 East County Highway B
  Superior   WI     54880     Leased    
 
                    906.  
4787 Midway Road
  Duluth   MN     55811     Leased    
 
                    907.  
1620 Lavaque Road
  Duluth   MN     55810     Leased    
 
                    908.  
2 Foxtrail Ave.
  Duluth   MN     55810     Leased    
 
                    909.  
1602 London Road
  Duluth   MN     55812     Leased    
 
                    910.  
CR - 65 Green Rock Road
  Hibbing   MN     55746     Leased    
 
                    911.  
US-53
  Solon Springs   WI     54873     Leased    
 
                    912.  
9315 Westgate Blvd
  Duluth   MN     55810     Leased    
 
                    913.  
1200 Kenwood Ave.
  Duluth   MN     55811     Leased    
 
                    914.  
100 North Central Avenue
  Duluth   MN     55807     Leased    
 
                    915.  
S Grand Road
  South Range   WI     54874     Leased    
 
                    916.  
1901 Winter St
  Superior   WI     54880     Leased    
 
                    917.  
1316 North 14th Street
  Superior   WI     54880     Leased    
 
                    918.  
2328 14th Street
  Superior   WI     54480     Leased    
 
                    919.  
1507 North 1st Street
  Superior   WI     54880     Leased    
 
                    920.  
North 5th and Bayfront
  Superior   WI     54880     Leased    
 
                    921.  
4700 Albany Ave.
  Superior   WI     54880     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 922.
 
11 East Superior Street, suite 430
  Duluth   MN     55802     Leased    
 
                    923.  
Hwy. 169 N, Lee Mine Road
  Tower   MN     55790     Leased    
 
                    924.  
222 N. 2nd Ave. E
  Duluth   MN     55816     Leased    
 
                    925.  
239 Canosia
  Duluth   MN     55811     Leased    
 
                    926.  
550 3rd Ave North
  Virginia   MN     55792     Leased    
 
                    927.  
Moore Drive, Midway Hill
  Virginia   MN     55792     Leased    
 
                    928.  
6380 Hwy. 53
  Virginia   MN     55792     Leased    
 
                    929.  
Minneapolis Ave. & Mankato St.
  Duluth   MN     55802     Leased    
 
                    930.  
1585 Highway 46
  Balsam Lake   WI     54810     Leased    
 
                    931.  
1585 Highway 46
  Balsam Lake   WI     54810     Leased    
 
                    932.  
11 11 34 Street
  Barron   WI     54812     Leased    
 
                    933.  
1216 Memorial Drive
  Barron   WI     54812     Leased    
 
                    934.  
Sucker Creek Road
  Birchwood   WI     54817     Leased    
 
                    935.  
3 MI SE on 11 3/4 Avenue
  Cameron   WI     54822     Leased    
 
                    936.  
233 Hillcrest Drive
  Cameron   WI     54822     Leased    
 
                    937.  
1468 Leonard Street
  St. Croix Falls   WI     54024     Leased    
 
                    938.  
2307 7-1/2 Street
  Chetek   WI     54728     Leased    
 
                    939.  
1.5 Miles SW on Hwy. G
  Cumberland   WI     54829     Leased    
 
                    940.  
1115 Marshall St.
  Cumberland   WI     54829     Leased    
 
                    941.  
2125 12 1/2 Street
  Cumberland   WI     54829     Leased    
 
                    942.  
3 miles NE of Hwy. 77
  Danbury   WI     54830     Leased    
 
                    943.  
310th Ave. & 130th Street
  Frederic   WI     54837     Leased    
 
                    944.  
110 Tower Rd
  Grantsburg   WI     54840     Leased    
 
                    945.  
2874 20th Street
  Rice Lake   WI     54868     Leased    
 
                    946.  
10240 Tower Road
  Hayward   WI     54843     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 947.
 
24675 Bashaw Lake Road
  Hertel   WI     54845     Leased    
 
                    948.  
2640 25th Ave.
  Rice Lake   WI     54868     Leased    
 
                    949.  
W5775 Hwy. 53
  Minong   WI     54859     Leased    
 
                    950.  
5598 State Road
  Webster   WI     54893     Leased    
 
                    951.  
2016 18 3/4 Street
  Rice Lake   WI     54868     Leased    
 
                    952.  
SW Corner of Coleman St./College Drive
  Rice Lake   WI     54868     Leased    
 
                    953.  
2860 20th Ave
  Rice Lake   WI     54868     Leased    
 
                    954.  
County V
  Ridgeland   WI     54763     Leased    
 
                    955.  
W5786 Heistercamp Road
  Shell Lake   WI     54871     Leased    
 
                    956.  
23789 Peterson Road
  Siren   WI     54872     Leased    
 
                    957.  
1403 First Street
  Spooner   WI     54801     Leased    
 
                    958.  
903 Pine Street
  St. Croix Falls   WI     54024     Leased    
 
                    959.  
300 N Adams St
  St. Croix Falls   WI     54024     Leased    
 
                    960.  
Stone Lake Road
  Stone Lake   WI     54876     Leased    
 
                    961.  
2N9001 US HWY 53
  Trego   WI     54888     Leased    
 
                    962.  
1545 83/4 Street
  Almena   WI     54805     Leased    
 
                    963.  
Rt 2 Box 744
  Ashland   WI     54806     Leased    
 
                    964.  
319 Chapple Ave.
  Ashland   WI     54806     Leased    
 
                    965.  
73616 US Hwy 2
  Odanah   WI     54861     Leased    
 
                    966.  
1630 N. Highway 40
  Bruce   WI     54819     Leased    
 
                    967.  
W1770 Highway 8
  Hawkins   WI     54530     Leased    
 
                    968.  
6583 Larsen Road
  Couderay   WI     54828     Leased    
 
                    969.  
10426 Bay Ave.
  Hayward   WI     54843     Leased    
 
                    970.  
133 Germania Road
  Hurley   WI     54534     Leased    
 
                    971.  
Hart Lake Road
  Iron River   WI     54847     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 972.
 
Highway 8 West
  Ladysmith   WI     54848     Leased    
 
                    973.  
CR MM
  Mellen   WI     54546     Leased    
 
                    974.  
4990 Mercer Lake Road
  Mercer   WI     54547     Leased    
 
                    975.  
W7522 Hwy. 70
  Fifield   WI     54524     Leased    
 
                    976.  
105 North Avon Ave.
  Phillips   WI     54555     Leased    
 
                    977.  
1859 Danialson Road
  Ogema   WI     54459     Leased    
 
                    978.  
Maple Hill & Church Corner Roads
  Washburn   WI     54891     Leased    
 
                    979.  
9955 Sunnyside Road
  Antigo   WI     54409     Leased    
 
                    980.  
1000 W. Peirce Ave.
  Antigo   WI     54409     Leased    
 
                    981.  
5374 CR “H”
  Boulder Juntion   WI     54873     Leased    
 
                    982.  
Buckeye Lookout Tower Road
  Florence   WI     54121     Leased    
 
                    983.  
1201 East Glenn Tower Road
  Crandon   WI     54520     Leased    
 
                    984.  
3910 Tower Road
  Eagle River   WI     54521     Leased    
 
                    985.  
412 Wisconsin Street
  Eagle River   WI     54521     Leased    
 
                    986.  
1922 Forest Lane
  Eagle River   WI     54521     Leased    
 
                    987.  
Lookout Mt. on Hillside Drive
  Harrison   WI     54435     Leased    
 
                    988.  
Lookout Mt. on Hillside Drive
  Harrison   WI     54435     Leased    
 
                    989.  
Lookout Mt. on Hillside Drive
  Harrison   WI     54435     Leased    
 
                    990.  
W9934 State Road 64
  Corning   WI     54452     Leased    
 
                    991.  
N 11996 Heafford Road
  Tomahawk   WI     54487     Leased    
 
                    992.  
County Trunk Highway J
  Irma   WI     54442     Leased    
 
                    993.  
Water Tank Chicago Road
  Lac Du Flambeau   WI     54538     Leased    
 
                    994.  
SR “B” Near Forest Lake Road
  Merrill Lake   WI     54540     Leased    
 
                    995.  
5356 A Street
  Laona   WI     54541     Leased    
 
                    996.  
210090 County Rd. W
  Winchester   WI     54557     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease 997.
 
N3626 Shattuck Street
  Medford   WI     54451     Leased    
 
                    998.  
1625 East College Ave.
  Medford   WI     54451     Leased    
 
                    999.  
1625 East College Ave.
  Medford   WI     54451     Leased    
 
                    1000.  
South Nast Road
  Merrill   WI     54452     Leased    
 
                    1001.  
N2681 County Hwy. G
  Merrill   WI     54452     Leased    
 
                    1002.  
501 East St.
  Merrill   WI     54452     Leased    
 
                    1003.  
415 Menominee Street
  Minocqua   WI     54548     Leased    
 
                    1004.  
1276 SR 8
  Monico   WI     54501     Leased    
 
                    1005.  
2201 Plum Vitae Road
  Plum Lake   WI     54560     Leased    
 
                    1006.  
W1114 County Highway M
  Perkinstown   WI     54451     Leased    
 
                    1007.  
2200 Tower Road (N of Rt 17)
  Phelps   WI     54554     Leased    
 
                    1008.  
5303 Lake Julia Road
  Rhinelander   WI     54501     Leased    
 
                    1009.  
2203 West Birchwood Drive
  Rhinelander   WI     54501     Leased    
 
                    1010.  
St. Germain 50575 1sts &
  Eagle River   WI     54521     Leased    
Wilderness roads
                       
 
                    1011.  
7990 Birchwood Drive
  St. Germain   WI     54558     Leased    
 
                    1012.  
7452 Blackberry Lane
  Eagle   WI     54521     Leased    
 
                    1013.  
W10778 Summit Lake Road
  Summit Lake   WI     54485     Leased    
 
                    1014.  
7050 Badagowski Street
  Three lake   WI     54562     Leased    
 
                    1015.  
N10604 Moodig Road
  Tomahawk   WI     54487     Leased    
 
                    1016.  
5024 Highway 52
  Wabeno   WI     54566     Leased    
 
                    1017.  
4577 Hwy. 51
  Cassian   WI     54529     Leased    
 
                    1018.  
SR 64 & CR “M”
  White Lake   WI     54491     Leased    
 
                    1019.  
7587 Nose Road
  Woodboro   WI     54501     Leased    
 
                    1020.  
8743 Midlake Road
  Woodruff   WI     54568     Leased    
 
                    1021.  
5126 Krueger Quarry Road
  Abrams   WI     54101     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease
1022.  
N4201 Highway 32 N
  Shawano   WI     54137     Leased    
 
                    1023.  
Hwy. 45 S. of Hwy. 52
  Aniwa   WI     54414     Leased    
 
                    1024.  
13430 Logan Road
  Suring   WI     54174     Leased    
 
                    1025.  
N 2280 Highway 47-55
  Bonduel   WI     54107     Leased    
 
                    1026.  
N 2280 Highway 47-55
  Bonduel   WI     54107     Leased    
 
                    1027.  
R1030 County Highway R
  Cecil   WI     54111     Leased    
 
                    1028.  
R1030 County Highway R
  Cecil   WI     54111     Leased    
 
                    1029.  
W8260 East 12th Road
  Coleman   WI     54112     Leased    
 
                    1030.  
N6932 US Hwy. 141
  Crivitz   WI     54115     Leased    
 
                    1031.  
W15560 Partridge Road
  Goodman   WI     54125     Leased    
 
                    1032.  
N 535 Hwy. 55/47
  Keshena   WI     54135     Leased    
 
                    1033.  
N 535 Hwy. 55/47
  Keshena   WI     54135     Leased    
 
                    1034.  
15424 Booth Road
  Mountain   WI     54149     Leased    
 
                    1035.  
N5199 County Road U
  Shawano   WI     53224     Leased    
 
                    1036.  
2610 Woleske Road
  Marinette   WI     54243     Leased    
 
                    1037.  
2610 Woleske Road
  Marinette   WI     54243     Leased    
 
                    1038.  
1 Stanton Street
  Marinette   WI     54143     Leased    
 
                    1039.  
9095 Johnson Lane
  Oconto Falls   WI     45115     Leased    
 
                    1040.  
802 Scherer Streets
  Oconto   WI     54153     Leased    
 
                    1041.  
W8998 Pembine-Beecher Road
  Beecher   WI     51456     Leased    
 
                    1042.  
R1020 Church Road
  Peshtigo   WI     54157     Leased    
 
                    1043.  
N2530 County Highway
  Grover   WI     54157     Leased    
 
                    1044.  
W 7276 Fralling Lane
  Shawano   WI     54166     Leased    
 
                    1045.  
W5511 CR BE
  Shawano   WI     54116     Leased    
 
                    1046.  
N 6315 River Road
  Tigerton   WI     54486     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease
1047.  
W 7902 Moonshine Hill Road
  Middle Inlet   WI     54177     Leased    
 
                    1048.  
6188 Webb Road
  Wittenberg   WI     54499     Leased    
 
                    1049.  
RR 2 Box 52A
  Arkansaw   WI     54721     Leased    
 
                    1050.  
806 Nordveien Drive
  Boyceville   WI     54725     Leased    
 
                    1051.  
108 W BremerAvenue
  Colfax   WI     54730     Leased    
 
                    1052.  
E5595 County Road D
  Menomonie   WI     54751     Leased    
 
                    1053.  
E5595 County Road D
  Menomonie   WI     54751     Leased    
 
                    1054.  
N5806 Schlosser Land
  Durand   WI     54736     Leased    
 
                    1055.  
N6438 906th Street
  Elk Mound   WI     54751     Leased    
 
                    1056.  
N5794 750th Street
  Ellsworth   WI     54011     Leased    
 
                    1057.  
E 3355 650th Avenue
  Menomonie   WI     54751     Leased    
 
                    1058.  
E 3355 650th Avenue
  Menomonie   WI     54751     Leased    
 
                    1059.  
E1614 640th Avenue
  Knapp   WI     54749     Leased    
 
                    1060.  
Moline Lane
  Pepin   WI     54759     Leased    
 
                    1061.  
Tanglewood Road
  Menomonie   WI     54751     Leased    
 
                    1062.  
Tanglewood Road
  Menomonie   WI     54751     Leased    
 
                    1063.  
714 17th St. S
  Menomonie   WI     54751     Leased    
 
                    1064.  
11334 Meadow Hill Road
  Menomonie   WI     54751     Leased    
 
                    1065.  
90th Street
  River Falls   WI     54022     Leased    
 
                    1066.  
929 Quarry Road
  River Falls   WI     54022     Leased    
 
                    1067.  
E9501 110th Ave.
  Mondovi   WI     54755     Leased    
 
                    1068.  
N9360 County Road F
  Boyceville   WI     54725     Leased    
 
                    1069.  
N14942 Badger
  Abbotsford   WI     54405     Leased    
 
                    1070.  
W365 US Hwy 10
  Chili   WI     54420     Leased    
 
                    1071.  
N5292 County Hwy I
  Fairchild   WI     54741     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease
1072.  
W2853 County Road “K”
  Granton   WI     54436     Leased    
 
                    1073.  
W5370 Century Road
  Greenwood   WI     54437     Leased    
 
                    1074.  
W 11612 Stevens Road
  Humbird   WI     54746     Leased    
 
                    1075.  
W9249 US Hwy 10
  Neillsville   WI     54456     Leased    
 
                    1076.  
N13908 Resewood Ave
  Withee   WI     54498     Leased    
 
                    1077.  
W 3829 State Hwy 29
  Owen   WI     54460     Leased    
 
                    1078.  
N8987 Romdka Ave
  Loyal   WI     54446     Leased    
 
                    1079.  
W5002 Ridge Road
  Neillsville   WI     54456     Leased    
 
                    1080.  
W6168 S Mound Road
  Neillsville   WI     54456     Leased    
 
                    1081.  
Willow Road and Country Road DD
  Owens-Withee   WI     54498     Leased    
 
                    1082.  
W9157 County Road
  Thorp   WI     54771     Leased    
 
                    1083.  
N11665 Hi Line Avenue
  Unity   WI     54488     Leased    
 
                    1084.  
2326 Western Ave.
  Eau Claire   WI     54703     Leased    
 
                    1085.  
5540 220th Street
  Caddot   WI     54727     Leased    
 
                    1086.  
402 Water Street
  Eau Claire   WI     54703     Leased    
 
                    1087.  
2805 Bauer Street
  Eau Claire   WI     54701     Leased    
 
                    1088.  
11817 County Hwy. N Road
  Chippewa Falls   WI     54729     Leased    
 
                    1089.  
1590 Priory Road
  Eau Claire   WI     54701     Leased    
 
                    1090.  
7025 Prill Road
  Altoona   WI     54720     Leased    
 
                    1091.  
2000 Spooner Ave.
  Altoona   WI     54720     Leased    
 
                    1092.  
E20280 Sutton Road
  Augusta   WI     54722     Leased    
 
                    1093.  
5710 Fairway Drive
  Bloomer   WI     54401     Leased    
 
                    1094.  
5710 Fairway Drive
  Bloomer   WI     54401     Leased    
 
                    1095.  
6300 270th Street
  Cadott   WI     54727     Leased    
 
                    1096.  
6 W Grand Avenue
  Chippewa Falls   WI     54729     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease
1097.  
9900 City Highway Q
  Chippewa Falls   WI     54729     Leased    
 
                    1098.  
631 Chippewa Street
  Chippewa Falls   WI     54729     Leased    
 
                    1099.  
E1415 Cedar Road
  Eau Claire   WI     54701     Leased    
 
                    1100.  
204-A Highway 27
  Cornell   WI     54732     Leased    
 
                    1101.  
702 South Riverside Drive
  Cornell   WI     54732     Leased    
 
                    1102.  
1048 Mary Lane
  Eau Claire   WI     54701     Leased    
 
                    1103.  
2715 Hogarth Street
  Eau Claire   WI     54703     Leased    
 
                    1104.  
402 Graham Avenue
  Eau Claire   WI     54702     Leased    
 
                    1105.  
1202 W. Clairmont Ave.
  Eau Claire   WI     54701     Leased    
 
                    1106.  
2610 North 77th Ave.
  Eau Claire   WI     54703     Leased    
 
                    1107.  
639 Water Tank Road
  Fall Creek   WI     54742     Leased    
 
                    1108.  
300 East Hamilton Ave.
  Eau Claire   WI     54701     Leased    
 
                    1109.  
6 km W of Cornell
  Holcombe   WI     54745     Leased    
 
                    1110.  
9859 50th Ave.
  Chippewa Falls   WI     54729     Leased    
 
                    1111.  
4491 195th Street
  Chippewa Falls   WI     54729     Leased    
 
                    1112.  
12154 40th Ave.
  Chippewa Falls   WI     54729     Leased    
 
                    1113.  
4601 E. Hamilton Ave.
  Eau Claire   WI     54701     Leased    
 
                    1114.  
5313 Jeffers Road
  Eau Claire   WI     54703     Leased    
 
                    1115.  
2061 180th Street
  Chippewa Falls   WI     54729     Leased    
 
                    1116.  
4985 Old Town Hall Road
  Eau Claire   WI     54701     Leased    
 
                    1117.  
2224 Merchantile Drive
  Eau Claire   WI     54703     Leased    
 
                    1118.  
1815 Birch St
  Eau Claire   WI     54703     Leased    
 
                    1119.  
W13486 Old Highway D
  New Auburn   WI     54757     Leased    
 
                    1120.  
13399 Stubble Road
  Osseo   WI     54758     Leased    
 
                    1121.  
2396 State Hwy. 53
  Chippewa Falls   WI     54729     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease
1122.  
7378 County Highway G
  Stanley   WI     54768     Leased    
 
                    1123.  
2777 40th Street
  Elk Mound   WI     54739     Leased    
 
                    1124.  
1912 Truax Blvd.
  Eau Claire   WI     54703     Leased    
 
                    1125.  
1217 South 3rd Ave
  Wausau   WI     54401     Leased    
 
                    1126.  
N110 Brandenburg Ave.
  Merrill   WI     54452     Leased    
 
                    1127.  
406 Winton Street
  Wausau   WI     54403     Leased    
 
                    1128.  
1201 E. Ash St.
  Abbotsford   WI     54405     Leased    
 
                    1129.  
6631 Street Highway 97
  Athens   WI     54411     Leased    
 
                    1130.  
755 Page Road
  Hatley   WI     54440     Leased    
 
                    1131.  
7025 Steel Lane
  Brokaw   WI     54403     Leased    
 
                    1132.  
3511 Camp Phillips Road
  Weston   WI     54476     Leased    
 
                    1133.  
1 Corporate Way
  Wausau   WI     54401     Leased    
 
                    1134.  
8205 Gusman Road
  Schofield   WI     54476     Leased    
 
                    1135.  
8732 County Rd. Ll
  Eland   WI     54427     Leased    
 
                    1136.  
Pine Road
  Hatley   WI     54440     Leased    
 
                    1137.  
6703 Ryan Street
  Weston   WI     54476     Leased    
 
                    1138.  
400 Westwood Drive
  Wausau   WI     54401     Leased    
 
                    1139.  
1000 Indianhead Drive
  Mosinee   WI     54455     Leased    
 
                    1140.  
1688 Pine Rd.
  Mosinee   WI     54455     Leased    
 
                    1141.  
1898 Rozak Road
  Mosinea   WI     54455     Leased    
 
                    1142.  
1898 Rozak Road
  Mosinea   WI     54455     Leased    
 
                    1143.  
Hwy. 107 & Town Road
  Marathon   WI     54448     Leased    
 
                    1144.  
1159 W. State Road 153
  Mosinee   WI     54455     Leased    
 
                    1145.  
1159 W. State Road 153
  Mosinee   WI     54455     Leased    
 
                    1146.  
7700 Mosinee Tower Road
  Wausau   WI     54401     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease
1147.  
3861 East Nick Ave
  Kronenwetter   WI     54455     Leased    
 
                    1148.  
M626 Elm Road, North Marshfield
  Marshfield   WI     54449     Leased    
 
                    1149.  
H14685 Landing Road
  Wausau   WI     54403     Leased    
 
                    1150.  
1735 Merrill Avenue
  Wausau   WI     54401     Leased    
 
                    1151.  
1000 Redtail Lane
  Wausau   WI     54402     Leased    
 
                    1152.  
675 Ridge Road
  Mosinee   WI     54455     Leased    
 
                    1153.  
R15463 Ringle Ave.
  Ringle   WI     54471     Leased    
 
                    1154.  
103 Wilson Ave
  Rothschild   WI     54474     Leased    
 
                    1155.  
902 Grossman Street
  Schofield   WI     54476     Leased    
 
                    1156.  
S. 3266 Highway 13 South
  Spencer   WI     54479     Leased    
 
                    1157.  
3400 Ministry Parkway
  Weston   WI     54476     Leased    
 
                    1158.  
4704 Townline Road
  Wausau   WI     54403     Leased    
 
                    1159.  
2700 Stewart Avenue
  Wausau   WI     54401     Leased    
 
                    1160.  
2700 Stewart Avenue
  Wausau   WI     54401     Leased    
 
                    1161.  
WRIG Tower Site, Coates Lane
  Wausau   WI     54403     Leased    
 
                    1162.  
WRIG Tower Site, Coates Lane
  Wausau   WI     54403     Leased    
 
                    1163.  
221 Scott Street
  Wausau   WI     54403     Leased    
 
                    1164.  
8315 Stewart Ave.
  Wausau   WI     54401     Leased    
 
                    1165.  
1930 Grand Ave.
  Wausau   WI     54403     Leased    
 
                    1166.  
2700 West Wausau Avenue
  Wausau   WI     54403     Leased    
 
                    1167.  
W4512 Pioneer Drive
  Edgar   WI     54426     Leased    
 
                    1168.  
Summit Avenue
  Weston   WI     54476     Leased    
 
                    1169.  
Route 44/55
  Plattekill   NY     12589     Leased    
 
                    1170.  
Route 44/55
  Plattekill   NY     12589     Leased    
 
                    1171.  
Belleayre Mt.-Kelly Road
  Shandaken   NY     12480     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease
1172.  
105 Mary’s Ave.
  Kingston   NY     12401     Leased    
 
                    1173.  
9 Rock Hill Drive
  Monticello   NY     12701     Leased    
 
                    1174.  
10 Rapp Road
  Monticello   NY     12701     Leased    
 
                    1175.  
State Route 268
  Hancock   NY     13783     Leased    
 
                    1176.  
62 Olympus Palace Rd.
  Catskill   NY     12414     Leased    
 
                    1177.  
572 Mickle Hollow Road
  Warnerville   NY     12187     Leased    
 
                    1178.  
Box 107 & 108 White Hill Road
  Oneonta   NY     13820     Leased    
 
                    1179.  
Gersoni Road
  Colliersville   NY     13747     Leased    
 
                    1180.  
19377 County Highway 17
  Roscoe   NY     12776     Leased    
 
                    1181.  
Cornish Hill Complex
  Cooperstown   NY     13326     Leased    
 
                    1182.  
Old Route 17
  Roscoe   NY     12776     Leased    
 
                    1183.  
Federal Hill Road
  Delhi   NY     13753     Leased    
 
                    1184.  
1 Court House Square
  Delhi   NY     13753     Leased    
 
                    1185.  
McCaab Hollow Road
  Deposit   NY     13754     Leased    
 
                    1186.  
Bush Hill Road
  Hancock   NY     13783     Leased    
 
                    1187.  
3730 O & W Road
  East Branch   NY     13756     Leased    
 
                    1188.  
Clark Road
  Eldred   NY     12732     Leased    
 
                    1189.  
Shaupen Road
  Ulster   NY     12487     Leased    
 
                    1190.  
Brickman Road
  Fallsburg   NY     12789     Leased    
 
                    1191.  
254 City Brook Road
  Hancock   NY     13783     Leased    
 
                    1192.  
5896 State Road 28
  Cooperstown   NY     13337     Leased    
 
                    1193.  
Route 357
  Franlkin   NY     13775     Leased    
 
                    1194.  
Murry Road
  Kingston   NY     12401     Leased    
 
                    1195.  
27 Fifield Avenue
  Hancock   NY     13783     Leased    
 
                    1196.  
27 Fifield Avenue
  Hancock   NY     13783     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease
1197.  
Reservoir Road
  Lloyd   NY     12528     Leased    
 
                    1198.  
Dog Hill Road
  Maryland   NY     12116     Leased    
 
                    1199.  
14433 County Highway 17
  East Branch   NY     13756     Leased    
 
                    1200.  
120 Harvard Road
  Hancock   NY     13756     Leased    
 
                    1201.  
231 Sagendorf’s Corners Road
  Cobleskill   NY     12043     Leased    
 
                    1202.  
430 Hurley Ave.
  Hurley   NY     12443     Leased    
 
                    1203.  
City Hall Road
  Kerhonksen   NY     12446     Leased    
 
                    1204.  
300 Enterprise Drive
  Kingston   NY     12440     Leased    
 
                    1205.  
Florence Street
  Kingston   NY     12401     Leased    
 
                    1206.  
Highpoint Mountain
  Ellenville   NY     12428     Leased    
 
                    1207.  
Knack Road
  Callicoon   NY     12723     Leased    
 
                    1208.  
Revonah Hill Road
  Liberty   NY     12754     Leased    
 
                    1209.  
24 East Mongaup Road
  Liberty   NY     12754     Leased    
 
                    1210.  
543 Little Ireland Cross Road
  Livingston Manor   NY     12758     Leased    
 
                    1211.  
Hunters Lane Road
  Middleburgh   NY     12122     Leased    
 
                    1212.  
57 Crumheon Lane
  Milford   NY     12116     Leased    
 
                    1213.  
Hillcrest Avenue
  Monticello   NY     12701     Leased    
 
                    1214.  
10-100 Clearwater Road
  New Paltz   NY     12561     Leased    
 
                    1215.  
75 South Manheim Blvd.
  New Paltz   NY     12561     Leased    
 
                    1216.  
Oak Hill Road (4157 State Route 7)
  Schoharie   NY     12157     Leased    
 
                    1217.  
Route 28
  Oneonta   NY     13820     Leased    
 
                    1218.  
Route 28
  Oneonta   NY     13820     Leased    
 
                    1219.  
176 Cemetary Road
  Oneonta   NY     13829     Leased    
 
                    1220.  
3575 State Hwy. 7
  Otego   NY     13825     Leased    
 
                    1221.  
122 Mill Street
  Richmondville   NY     12149     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease
1222.  
10332 Wolf Lake Road
  Wurtsboro   NY     12790     Leased    
 
                    1223.  
10332 Wolf Lake Road
  Wurtsboro   NY     12790     Leased    
 
                    1224.  
107 Gulf Road
  Roscoe   NY     12776     Leased    
 
                    1225.  
Haple Hill Road
  Rosendale   NY     12472     Leased    
 
                    1226.  
37 Clove Road
  Salisbury Mills   NY     12577     Leased    
 
                    1227.  
Mt. Airy Road — Route 32
  Saugerties   NY     12477     Leased    
 
                    1228.  
4 High Street
  Saugerties   NY     12477     Leased    
 
                    1229.  
Pine Hill Road
  Sidney   NY     13838     Leased    
 
                    1230.  
Snake Hill Summit
  Port Ewen   NY     12466     Leased    
 
                    1231.  
27 Service Road
  Livingston Manor   NY     12758     Leased    
 
                    1232.  
Rd 5 Unadilla
  Kilkenny Road   NY     12540     Leased    
 
                    1233.  
334 Butternut Road
  Unadilla   NY     13849     Leased    
 
                    1234.  
Mount Utsayantha Tower Road
  Stamford   NY     12167     Leased    
 
                    1235.  
49 Wallkill Ave.
  Hopewell Junction   NY     12533     Leased    
 
                    1236.  
Bear Spring Mountain
  Walton   NY     13856     Leased    
 
                    1237.  
7 Water St (temp)
  Walton   NY     13856     Leased    
 
                    1238.  
Rte 209 & Continental Road
  Warwarsing   NY     12458     Leased    
 
                    1239.  
43 Basin Road
  West Hurley   NY     12491     Leased    
 
                    1240.  
Old Town Road
  White Lake   NY     12701     Leased    
 
                    1241.  
Town Road 148
  Fallsburg   NY     12733     Leased    
 
                    1242.  
Star Route Box 5, Lutheranville Road
  East Worchester   NY     12064     Leased    
 
                    1243.  
RS5 Worcester, Smith Road
  Worcester   NY     12191     Leased    
 
                    1244.  
Davenport Road
  Schenevus   NY     12155     Leased    
 
                    1245.  
Fire Tower Road
  Bloomingburgh   NY     12721     Leased    
 
                    1246.  
2954 Rt. 209
  Wurtsboro   NY     12790     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease
1247.  
1 Atwell Road
  Cooperstown   NY     13326     Leased    
 
                    1248.  
Route 67
  Cairo   NY     12413     Leased    
 
                    1249.  
Cady Road
  Chatham   NY     12037     Leased    
 
                    1250.  
Trailer Park Road
  Chatham   NY     12037     Leased    
 
                    1251.  
2356 Route 9
  Hudson   NY     12534     Leased    
 
                    1252.  
Route 9W
  New Baltimore   NY     12124     Leased    
 
                    1253.  
136 Cold Spring Road
  Coxsackie   NY     21051     Leased    
 
                    1254.  
Lime-Kiln Road, W.
  Coxsackie   NY     12192     Leased    
 
                    1255.  
888 Sunny Hill Road
  Greenville   NY     12083     Leased    
 
                    1256.  
170 Eger Road
  Hudson   NY     12534     Leased    
 
                    1257.  
Overlook Road, 1 Dr. Tow
  Hillsdale   NY     12529     Leased    
 
                    1258.  
Columbia Mem. Hospital, 71 Prospect Avenue
  Hudson   NY     12534     Leased    
 
                    1259.  
Hunter Bowl
  Hunter   NY     12442     Leased    
 
                    1260.  
Ficher Road
  Kinderhook   NY     12106     Leased    
 
                    1261.  
635 Snydertown Road
  Claverack   NY     12521     Leased    
 
                    1262.  
3110 Old Kings Rd.
  Catskill   NY     12414     Leased    
 
                    1263.  
Route 217
  Philmont   NY     12534     Leased    
 
                    1264.  
6894 Route 9
  Stockport   NY     12534     Leased    
 
                    1265.  
443 King Hill Road
  Greenville   NY     12083     Leased    
 
                    1266.  
Sopak Road
  Elizaville   NY     12523     Leased    
 
                    1267.  
14206 Albany Ave.
  Valatia   NY     12184     Leased    
 
                    1268.  
Easy Street Road
  Catskill   NY     12414     Leased    
 
                    1269.  
Cave Mountain
  Jewitt   NY     12444     Leased    
 
                    1270.  
1 Ridge Road
  Campbell Hall   NY     10916     Leased    
 
                    1271.  
131 Tarbell Road
  Walkill   NY     10341     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease
1272.  
Bullville Fire House Rte. 17
  Bullville   NY     12566     Leased    
 
                    1273.  
Route 416
  Montgomery   NY     12549     Leased    
 
                    1274.  
Nancy Lane
  Chester   NY     10918     Leased    
 
                    1275.  
Nancy Lane
  Chester   NY     10918     Leased    
 
                    1276.  
Stewart Industrial Park, Assembly Way
  Newburgh   NY     12550     Leased    
 
                    1277.  
St. Mary Hill
  Newburgh   NY     12553     Leased    
 
                    1278.  
183 Main Street
  Cornwall   NY     12518     Leased    
 
                    1279.  
183 Main Street
  Cornwall   NY     12518     Leased    
 
                    1280.  
Cronomer Hill Park/131 Locust Lane
  Newburgh   NY     12550     Leased    
 
                    1281.  
Meadow Street
  Florida   NY     10921     Leased    
 
                    1282.  
55 Fulton Street
  Middletown   NY     10940     Leased    
 
                    1283.  
38 Harriman Drive
  Goshen   NY     10924     Leased    
 
                    1284.  
Milepost 6.2
  Greenville   NY     12083     Leased    
 
                    1285.  
101 Mayer Lane
  Harriman   NY     10926     Leased    
 
                    1286.  
101 Mayer Lane
  Harriman   NY     10926     Leased    
 
                    1287.  
750 Kirby Town Road
  Middletown   NY     10940     Leased    
 
                    1288.  
Bannerman View Drive
  Newburgh   NY     12550     Leased    
 
                    1289.  
60 Prospect Ave.
  Middletown   NY     10940     Leased    
 
                    1290.  
55 Crystal Run Road
  Middletown   NY     10940     Leased    
 
                    1291.  
2834 State Route 17M
  New Hampton   NY     10958     Leased    
 
                    1292.  
Bald Hill
  Monroe   NY     10950     Leased    
 
                    1293.  
76 Pleasant Hill Road
  Mountainville   NY     10953     Leased    
 
                    1294.  
Route 1, Guymard Turnpike
  Otisville   NY     10963     Leased    
 
                    1295.  
45 Oakwood Trail South
  Blooming Grove   NY     10914     Leased    
 
                    1296.  
Dean Hill Road
  New Windsor   NY     12553     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease
1297.  
Rte 300, Mall Access Road
  Newburgh   NY     12550     Leased    
 
                    1298.  
929 Orchard Dr
  Wallkill   NY     12589     Leased    
 
                    1299.   Sanitorium Avenue (Otisville Correctional Facility)
  Valley Cottage   NY     10963     Leased    
 
                    1300.  
Blackhawk Road
  Pine Bush   NY     12566     Leased    
 
                    1301.  
Plattekill Service Plaza, Heinsman Land
  Newburgh   NY     12550     Leased    
 
                    1302.  
5 Pocatello Rd
  Middletown   NY     10940     Leased    
 
                    1303.  
1-93 RearJersey Ave.
  Port Jervis   NY     12771     Leased    
 
                    1304.  
535 Toleman Road and Route 207
  New Windsor   NY     12553     Leased    
 
                    1305.  
70 Dubois Street, St. Lukes Hospital
  Newburgh   NY     12550     Leased    
 
                    1306.  
170 Radio Road
  Tuxedo   NY     10987     Leased    
 
                    1307.  
Spiegel Oil Co.
  Tuxedo Park   NY     10987     Leased    
 
                    1308.  
43 Reservoir Ave
  Unionville   NY     10988     Leased    
 
                    1309.  
Route 17K & Route 208 South
  Montgomery   NY     12549     Leased    
 
                    1310.  
Overlook Terrace
  Walden   NY     12586     Leased    
 
                    1311.  
27 Industry Drive
  Middletown   NY     10940     Leased    
 
                    1312.  
Kain Road
  Warwick   NY     10990     Leased    
 
                    1313.  
Mt. Lodge Road
  Bloomingrove   NY     10914     Leased    
 
                    1314.  
Victor Constant Ski Center
  West Point   NY     10996     Leased    
 
                    1315.  
122 California Quarry Road
  Woodstock   NY     12498     Leased    
 
                    1316.  
12 Washington Street
  Amenia   NY     12501     Leased    
 
                    1317.  
4885 Route 9
  Staatsburgh   NY     12580     Leased    
 
                    1318.  
139 Rombout Avenue
  Beacon   NY     12508     Leased    
 
                    1319.  
190 Old Sylvan Lake Rd.
  East Fishkill   NY     12533     Leased    
 
                    1320.  
Hammond Hill Road
  Millbrook   NY     12545     Leased    
 
                    1321.  
Depot Hill
  Holmes   NY     12531     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease
1322.  
East Mountain Road
  Dover   NY     12522     Leased    
 
                    1323.  
Carey Road
  Fishkill   NY     12524     Leased    
 
                    1324.  
Hopewell Recreation Field, Route 376
  East Fishkill   NY     12533     Leased    
 
                    1325.  
Hopewell Recreation Field, Route 376
  East Fishkill   NY     12533     Leased    
 
                    1326.  
St. Andrews Road
  Hyde Park   NY     12538     Leased    
 
                    1327.  
60 Strack Drive
  Beacon   NY     12508     Leased    
 
                    1328.  
4 Jefferson Plaza, 4 Jefferson Street
  Poughkeepsie   NY     12601     Leased    
 
                    1329.  
30 Metecki Road
  Red Hook   NY     12571     Leased    
 
                    1330.  
Off Route 82 - 16 Industry Street
  LaGrange   NY     12540     Leased    
 
                    1331.  
76 Ireland Drive Ext.
  Poughkeepsie   NY     12601     Leased    
 
                    1332.  
76 Ireland Drive Ext.
  Poughkeepsie   NY     12601     Leased    
 
                    1333.  
Academy Road & Salisburg Road
  Rocky City   NY     12571     Leased    
 
                    1334.  
38 Alden Place
  Millbrook   NY     12545     Leased    
 
                    1335.  
25 Highland Street
  Milerton   NY     12546     Leased    
 
                    1336.  
Woodmont Road
  East Fishkill   NY     12533     Leased    
 
                    1337.  
Harmony Hill
  Pawling   NY     12564     Leased    
 
                    1338.  
Rt 82
  Pine Plains   NY     12567     Leased    
 
                    1339.  
362 Pine Hill Road
  Pleasant Valley   NY     12569     Leased    
 
                    1340.  
7 Reservior Square
  Poughkeepsie   NY     12603     Leased    
 
                    1341.  
Kelley Road
  Red Hook   NY     12571     Leased    
 
                    1342.  
224 Boardman Road
  Poughkeepsie   NY     12603     Leased    
 
                    1343.  
171 Freedon Plains Road
  Lagrange   NY     12603     Leased    
 
                    1344.  
76 East Market Street
  Rhinebeck   NY     12572     Leased    
 
                    1345.  
Morton Road
  Rhinebeck   NY     12572     Leased    
 
                    1346.  
10 Ross Circle
  Poughkeepsie   NY     12603     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease
1347.  
299 Perrotti Road
  Millerton   NY     12546     Leased    
 
                    1348.  
299 Perrotti Road
  Millerton   NY     12546     Leased    
 
                    1349.  
Shopping Center Road
  Wappinger Falls   NY     12590     Leased    
 
                    1350.  
432 South Road
  Poughkeepsie   NY     12601     Leased    
 
                    1351.  
Fallkill Road
  Hyde Park   NY     12538     Leased    
 
                    1352.  
263 Hackensack Rd.
  Wappinger Falls   NY     12509     Leased    
 
                    1353.  
20 Middlebush Road
  Wappinger Falls   NY     12590     Leased    
 
                    1354.  
20 Middlebush Road
  Wappinger Falls   NY     12590     Leased    
 
                    1355.  
2 South River Street
  Athens   PA     18810     Leased    
 
                    1356.  
RR #3 Archer Rd
  Factoryville   PA     18419     Leased    
 
                    1357.  
Wisley Rd
  Tunkhannock   PA     18657     Leased    
 
                    1358.  
7-139 SE Williams Rd.
  Canton   PA     17724     Leased    
 
                    1359.  
240 South Turnpike St.
  Dushore   PA     18614     Leased    
 
                    1360.  
T-474 Brungress Mt. Rd.
  Laceyville   PA     18623     Leased    
 
                    1361.  
SR 0029
  Tunkhannock   PA     18657     Leased    
 
                    1362.  
94-200 Muncy St.
  LaPorte   PA     18619     Leased    
 
                    1363.  
302 Grist Flat Rd
  Meshoppen   PA     18630     Leased    
 
                    1364.  
T-736 Bradley Rd.
  Sheshequin   PA     18810     Leased    
 
                    1365.  
T-412 Brocktown Rd.
  Monroeton   PA     18832     Leased    
 
                    1366.  
T-385 Dempsey Hill
  New Albany   PA     18833     Leased    
 
                    1367.  
T-602 Tammarack Rd
  Wysox   PA     18854     Leased    
 
                    1368.  
57 Lasco Lane
  Meshoppen   PA     18630     Leased    
 
                    1369.  
SR1006
  Hillsgrove   PA     18619     Leased    
 
                    1370.  
T-325 Richie Rd.
  Muncy Valley   PA     17758     Leased    
 
                    1371.  
SR 1035 Richie Rd.
  Muncy Valley   PA     17758     Leased

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code   Own/Lease
1372.  
140 Paines Hill Rd.
  Troy   PA     16947     Leased    
 
                    1373.  
Shadowbrook Dr.
  Tunkhannock   PA     18657     Leased    
 
                    1374.  
283 Schoolhouse Road
  Tunkhannock   PA     18657     Leased    
 
                    1375.  
T-410 Woods Rd.
  Wyalusing   PA     18853     Leased    
 
                   

Retail and Administration Locations

                                          Zip     Address Line 1   Address Line
2   City   State   Code 1.  
1912 SE Washington
  Stonegate Plaza   Bartlesville   OK    74006 2.  
104 E. Main
      Independence   KS   67301 3.  
2030 North Main
      Miami   OK   74354 4.  
833 S. 2nd
      Stillwell   OK   74960 5.  
1910 S. Muskogee
      Tahlequah   OK   74464 6.  
216 South 7th
  Suite 200   Vinita   OK   74301 7.  
1323 Main Street
      Fredericksburg   TX   78624 8.  
820 Sidney Baker
  Suite C   Kerrville   TX   78028 9.  
Northlake Plaza Shopping Center
  2511 Hwy. 281, Suite 600   Marble Falls   TX   78654 10.  
270 Oak Street
  2nd Floor   Lawrenceville   GA   30045 11.  
Uniontown Mall
  1151 Mall Run Rd.   Uniontown   PA   15401 12.  
102 Greene Plaza
      Waynesburg   PA   15370 13.  
Meadowbrook Mall
  2399 Meadowbrook Road, T9   Bridgeport   WV   26330 14.  
New Pointe Plaza
  518 Emily Plaza   Clarksburg   WV   26301 15.  
2020 Fairmont Avenue
      Fairmont   WV   26554 16.  
Riverview Plaza
  1228 N. Route 2   New Martinsville   WV   26155 17.  
1111 Van Voorhis Road
      Morgantown   WV   26505 18.  
Morgantown Mall
  9509 Mall Road   Morgantown   WV   26501 19.  
209 Culpepper Drive
  Bardstown Shopping Center   Bardstown   KY   40004 20.  
399 Campbellsville Bypass
  Suite 205   Campbellsville   KY   42718 21.  
128 Jamestown Street
      Columbia   KY   42728 22.  
512 East Hwy. 80
  Cumberland Square   Somerset   KY   42501 23.  
212 Skywatch Drive
  Kroger Village   Danville   KY   40442 24.  
2101 North Dixie Highway Suite 108
      Elizabethtown   KY   42701 25.  
344 North L. Rogers Wells Blvd.
  Barren River Plaza   Glasgow   KY   42141 26.  
848 South College Street-Store #7B
  Harrodsburg Marketplace   Harrodsburg   KY   40330 27.  
1750 West Highway 192, Ste. 3
      London   KY   40741 28.  
167 Walmart Way
      Maysville   KY   41056 29.  
228 Cumberland Crossing
      Monticello   KY   42633 30.  
249 Indian Mound Road
  Suite 6 - Gateway Plaza   Mt. Sterling   KY   40353 31.  
955 North Wilson Road
  Unit #A   Radcliff   KY   40160 32.  
301 Highland Park Drive
      Richmond   KY   40475

 



--------------------------------------------------------------------------------



 



                                          Zip     Address Line 1   Address Line
2   City   State   Code 33.  
124 South Keeneland Drive
      Richmond   KY   40475 34.  
868 Eastern Bypass
  Richmond Plaza   Richmond   KY   40475 35.  
2835 S. Highway 27, Ste. 314
  Grand Central Place   Somerset   KY   42501 36.  
718 Dutchess Turnpike
  Arlington Square Plaza #2   Poughkeepsie   NY   12603 37.  
123 Merchant Place
  Suite #8   Cobleskill   NY   12043 38.  
160 Fairview Avenue
  Fairview Plaza   Hudson   NY   12534 39.  
612 Ulster Avenue
      Kingston   NY   12401 40.  
1300 Ulster Avenue Suite 234
  Hudson Valley Mall   Kingston   NY   12401 41.  
Crystal Run Galleria
  1 Galleria Drive, Space   Middletown   NY   10941 42.  
125 Jefferson Street
      Monticello   NY   12701 43.  
1404 Union Avenue
  Suite 4   Newburgh   NY   12550 44.  
Southside Mall
  5006 State Highway 23   Oneonta   NY   13820 45.  
1955 S Road Square
      Poughkeepsie   NY   12601 46.  
2000 South Rd
      Poughkeepsie   NY   12601 47.  
Rt. 6 Towne Plaza
  Suite 14   Tunkhannock   PA   18657 48.  
RR 5 Box 5002
      Towanda   PA   18848 49.  
61600 Southgate Parkway
  Suite 107   Cambridge   OH   43725 50.  
328 Bluebell Drive N. W.
      New Philadelphia   OH   44663 51.  
3259 Maple Avenue
      Zanesville   OH   43701 52.  
702 Sheldon Avenue
      Houghton   MI   49931 53.  
1850 S. Stephenson
      Iron Mountain   MI   49801 54.  
Midtown Mall
  1056 S. Stephenson Avenue   Iron Mountain   MI   49801 55.  
Country Village
  810 Carp River Lane #5   Ishpeming   MI   49849 56.  
2172 US 41 West
      Marquette   MI   49855 57.  
1201 Broadway
      Alexandria   MN   56308 58.  
14039 Edgewood Drive
  Suite 106   Baxter   MN   56425 59.  
14039 Edgewood Drive
  Suite 106   Baxter   MN   56425 60.  
2500 Hannah Ave. N.W.
  Unit #1   Bemidji   MN   56601 61.  
633 Washington St. NE
      Brainerd   MN   56401 62.  
1498 Hwy. 33 South
      Cloquet   MN   55720 63.  
1265 Highway 10 W
      Detroit Lakes   MN   56501 64.  
Maple Grove Centre
  2520 Maple Grove Road   Duluth   MN   55811 65.  
224 East Central Entrance
      Duluth   MN   55811 66.  
11 East Superior St.
      Duluth   MN   55802 67.  
11 East Superior St.
  (Parking Lease)   Duluth   MN   55802 68.  
1600 Miller Trunk Hwy
  #KI-06   Duluth   MN   55811 69.  
1105 W. Lincoln Ave.
      Fergus Falls   MN   56537 70.  
1271B S. Pokegma Avenue
      Grand Rapids   MN   55744 71.  
3105 East Beltline Hwy.
      Hibbing   MN   55746 72.  
120 NE 11th Street
      Little Falls   MN   56345 73.  
618 First Street, Ste. 1
      Park Rapids   MN   56470 74.  
3827 Tower Ave
  Suite 1   Superior   WI   54880 75.  
910 8th Street
      Virginia   MN   55792 76.  
2230 Neva Road
      Antigo   WI   54409 77.  
2302 HWY 53
      Chippewa Falls   WI   54729 78.  
4620 Golf Road
      Eau Claire   WI   54701 79.  
2741 N. Clairemont Avenue
  Suite C -WestRidge Annex   Eau Claire   WI   54703 80.  
2308 Roosevelt Rd.
      Marinette   WI   54143

 



--------------------------------------------------------------------------------



 



                                          Zip     Address Line 1   Address Line
2   City   State   Code 81.  
2421 Hwy. 25 N — Suite 111
  Red Cedar Plaza   Menomonie   WI   54751 82.  
48 W. King Street
      Rhinelander   WI   54501 83.  
2304 S. Main Street
      Rice Lake   WI   54868 84.  
1043 E. Grand Ave.
      Rothschld   WI   54474 85.  
186 Woodlawn Drive
      Shawano   WI   54166 86.  
761 W Beaverbrook Ave
      Spooner   WI   54801 87.  
4650 Rib Mountain Drive
      Wausau   WI   54401

Storage Locations

                                      Zip     Address   City   State   Code 1.  
2456 S. Muskogee Ave
  Tahlequah   OK     74464   2.  
1110 S. Olive St.
  Cherryvale   KS     67335   3.  
1133 North Main St.
  Muskogee   OK     74401   4.  
800 N Eisenhower Dr.
  Beckley   WV     25801   5.  
2200 Industrial Park
  Morgantown   WV     26501   6.  
2362 Irvine Rd., Suite C
  Richmond   KY     40475   7.  
249 North Keenland Dr
  Richmond   KY     40475   8.  
249 North Keenland Dr
  Richmond   KY     40475   9.  
P.O. Box 1345
  Glasgow   KY     42142   10.  
121 Southland Dr
  Lexington   KY     40503   11.  
2927 Ring Road
  Elizabethtown   KY     42701   12.  
P.O. Box 48106
  Newark   NY     07101   13.  
189 Freedom Rd
  Pleasant Valley   NY     12569   14.  
2456 S. Muskogee Ave
  Tahlequah   OK     74464   15.  
1110 S. Olive St.
  Cherryvale   KS     67334  

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.23
FCC and PUC Matters
Cellular Licenses

                                                                         
Controlled                         Market       Spectrum   Expiration        
Licensee   Call Sign   Market Name   No.   Block   (MHz)   Date   1.    
Alton CellTel Co Partnership
  KNKA611   Alton-Granite City, IL MSA     305     A     25     11/27/2008      
 
 
                                  2.    
American Cellular Corporation
  KNKA504   Duluth-Superior, MN-WI MSA     141     A     25     1/22/2008      
 
 
                                  3.    
American Cellular Corporation
  KNKA814   Eau Claire, WI MSA     232     A     25     10/1/2010        
 
                                  4.    
American Cellular Corporation
  KNKQ346   Kentucky 4 – Spencer RSA     446     A     25     10/1/2012        
 
                                  5.    
American Cellular Corporation
  KNKN666   Kentucky 5 – Barren RSA     447     A     25     10/1/2011        
 
                                  6.    
American Cellular Corporation
  KNKN940   Kentucky 6 – Madison RSA     448     A     25     10/1/2010        
 
                                  7.    
American Cellular Corporation
  KNKN939   Kentucky 8 – Mason RSA     450     A     25     10/1/2011        
 
                                  8.    
American Cellular Corporation
  KNKN859   Michigan 1 – Gogebic RSA     472     A     25     10/1/2011        
 
                                  9.    
American Cellular Corporation
  KNKQ414   Minnesota 2 — Lake of the Woods RSA     483     A     25    
10/1/2010        
 
                                  10.    
American Cellular Corporation
  KNKQ409   Minnesota 3 – Koochiching RSA     484     A     25     10/1/2010    
11.    
American Cellular Corporation
  KNKR255   Minnesota 4 – Lake RSA     485     A     25     10/1/2015        
 
                                  12.    
American Cellular Corporation
  KNKN375   Minnesota 5 – Wilkin RSA     486     A     25     10/1/2010        
 
                                  13.    
American Cellular Corporation
  KNKN447   Minnesota 6 – Hubbard RSA     487     A     25     10/1/2010        
 
                                  14.    
American Cellular Corporation
  KNKN633   New York 5 – Otsego RSA     563     A     25     10/1/2010        
 
                                  15.    
American Cellular Corporation
  KNKN512   New York 6 – Columbia RSA     564     A     25     10/1/2010

 



--------------------------------------------------------------------------------



 



                                                                         
Controlled                         Market       Spectrum   Expiration        
Licensee   Call Sign   Market Name   No.   Block   (MHz)   Date   16.    
American Cellular Corporation
  KNKQ440   Ohio 10 – Perry RSA     594     A     25     10/1/2011        
 
                                  17.    
American Cellular Corporation
  KNKN713   Ohio 7 – Tuscarawas RSA     591     A     25     10/1/2011        
 
                                  18.    
American Cellular Corporation
  KNKA701   Orange County, NY MSA     144     A     25     11/27/2008        
 
                                  19.    
American Cellular Corporation
  WPSJ792   Pennsylvania 4 – Bradford RSA     615     A     25     3/16/2011    
   
 
                                  20.    
American Cellular Corporation
  KNKN781   Pennsylvania 9 – Greene RSA     620     A     25     10/1/2010      
 
 
                                  21.    
American Cellular Corporation
  KNKA455   Poughkeepsie, NY MSA     151     A     25     1/22/2008        
 
                                  22.    
American Cellular Corporation
  KNKQ428   Texas 15 – Concho RSA     666     A     25     3/24/2017        
 
                                  23.    
American Cellular Corporation
  KNKA763   Wausau, WI MSA     263     A     25     11/27/2008        
 
                                  24.    
American Cellular Corporation
  KNKN839   West Virginia 2 – Wetzel RSA     702     A     25     10/1/2011    
   
 
                                  25.    
American Cellular Corporation
  KNKN941   West Virginia 3 – Monongalia RSA     703     A     25     10/1/2010
       
 
                                  26.    
American Cellular Corporation
  KNKN386   Wisconsin 1 – Burnett RSA     708     A     25     10/1/2010        
 
                                  27.    
American Cellular Corporation
  KNKQ437   Wisconsin 2 – Bayfield RSA     709     A     25     2/4/2017        
 
                                  28.    
American Cellular Corporation
  KNKN344   Wisconsin 3 – Vilas RSA     710     A     25     10/1/2010        
 
                                  29.    
American Cellular Corporation
  KNKN345   Wisconsin 4 – Marinette RSA     711     A     25     10/1/2010      
 
 
                                  30.    
American Cellular Corporation
  KNKQ441   Wisconsin 5 – Pierce RSA     712     A     25     10/1/2012     31.
   
American Cellular Corporation
  KNKQ321   Wisconsin 6 – Trempealeau RSA     713     A     25     10/1/2010    
   
 
                                  32.    
Highland Cellular, LLC
  KNKN618   West Virginia 7 – Raleigh RSA     707     A     25     10/1/2010    
   
 
                                  33.    
Highland Cellular, LLC
  KNKQ415   Virginia 2 – Tazewell RSA     682     A     25     10/1/2011

 



--------------------------------------------------------------------------------



 



PCS Licenses

                                                      Market       Controlled  
Expiration     Licensee   Call Sign   Market Name   No.   Block   Spectrum  
Date
1.
  American Cellular Corporation   KNLG380   Bartlesville, OK BTA     031     E  
  10     4/28/2007
 
                                   
2.
  American Cellular Corporation   KNLG401   Coffeyville, KS BTA     088     E  
  10     4/28/2007
 
                                   
3.
  American Cellular Corporation   KNLG885   Bartlesville, OK BTA     031     F  
  10     4/28/2007
 
                                   
4.
  American Cellular Corporation   KNLG886   Coffeyville, KS BTA     088     F  
  10     4/28/2007
 
                                   
5.
  American Cellular Corporation   KNLG947   Eau Claire, WI BTA     123     F    
10     4/28/2007
 
                                   
6.
  American Cellular Corporation   KNLG951   Duluth, MN BTA     119     F     10
    4/28/2007
 
                                   
7.
  American Cellular Corporation   KNLG970   Duluth, MN BTA     119     E     10
    4/28/2007
 
                                   
8.
  American Cellular Corporation   WPRU657   Muskogee, OK BTA     311     E    
10     4/28/2007
 
                                   
9.
  American Cellular Corporation   WPRU658   Tulsa, OK BTA     448     E     10  
  4/28/2007
 
                                   
10.
  American Cellular Corporation   WPXX267   Brownwood, TX BTA     057     C3    
10     6/30/2009
 
                                   
11.
  American Cellular Corporation   WPZL387   San Angelo, TX BTA     400     F    
10     11/5/2007
 
                                   
12.
  American Cellular Corporation   WQAM548   Austin, TX BTA     027     E     10
    4/28/2007

 



--------------------------------------------------------------------------------



 



                                                      Market       Controlled  
Expiration     Licensee   Call Sign   Market Name   No.   Block   Spectrum  
Date
13.
  American Cellular Corporation   WQAM549   Brownwood, TX BTA     057     E    
10     4/28/2007
 
                                   
14.
  American Cellular Corporation   WQAM550   Temple-Killeen, TX BTA     441     E
    10     4/28/2007
 
                                   
15.
  American Cellular Corporation   WQAM551   San Angelo, TX BTA     400     E    
10     4/28/2007
 
                                   
16.
  American Cellular Corporation   WQAM552   San Antonio, TX BTA     401     E  
  10     6/27/2007
 
                                   
17.
  American Cellular Corporation   WQAM553   Dallas-Ft. Worth MTA     007     B
(Partial)     10     6/23/2015
 
                                   
18.
  American Cellular Corporation   WQEY210   Muskogee, OK BTA     311     D    
10     4/28/2007
 
                                   
19.
  American Cellular Corporation   WQEY211   Cincinnati, OH BTA     081     F    
10     4/28/2007
 
                                   
20.
  American Cellular Corporation   WQEY212   Columbus MTA     038     B (Partial)
    10     6/23/2015
 
                                   
21.
  American Cellular Corporation   WQEY213   Minneapolis-St. Paul MTA     012    
B (Partial)     10     6/23/2015
 
                                   
22.
  American Cellular Corporation   WQEY218   New York, MTA     001     A
(Partial)     10     12/14/2014
 
                                   
23.
  American Cellular Corporation   WQEY219   Pittsburgh, PA MTA     021     B
(Partial)   Varies by county 10-20   6/23/2015
 
                                   
24.
  American Cellular Corporation   WQFA869   Louisville, KY BTA     263     E    
10     4/28/2007
 
                                   
25.
  American Cellular Corporation   WQFA870   Lexington, KY BTA     252     E    
10     4/28/2007
 
                                   
26.
  American Cellular Corporation   WQFA871   Bowling Green-Glasgow, KY BTA    
052     E     10     4/28/2007
 
                                   
27.
  American Cellular Corporation   WQFA872   Somerset, KY BTA     423     E    
10     4/28/2007
 
                                   
28.
  Highland Cellular, LLC   WQCL692   Kingsport, TN-Johnston City, TN-Bristol,
VA-TN BTA     229     C     15     6/30/2009

 



--------------------------------------------------------------------------------



 



                                                      Market       Controlled  
Expiration     Licensee   Call Sign   Market Name   No.   Block   Spectrum  
Date
29.
  Highland Cellular, LLC   WQCL695   Roanoke, VA BTA     376     E     10    
4/28/2007
 
                                   
30.
  Highland Cellular, LLC   WQEA909   Cincinnati-Dayton MTA     018     A
(partial)     10     6/23/2015
 
                                   
31.
  Highland Cellular, LLC   KNLF899   Beckley, WV BTA     035     F     10    
4/28/2007
 
                                   
32.
  Highland Cellular, LLC   WPYS681   Cincinnati-Dayton MTA     018     A
(partial)     10     6/23/2015
 
                                   
33.
  Highland Cellular, LLC   WPYS682   Clarksburg – Elkins, WV BTA     082     D  
  10     4/28/2007
 
                                   
34.
  Highland Cellular, LLC   WQDR748   Cincinnati-Dayton MTA     018     A
(partial)     10     6/23/2015
 
                                   
35.
  Higland Cellular, LLC   WQCL693   Williamson, WV- Pikeville, KY BTA     474  
  F     10     4/28/2007
 
                                   
36.
  Highland Cellular, LLC   WPTB504   Logan, WV BTA     259     C     10    
8/22/2011

Advanced Wireless Services Licenses

                                              Market             Licensee   Call
Sign   Market Name   No.   Block   Expiration Date
1.
  American Cellular Corporation   WQGA871   Abilene, TX BEA     128     B  
11/29/2021
 
                           
2.
  American Cellular Corporation   WQGA874   Alaska REA     007     D  
11/29/2021
 
                           
3.
  American Cellular Corporation   WQGA875   Alaska REA     007     E  
11/29/2021
 
                           
4.
  American Cellular Corporation   WQGA793   Albany-Schenectady-Troy, NY CMA    
044     A   11/29/2021
 
                           
5.
  American Cellular Corporation   WQGA873   Amarillo, TX-NM BEA     138     B  
11/29/2021

 



--------------------------------------------------------------------------------



 



                                              Market             Licensee   Call
Sign   Market Name   No.   Block   Expiration Date
6.
  American Cellular Corporation   WQGA798   Binghamton, NY CMA     122     A  
11/29/2021
 
                           
7.
  American Cellular Corporation   WQGA791   Buffalo, NY CMA     025     A  
11/29/2021
 
                           
8.
  American Cellular Corporation   WQGA800   Charleston, WV CMA     140     A  
11/29/2021
 
                           
9.
  American Cellular Corporation   WQGA814   Cumberland, MD-WV CMA     269     A
  11/29/2021
 
                           
10.
  American Cellular Corporation   WQGA870   Duluth-Superior, MN-WI BEA     109  
  B   11/29/2021
 
                           
11.
  American Cellular Corporation   WQGA807   Eau Claire, WI CMA     232     A  
11/29/2021
 
                           
12.
  American Cellular Corporation   WQGA815   Elmira, NY CMA     284     A  
11/29/2021
 
                           
13.
  American Cellular Corporation   WQGA816   Enid, OK CMA     302     A  
11/29/2021
 
                           
14.
  American Cellular Corporation   WQGA799   Erie, PA CMA     130     A  
11/29/2021
 
                           
15.
  American Cellular Corporation   WQGA866   Erie, PA BEA     054     C  
11/29/2021
 
                           
16.
  American Cellular Corporation   WQGA813   Glens Falls, NY CMA     266     A  
11/29/2021
 
                           
17.
  American Cellular Corporation   WQGA810   Hagerstown, MD CMA     257     A  
11/29/2021
 
                           
18.
  American Cellular Corporation   WQGA795   Huntington-Ashland, WV/KY/OH CMA    
110     A   11/29/2021
 
                           
19.
  American Cellular Corporation   WQGA869   Joplin, MO-KS-OK BEA     093     C  
11/29/2021
 
                           
20.
  American Cellular Corporation   WQGA823   Kentucky 10 – Powell CMA     452    
A   11/29/2021
 
                           
21.
  American Cellular Corporation   WQGA824   Kentucky 11 – Clay CMA     453     A
  11/29/2021
 
                           
22.
  American Cellular Corporation   WQGA817   Kentucky 4 – Spencer CMA     446    
A   11/29/2021

 



--------------------------------------------------------------------------------



 



                                              Market             Licensee   Call
Sign   Market Name   No.   Block   Expiration Date
23.
  American Cellular Corporation   WQGA818   Kentucky 5 – Barren CMA     447    
A   11/29/2021
 
                           
24.
  American Cellular Corporation   WQGA819   Kentucky 6 – Madison CMA     448    
A   11/29/2021
 
                           
25.
  American Cellular Corporation   WQGA820   Kentucky 7 – Trimble CMA     449    
A   11/29/2021
 
                           
26.
  American Cellular Corporation   WQGA821   Kentucky 8 – Mason CMA     450     A
  11/29/2021
 
                           
27.
  American Cellular Corporation   WQGA822   Kentucky 9 – Elliott CMA     451    
A   11/29/2021
 
                           
28.
  American Cellular Corporation   WQGA811   Lawton, OK CMA     260     A  
11/29/2021
 
                           
29.
  American Cellular Corporation   WQGA797   Lexington-Fayette, KY CMA     116  
  A   11/29/2021
 
                           
30.
  American Cellular Corporation   WQGA825   Maryland 1 – Garrett CMA     467    
A   11/29/2021
 
                           
31.
  American Cellular Corporation   WQGA826   Michigan 1 – Gogebic CMA     472    
A   11/29/2021
 
                           
32.
  American Cellular Corporation   WQGA827   Michigan 6 – Roscommon CMA     477  
  A   11/29/2021
 
                           
33.
  American Cellular Corporation   WQGA828   Minnesota 5 – Wilkin CMA     486    
A   11/29/2021
 
                           
34.
  American Cellular Corporation   WQGA829   Minnesota 6 – Hubbard CMA     487  
  A   11/29/2021
 
                           
35.
  American Cellular Corporation   WQGA804   Muskegon, MI CMA     181     A  
11/29/2021
 
                           
36.
  American Cellular Corporation   WQGA830   New York 1 – Jefferson CMA     559  
  A   11/29/2021
 
                           
37.
  American Cellular Corporation   WQGA831   New York 2 – Franklin CMA     560  
  A   11/29/2021
 
                           
38.
  American Cellular Corporation   WQGA832   New York 3 – Chautauqua CMA     561
    A   11/29/2021
 
                           
39.
  American Cellular Corporation   WQGA833   New York 4 – Yates CMA     562     A
  11/29/2021

 



--------------------------------------------------------------------------------



 



                                              Market             Licensee   Call
Sign   Market Name   No.   Block   Expiration Date
40.
  American Cellular Corporation   WQGA834   New York 5 – Otsego CMA     563    
A   11/29/2021
 
                           
41.
  American Cellular Corporation   WQGA835   New York 6 – Columbia CMA     564  
  A   11/29/2021
 
                           
42.
  American Cellular Corporation   WQGA867   Northern Michigan, MI BEA     058  
  B   11/29/2021
 
                           
43.
  American Cellular Corporation   WQGA838   Ohio 11 – Columbiana CMA     595    
A   11/29/2021
 
                           
44.
  American Cellular Corporation   WQGA836   Ohio 3 – Ashtabula CMA     587     A
  11/29/2021
 
                           
45.
  American Cellular Corporation   WQGA837   Ohio 7 – Tuscarawas CMA     591    
A   11/29/2021
 
                           
46.
  American Cellular Corporation   WQGA839   Oklahoma 2 – Harper CMA     597    
A   11/29/2021
 
                           
47.
  American Cellular Corporation   WQGA840   Oklahoma 3 – Grant CMA     598     A
  11/29/2021
 
                           
48.
  American Cellular Corporation   WQGA841   Oklahoma 5 — Roger Mills CMA     600
    A   11/29/2021
 
                           
49.
  American Cellular Corporation   WQGA842   Oklahoma 7 – Beckham CMA     602    
A   11/29/2021
 
                           
50.
  American Cellular Corporation   WQGA801   Orange County, NY CMA     144     A
  11/29/2021
 
                           
51.
  American Cellular Corporation   WQGA806   Parkersburg-Marietta, OH-WV CMA    
200     A   11/29/2021
 
                           
52.
  American Cellular Corporation   WQGA843   Pennsylvania 1 – Crawford CMA    
612     A   11/29/2021
 
                           
53.
  American Cellular Corporation   WQGA844   Pennsylvania 2 – McKean CMA     613
    A   11/29/2021
 
                           
54.
  American Cellular Corporation   WQGA845   Pennsylvania 3 – Potter CMA     614
    A   11/29/2021
 
                           
55.
  American Cellular Corporation   WQGA846   Pennsylvania 4 – Bradford CMA    
615     A   11/29/2021
 
                           
56.
  American Cellular Corporation   WQGA847   Pennsylvania 6 – Lawrence CMA    
617     A   11/29/2021

 



--------------------------------------------------------------------------------



 



                                              Market             Licensee   Call
Sign   Market Name   No.   Block   Expiration Date
57.
  American Cellular Corporation   WQGA848   Pennsylvania 7 – Jefferson CMA    
618     A   11/29/2021
 
                           
58.
  American Cellular Corporation   WQGA849   Pennsylvania 9 – Greene CMA     620
    A   11/29/2021
 
                           
59.
  American Cellular Corporation   WQGA802   Poughkeepsie, NY CMA     151     A  
11/29/2021
 
                           
60.
  American Cellular Corporation   WQGA792   Rochester, NY CMA     034     A  
11/29/2021
 
                           
61.
  American Cellular Corporation   WQGA872   San Angelo, TX BEA     129     C  
11/29/2021
 
                           
62.
  American Cellular Corporation   WQGA808   Sharon, PA CMA     238     A  
11/29/2021
 
                           
63.
  American Cellular Corporation   WQGA865   State College, PA BEA     009     C
  11/29/2021
 
                           
64.
  American Cellular Corporation   WQGA805   Steubenville-Weirton, OH-WV CMA    
199     A   11/29/2021
 
                           
65.
  American Cellular Corporation   WQGA864   Syracuse, NY-PA BEA     006     C  
11/29/2021
 
                           
66.
  American Cellular Corporation   WQGA850   Texas 10 – Navarro CMA     661     A
  11/29/2021
 
                           
67.
  American Cellular Corporation   WQGA851   Texas 16 – Burleson CMA     667    
A   11/29/2021
 
                           
68.
  American Cellular Corporation   WQGA868   Traverse City, MI BEA     061     B
  11/29/2021
 
                           
69.
  American Cellular Corporation   WQGA796   Utica-Rome, NY CMA     115     A  
11/29/2021
 
                           
70.
  American Cellular Corporation   WQGA852   Virginia 1 – Lee CMA     681     A  
11/29/2021
 
                           
71.
  American Cellular Corporation   WQGA853   Virginia 2 – Tazewell CMA     682  
  A   11/29/2021
 
                           
72.
  American Cellular Corporation   WQGA812   Wausau, WI CMA     263     A  
11/29/2021
 
                           
73.
  American Cellular Corporation   WQGA854   West Virginia 1 – Mason CMA     701
    A   11/29/2021

 



--------------------------------------------------------------------------------



 



                                              Market             Licensee   Call
Sign   Market Name   No.   Block   Expiration Date
74.
  American Cellular Corporation   WQGA855   West Virginia 2 – Wetzel CMA     702
    A   11/29/2021
 
                           
75.
  American Cellular Corporation   WQGA856   West Virginia 3 – Monongalia CMA    
703     A   11/29/2021
 
                           
76.
  American Cellular Corporation   WQGA857   West Virginia 4 – Grant CMA     704
    A   11/29/2021
 
                           
77.
  American Cellular Corporation   WQGA858   West Virginia 5 – Tucker CMA     705
    A   11/29/2021
 
                           
78.
  American Cellular Corporation   WQGA859   West Virginia 6 – Lincoln CMA    
706     A   11/29/2021
 
                           
79.
  American Cellular Corporation   WQGA860   West Virginia 7 – Raleigh CMA    
707     A   11/29/2021
 
                           
80.
  American Cellular Corporation   WQGA803   Wheeling, WV-OH CMA     178     A  
11/29/2021
 
                           
81.
  American Cellular Corporation   WQGA809   Williamsport, PA CMA     251     A  
11/29/2021
 
                           
82.
  American Cellular Corporation   WQGA861   Wisconsin 3 – Vilas CMA     710    
A   11/29/2021
 
                           
83.
  American Cellular Corporation   WQGA862   Wisconsin 4 – Marinette CMA     711
    A   11/29/2021
 
                           
84.
  American Cellular Corporation   WQGA863   Wisconsin 6 – Trempealeau CMA    
713     A   11/29/2021
 
                           
85.
  American Cellular Corporation   WQGA794   Youngstown-Warren, OH CMA     066  
  A   11/29/2021

 



--------------------------------------------------------------------------------



 



Microwave Licenses

                  Licensee   Call Sign   Expiration Date 1.  
American Cellular Corporation
  WHC940   2/1/2011   2.  
American Cellular Corporation
  WHC941   2/1/2011   3.  
American Cellular Corporation
  WPNB536   2/1/2011   4.  
American Cellular Corporation
  WPNB537   2/1/2011   5.  
American Cellular Corporation
  WPTQ335   11/21/2011   6.  
American Cellular Corporation
  WPTQ337   11/21/2011   7.  
American Cellular Corporation
  WPOP914   2/1/2008   8.  
American Cellular Corporation
  WPOS355   3/12/2009   9.  
American Cellular Corporation
  WPTP625   11/16/2011   10.  
American Cellular Corporation
  WHA752   2/1/2011   11.  
American Cellular Corporation
  WHA753   2/1/2011   12.  
American Cellular Corporation
  WHA755   2/1/2011   13.  
American Cellular Corporation
  WHA757   2/1/2011   14.  
American Cellular Corporation
  WHA759   2/1/2011   15.  
American Cellular Corporation
  WPRW577   3/1/2011   16.  
American Cellular Corporation
  WPTN342   11/6/2011   17.  
American Cellular Corporation
  WLR493   2/1/2011   18.  
American Cellular Corporation
  WLR494   2/1/2011   19.  
American Cellular Corporation
  WMK268   2/1/2011   20.  
American Cellular Corporation
  WMK269   2/1/2011   21.  
American Cellular Corporation
  WMK437   2/1/2011   22.  
American Cellular Corporation
  WMK438   2/1/2011   23.  
American Cellular Corporation
  WMK439   2/1/2011   24.  
American Cellular Corporation
  WMR746   2/1/2011   25.  
American Cellular Corporation
  WMR747   2/1/2011   26.  
American Cellular Corporation
  WPJA804   2/1/2011   27.  
American Cellular Corporation
  WPJA805   2/1/2011

 



--------------------------------------------------------------------------------



 



                  Licensee   Call Sign   Expiration Date 28.  
American Cellular Corporation
  WPJA806   2/1/2011   29.  
American Cellular Corporation
  WPJA807   2/1/2011   30.  
American Cellular Corporation
  WPOT352   4/30/2009   31.  
American Cellular Corporation
  WLT945   2/1/2011   32.  
American Cellular Corporation
  WLT946   2/1/2011   33.  
American Cellular Corporation
  WLT947   2/1/2011   34.  
American Cellular Corporation
  WLT948   2/1/2011   35.  
American Cellular Corporation
  WML233   2/1/2011   36.  
American Cellular Corporation
  WML234   2/1/2011   37.  
American Cellular Corporation
  WML235   2/1/2011   38.  
American Cellular Corporation
  WLR256   2/1/2011   39.  
American Cellular Corporation
  WLR257   2/1/2011   40.  
American Cellular Corporation
  WLR258   2/1/2011   41.  
American Cellular Corporation
  WLR260   2/1/2011   42.  
American Cellular Corporation
  WMG867   2/1/2011   43.  
American Cellular Corporation
  WMI790   2/1/2011   44.  
American Cellular Corporation
  WMJ231   2/1/2011   45.  
American Cellular Corporation
  WML806   2/1/2011   46.  
American Cellular Corporation
  WML905   2/1/2011   47.  
American Cellular Corporation
  WML907   2/1/2011   48.  
American Cellular Corporation
  WML945   2/1/2011   49.  
American Cellular Corporation
  WMN866   2/1/2011   50.  
American Cellular Corporation
  WMQ742   2/1/2011   51.  
American Cellular Corporation
  WMS976   2/1/2011   52.  
American Cellular Corporation
  WMS978   2/1/2011   53.  
American Cellular Corporation
  WMW600   2/1/2011   54.  
American Cellular Corporation
  WMW602   2/1/2011   55.  
American Cellular Corporation
  WLV875   2/1/2011

 



--------------------------------------------------------------------------------



 



                  Licensee   Call Sign   Expiration Date 56.  
American Cellular Corporation
  WLV941   2/1/2011   57.  
American Cellular Corporation
  WLV942   2/1/2011   58.  
American Cellular Corporation
  WLW400   2/1/2011   59.  
American Cellular Corporation
  WML508   2/1/2011   60.  
American Cellular Corporation
  WLK733   2/1/2011   61.  
American Cellular Corporation
  WLK734   2/1/2011   62.  
American Cellular Corporation
  WLT508   2/1/2011   63.  
American Cellular Corporation
  WMJ353   2/1/2011   64.  
American Cellular Corporation
  WMJ536   2/1/2011   65.  
American Cellular Corporation
  WMQ817   2/1/2011   66.  
American Cellular Corporation
  WMM856   2/1/2011   67.  
American Cellular Corporation
  WMM858   2/1/2011   68.  
American Cellular Corporation
  WMM859   2/1/2011   69.  
American Cellular Corporation
  WMQ555   2/1/2011   70.  
American Cellular Corporation
  WMQ761   2/1/2011   71.  
American Cellular Corporation
  WMV906   2/1/2011   72.  
American Cellular Corporation
  WMM857   2/1/2011   73.  
American Cellular Corporation
  WMS450   2/1/2011   74.  
American Cellular Corporation
  WML533   2/1/2011   75.  
American Cellular Corporation
  WML534   2/1/2011   76.  
American Cellular Corporation
  WML535   2/1/2011   77.  
American Cellular Corporation
  WMQ857   2/1/2011   78.  
American Cellular Corporation
  WPNJ770   2/1/2011   79.  
American Cellular Corporation
  WPOM362   2/10/2010   80.  
American Cellular Corporation
  WPON462   4/3/2010   81.  
American Cellular Corporation
  WLS816   2/1/2011   82.  
American Cellular Corporation
  WLS817   2/1/2011   83.  
American Cellular Corporation
  WLS818   2/1/2011

 



--------------------------------------------------------------------------------



 



                  Licensee   Call Sign   Expiration Date 84.  
American Cellular Corporation
  WMW337   2/1/2011   85.  
American Cellular Corporation
  WPTW659   1/2/2012   86.  
American Cellular Corporation
  WPTW660   1/2/2012   87.  
American Cellular Corporation
  WPTW661   1/2/2012   88.  
American Cellular Corporation
  WPTW662   1/2/2012   89.  
American Cellular Corporation
  WPOL574   12/16/2009   90.  
American Cellular Corporation
  WPOL576   12/16/2009   91.  
American Cellular Corporation
  WPOL686   1/3/2010   92.  
American Cellular Corporation
  WPOL812   1/7/2010   93.  
American Cellular Corporation
  WPUF746   2/25/2012   94.  
American Cellular Corporation
  WML601   2/1/2011   95.  
American Cellular Corporation
  WML602   2/1/2011   96.  
American Cellular Corporation
  WMS444   2/1/2011   97.  
American Cellular Corporation
  WMS445   2/1/2011   98.  
American Cellular Corporation
  WPJB360   2/1/2011   99.  
American Cellular Corporation
  WPJC677   2/1/2011   100.  
American Cellular Corporation
  WPNC511   2/1/2011   101.  
American Cellular Corporation
  WPNG600   2/1/2011   102.  
American Cellular Corporation
  WPNG601   2/1/2011   103.  
Highland Cellular, LLC
  WMI757   2/1/2011   104.  
Highland Cellular, LLC
  WMJ207   2/1/2011   105.  
Highland Cellular, LLC
  WMJ208   2/1/2011   106.  
Highland Cellular, LLC
  WMJ209   2/1/2011   107.  
Highland Cellular, LLC
  WMJ506   2/1/2011   108.  
Highland Cellular, LLC
  WMJ551   2/1/2011   109.  
Highland Cellular, LLC
  WMN529   2/1/2011   110.  
Highland Cellular, LLC
  WMQ683   2/1/2011   111.  
Highland Cellular, LLC
  WMT574   2/1/2011

 



--------------------------------------------------------------------------------



 



                  Licensee   Call Sign   Expiration Date 112.  
Highland Cellular, LLC
  WMW246   2/1/2011   113.  
Highland Cellular, LLC
  WMW975   2/1/2011   114.  
Highland Cellular, LLC
  WPJF606   2/1/2011   115.  
Highland Cellular, LLC
  WPNE703   2/1/2011   116.  
Highland Cellular, LLC
  WQEU320   4/17/2016   117.  
Highland Cellular, LLC
  WQEW802   5/5/2016   118.  
Highland Cellular, LLC
  WQFT919   10/3/2016

International Section 214 Authorization:
American Cellular Corporation; File No. ITC-214-20000428-00255, Authorization of
Global or Limited Global Facilities-Based Service; Global or Limited Global
Resale Service.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.25
Borrower Agreements

1.   Indenture dated as of March 14, 2001, between American Cellular Corporation
and United States Trust Company of New York as Trustee.   2.   First
Supplemental Indenture dated August 19, 2003, between ACC Acquisition LLC,
American Cellular Corporation, its guaranteeing subsidiaries and Bank of
Oklahoma, National Association as Trustee.   3.   Indenture dated as of
August 8, 2003, between ACC Escrow Corp. and Bank of Oklahoma, National
Association as Trustee.   4.   Supplemental Indenture dated as of August 7, 2006
to Indenture dated as of August 8, 2003.   5.   Supplemental Indenture dated as
of October 18, 2006 to Indenture dated as of August 8, 2003.   6.   Supplemental
Indenture dated on or about of March 13, 2007, to Indenture dated August 8,
2003.   7.   InterCarrier Multi-Standard Roaming Agreement by and among Cingular
Wireless LLC and Dobson Cellular Systems, Inc. and American Cellular Corporation
dated as of August 12, 2005.   8.   Addendum to GSM Operating Agreement by and
between New Cingular Wireless Services, Inc. (f/k/a AT&T Wireless Services,
Inc.), Dobson Cellular Systems, Inc. and American Cellular Corporation dated as
of August 12, 2006.   9.   Purchase and License Agreement between Nortel
Networks, Inc. and Dobson Communications Corporation dated November 16, 2001.  
10.   Amendment No. 1 to Purchase and License Agreement between Nortel Networks,
Inc. and Dobson Communications Corporation dated August 5, 2002.   11.  
Amendment No. 2 to Purchase and License Agreement between Nortel Networks, Inc.
and Dobson Communications Corporation dated June 9, 2004.   12.   Amendment
No. 3 to Purchase and License Agreement between Nortel Networks, Inc. and Dobson
Communications Corporation dated August 29, 2006.   13.   Master Services
Agreement between American Cellular Corporation and Convergys Information
Management Group Inc. dated December 1, 2002.   14.   Roaming Agreement for
GSM/GPRS from AT&T Wireless Services, Inc. and American Cellular Corporation
dated July 11, 2003.

 



--------------------------------------------------------------------------------



 



15.   GSM/GPRS/EDGE Operating Agreement between AT&T Wireless Services, Inc. and
American Cellular Corporation dated July 11, 2003.   16.   Amended and Restated
Management Agreement dated March [ ], 2007 by and between Dobson Cellular
Systems, Inc. and American Cellular Corporation.   17.   Tax Allocation
Agreement dated August 19, 2003 by and between Dobson Communications Corporation
and American Cellular Corporation.   18.   Agreement and Plan of Merger dated
May 10, 2006 among American Cellular Corporation, Highland Cellular Holdings,
Inc., Highland Cellular, LLC, Highland Acquisition Sub, LLC, Faramarz Attar and
Tom Attar.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.2(d)
Existing Indebtedness
     Various intercompany receivables incurred in the ordinary course of
business under Equipment Lease Agreements; Switch Sharing Agreements; a
Management Agreement, dated August 19, 2003; and a November 16, 2001 Purchase
and License Agreement between Nortel Networks, Inc. and Dobson Communications
Corporation, as amended.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.3(f)
Existing Liens

                                      Name of   Date Lien   Amount of          
  Mortgage or   was   Outstanding   Maturity Asset Description   Name of Debtor
  Secured Party   Created   Debt   Date
* Telecommunication equipment made by Secured Party
  ACC Lease Co., Inc.   Nortel Networks Inc.   4/28/03   None.     2007  
 
                           
Lien on assets and proceeds located at Galleria at Crystal Run, One Galleria
Drive, Middletown, NY 10941
  American Cellular Corporation   Crystal Run Newco, LLC   6/14/06   $ 440,000  
    2010  
 
                           
** Service Credit Accounts and associated receivables
  American Cellular Corporation   Palisades Acquisition I, L.L.C.   5/2/03  
None     N/A  

 

*-   This lien secures obligations arising under the Purchase and License
Agreement between Nortel Networks, Inc. and Dobson Communications Corporation,
dated November 16, 2001. There is no current financial debt obligation under
this lien.   **-   This is a notice filing only and does not secure any debt.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LENDER ADDENDUM
          Reference is made to the Credit Agreement, dated as of March [___],
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among American Cellular Corporation, a Delaware corporation
(the “Borrower”), the Subsidiary Guarantors (as defined therein), ACC Holdings,
LLC, an Oklahoma limited liability company (“Holdings”), as Guarantor, the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), Lehman Commercial Paper Inc., as administrative
agent (in such capacity, the “Administrative Agent”), Morgan Stanley Senior
Funding, Inc., as syndication agent (in such capacity, the “Syndication Agent”)
and Bear Stearns Corporate Lending Inc., Citibank, N.A. and Deutsche Bank
Securities Inc., as co-documentation agents (in such capacity, the
“Co-Documentation Agents”). Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
          Upon execution and delivery of this Lender Addendum by the parties
hereto as provided in Section 11.17 of the Credit Agreement, the undersigned
hereby becomes a Lender thereunder having the Commitments set forth in
Schedule 1 hereof, effective as of the Closing Date.
          THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          This Lender Addendum may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page hereof by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to
be duly executed and delivered by their proper and duly authorized officers as
of this ___ day of ___, 200_.

                            Name of Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



          Accepted and agreed:    
 
        AMERICAN CELLULAR CORPORATION    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

3



--------------------------------------------------------------------------------



 



          LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

4



--------------------------------------------------------------------------------



 



Schedule 1
COMMITMENTS AND NOTICE ADDRESS

             
1.
  Name of Lender:        
 
           
 
           
 
  Notice Address:        
 
           
 
           
 
           
 
           
 
           
 
  Attention:        
 
           
 
           
 
  Telephone:        
 
           
 
           
 
  Facsimile:        
 
           
 
            2.   Revolving Commitment:    
 
            3.   Tranche B Term Loan Commitment:    
 
            4.   Delayed Draw Term Loan Commitment:    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement (as defined below), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

             
1.
  Assignor :        
 
           
 
           
2.
  Assignee :        
 
           
 
            3.   Credit Agreement: Reference is made to the Credit Agreement,
dated as of March [__], 2007 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among American Cellular Corporation,
a Delaware corporation (the “Borrower”), the Subsidiary Guarantors (as defined
therein), ACC Holdings, LLC, an Oklahoma limited liability company (“Holdings”),
as Guarantor, the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”), Lehman Commercial Paper Inc.,
as Administrative Agent, Morgan Stanley Senior Funding, Inc., as Syndication
Agent, and Bear, Stearns & Co., Inc., Citicorp North America, Inc. and Deutsche
Bank Securities Inc., as Co-Documentation Agents. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



4. Assigned Interest:

                      Amount of Commitment/ Loans     Percentage Assigned of  
Facility Assigned1   Assigned     Commitment/Loans  
 
           
 
  $         %  
 
           
 
  $         %  
 
           
 
  $         %  
 
           

5. Effective Date of Assignment: _____________ ___, 20___2
The terms set forth in this Assignment and Assumption are hereby agreed to:

                      [Name of Assignee]       [Name of Assignor]    
 
                   
By:
          By:        
 
                   
 
  Title:           Title:    

 

1   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)   2   To be inserted by
Administrative Agent and which shall be the effective date of recordation of
transfer in the Register therefor.

2



--------------------------------------------------------------------------------



 



                      Accepted and Consented To:       Consented To:    
 
                    LEHMAN COMMERCIAL PAPER INC., as       AMERICAN CELLULAR
CORPORATION, as     Administrative Agent       Borrower    
 
                   
By:
          By:        
 
                   
 
  Title:           Title:    
 
                                [Issuing Lender]    
 
                   
 
          By:        
 
                   
 
              Title:    
 
                                LEHMAN COMMERCIAL PAPER INC., as
Swingline Lender    
 
                   
 
          By:        
 
                   
 
              Title:    

3



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under the Credit Agreement (subject to such
consents, if any, as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to the Credit Agreement, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Non-U.S. Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
     This Compliance Certificate is delivered to you pursuant to Section 7.2(b)
of the Credit Agreement, dated as of March [___], 2007 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among American
Cellular Corporation, a Delaware corporation (the “Borrower”), the Subsidiary
Guarantors (as defined therein), ACC Holdings, LLC, an Oklahoma limited
liability company (“Holdings”), as Guarantor, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), Lehman Commercial Paper Inc., as administrative agent (in such
capacity, the “Administrative Agent”), Morgan Stanley Senior Funding, Inc., as
syndication agent (in such capacity, the “Syndication Agent”) and Bear Stearns
Corporate Lending Inc., Citibank, N.A. and Deutsche Bank Securities Inc., as
co-documentation agents (in such capacity, the “Co-Documentation Agents”).
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement
     1. I am the duly elected, qualified and acting [INSERT TITLE OF RESPONSIBLE
OFFICER] of the Borrower.
     2. I have reviewed and are familiar with the contents of this Certificate.
     3. I have reviewed the terms of the Credit Agreement and the Loan Documents
and have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”). Such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default [, except as
set forth below].
     4. Attached hereto as Attachment 2 are the computations showing compliance
with the covenants set forth in Section 8.1, 8.2, 8.5, 8.6, and 8.8 of the
Credit Agreement.
     5. 3[Since the Closing Date:

  (a)   No Loan Party has changed its corporate name, identity or corporate
structure;     (b)   No Loan Party has changed its jurisdiction of organization
or the location of its chief executive office or its principal place of
business; and     (c)   No Loan Party has acquired any material Intellectual
Property;

except, in each case, (i) any of the foregoing that has been previously
disclosed in writing to the Administrative Agent and in respect of which the
Borrower has delivered to the Administrative Agent all required UCC financing
statements and other filings required to maintain the perfection and priority of
the Administrative Agent’s security interest in the Collateral after giving
effect to such event, in each case
 

3   For deliveries of Compliance Certificate after the Closing Date.

 



--------------------------------------------------------------------------------



 



as required by Section 5.6 or 5.10 of the Guarantee and Collateral Agreement and
(ii) any of the foregoing described in Attachment 3 hereto in respect of which
the Borrower is delivering to the Administrative Agent herewith all required UCC
financing statements and other filings required to maintain the perfection and
priority of the Administrative Agent’s security interest in the Collateral after
giving effect to such event, in each case as required by Section 5.6 or 5.10 of
the Guarantee and Collateral Agreement.
     6. Since the Closing Date:

  (a)   No Loan Party has acquired any Property of the type described in
Section 7.10(a) of the Credit Agreement as to which the Administrative Agent
does not have a perfected Lien pursuant to the Security Documents;     (b)   No
Loan Party has acquired any fee interest in any tract (or series of tracts at
the same location) of real property having a value (together with improvements
thereof) of at least $3,000,000; and     (c)   No Loan Party has formed or
acquired any Excluded Foreign Subsidiary (and no Foreign Subsidiary that was an
Excluded Foreign Subsidiary has ceased to be an Excluded Foreign Subsidiary);

except, in each case, (i) any of the foregoing that has been previously
disclosed in writing to the Administrative Agent and in respect of which the
Borrower has taken all actions required by Section 7.10 of the Credit Agreement
with respect thereto and (ii) any of the foregoing described in Attachment 3
hereto in respect of which the Borrower is concurrently herewith taking all
actions required by Section 7.10 of the Credit Agreement with respect thereto.]
[Remainder of Page Intentionally Left Blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I execute this Certificate this ___ day of ___, 200_.

            AMERICAN CELLULAR CORPORATION
      By:           Name:           Title:      

3



--------------------------------------------------------------------------------



 



         

Attachment 2
to
Exhibit C
     The information described herein is as of ______ ______, 200_, and pertains
to the period from ______ ______, 200___ to ______ ______, 200_.
[Set forth Covenant Calculations]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF GUARANTEE AND COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF PREPAYMENT OPTION NOTICE

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF EXEMPTION CERTIFICATE
          Reference is made to the Credit Agreement, dated as of March [___],
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among American Cellular Corporation, a Delaware corporation
(the “Borrower”), the Subsidiary Guarantors (as defined therein), ACC Holdings,
LLC, an Oklahoma limited liability company (“Holdings”), as Guarantor, the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), Lehman Commercial Paper Inc., as administrative
agent (in such capacity, the “Administrative Agent”), Morgan Stanley Senior
Funding, Inc., as syndication agent (in such capacity, the “Syndication Agent”)
and Bear Stearns Corporate Lending Inc., Citibank, N.A. and Deutsche Bank
Securities Inc., as co-documentation agents (in such capacity, the
“Co-Documentation Agents”). Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement ___ (the “Non-U.S. Lender”) is providing this certificate
pursuant to subsection 4.10(d) of the Credit Agreement. The Non-U.S. Lender
hereby represents and warrants that:

  I.   The Non-U.S. Lender is the sole record and beneficial owner of the Loans
or the obligations evidenced by Note(s) in respect of which it is providing this
certificate.     II.   The Non-U.S. Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”). In this regard, the Non-U.S. Lender further represents and warrants
that:

  (a)   the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction;     (b)   the Non-U.S. Lender has
not been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any Governmental Authority, any application made to
a rating agency or qualification for any exemption from tax, securities law or
other legal requirements;     (d)   the Non-U.S. Lender is not a 10-percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code; and     (e)   the Non-U.S. Lender is not a controlled foreign corporation
receiving interest from a related person within the meaning of Section
881(c)(3)(C) of the Code.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

            [NAME OF NON-U.S. LENDER]
      By:           Name:           Title:        

Date:                     

2



--------------------------------------------------------------------------------



 



EXHIBIT G-1
FORM OF TERM NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
$____________ New York, New York
________ __, 200__
          FOR VALUE RECEIVED, the undersigned, American Cellular Corporation, a
Delaware corporation (the “Borrower”), hereby unconditionally promises to pay to
___ (the “Lender”) or its registered assigns at the Funding Office specified in
the Credit Agreement (as hereinafter defined) in lawful money of the United
States and in immediately available funds, the principal amount of (a)
___DOLLARS ($___), or, if less, (b) the unpaid principal amount of the [Tranche
B] [Delayed Draw] Term Loan of the Lender outstanding under the Credit
Agreement. The principal amount shall be paid in the amounts and on the dates
specified in Section 2.3 of the Credit Agreement. The Borrower further agrees to
pay interest in like money at such Funding Office on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
Section 4.5 of the Credit Agreement.
          The holder of this Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, Type and amount of the
[Tranche B] [Delayed Draw] Term Loan and the date and amount of each payment or
prepayment of principal with respect thereto, each conversion of all or a
portion thereof to another Type, each continuation of all or a portion thereof
as the same Type and, in the case of Eurodollar Loans, the length of each
Interest Period with respect thereto. Each such endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed. The failure to
make any such endorsement or any error in any such endorsement shall not affect
the obligations of the Borrower in respect of the [Tranche B] [Delayed Draw]
Term Loan.
          This Note (a) is one of the Notes referred to in the Credit Agreement,
dated as of March [___], 2007 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Subsidiary
Guarantors (as defined therein), ACC Holdings, LLC, an Oklahoma limited
liability company (“Holdings”), as Guarantor, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), Lehman Commercial Paper Inc., as administrative agent (in such
capacity, the “Administrative Agent”), Morgan Stanley Senior Funding, Inc., as
syndication agent (in such capacity, the “Syndication Agent”) and Bear Stearns
Corporate Lending Inc., Citibank, N.A. and Deutsche Bank Securities Inc., as
co-documentation agents (in such capacity, the “Co-Documentation Agents”),
(b) is subject to the provisions of the Credit Agreement and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

 



--------------------------------------------------------------------------------



 



          Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.
          All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE
CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE
CREDIT AGREEMENT.
[Remainder of Page Intentionally Left Blank]

2



--------------------------------------------------------------------------------



 



THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

            AMERICAN CELLULAR CORPORATION
      By:           Name:           Title:      

3



--------------------------------------------------------------------------------



 



         

Schedule A
to Term Note
LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

                                          Amount of Base                    
Amount of Principal   Rate Loans   Unpaid Principal         Amount of Base  
Amount Converted to   of Base Rate Loans   Converted to   Balance of Base  
Notation Date   Rate Loans   Base Rate Loans   Repaid   Eurodollar Loans   Rate
Loans   Made By                          

 



--------------------------------------------------------------------------------



 



Schedule B
to Term Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

                                      Amount   Interest Period   Amount of  
Amount of             Amount of   Converted to   and Eurodollar   Principal of  
Eurodollar Loans   Unpaid Principal         Eurodollar   Eurodollar   Rate with
Respect   Eurodollar Loans   Converted to   Balance of   Notation Made Date  
Loans   Loans   Thereto   Repaid   Base Rate Loans   Eurodollar Loans   By      
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
FORM OF REVOLVING CREDIT NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
$____________ New York, New York
_________ __, 200__
          FOR VALUE RECEIVED, the undersigned, American Cellular Corporation, a
Delaware corporation (the “Borrower”), hereby unconditionally promises to pay to
___ (the “Lender”) or its registered assigns at the Funding Office specified in
the Credit Agreement (as hereinafter defined) in lawful money of the United
States and in immediately available funds, on the Revolving Credit Termination
Date the principal amount of (a) ___DOLLARS ($___), or, if less, (b) the
aggregate unpaid principal amount of all Revolving Loans of the Lender
outstanding under the Credit Agreement. The Borrower further agrees to pay
interest in like money at such Funding Office on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
Section 4.5 of the Credit Agreement.
          The holder of this Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, Type and amount of each
Revolving Loan made pursuant to the Credit Agreement and the date and amount of
each payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. Each
such endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrower in respect
of any Revolving Loan.
          This Note (a) is one of the Notes referred to in the Credit Agreement,
dated as of March [___], 2007 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Subsidiary
Guarantors (as defined therein), ACC Holdings, LLC, an Oklahoma limited
liability company (“Holdings”), as Guarantor, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), Lehman Commercial Paper Inc., as administrative agent (in such
capacity, the “Administrative Agent”), Morgan Stanley Senior Funding, Inc., as
syndication agent (in such capacity, the “Syndication Agent”) and Bear Stearns
Corporate Lending Inc., Citibank, N.A. and Deutsche Bank Securities Inc., as
co-documentation agents (in such capacity, the “Co-Documentation Agents”),
(b) is subject to the provisions of the Credit Agreement and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.
          Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE
CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE
CREDIT AGREEMENT.
[Remainder of Page Intentionally Left Blank]

2



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

            AMERICAN CELLULAR CORPORATION
      By:           Name:           Title:      

3



--------------------------------------------------------------------------------



 



         

Schedule A
to Revolving Credit Note
LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

                                          Amount of Base                    
Amount of Principal   Rate Loans   Unpaid Principal         Amount of Base  
Amount Converted   of Base Rate Loans   Converted to   Balance of Base Rate  
Notation Date   Rate Loans   to Base Rate Loans   Repaid   Eurodollar Loans  
Loans   Made By                          

 



--------------------------------------------------------------------------------



 



Schedule B
to Revolving Credit Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

                                      Amount   Interest Period   Amount of  
Amount of             Amount of   Converted to   and Eurodollar   Principal of  
Eurodollar Loans   Unpaid Principal         Eurodollar   Eurodollar   Rate with
Respect   Eurodollar Loans   Converted to   Balance of   Notation Made Date  
Loans   Loans   Thereto   Repaid   Base Rate Loans   Eurodollar Loans   By      
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT G-3
FORM OF SWINGLINE NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
$____________ New York, New York
________ __, 200_
          FOR VALUE RECEIVED, the undersigned, American Cellular Corporation, a
Delaware corporation (the “Borrower”), hereby unconditionally promises to pay to
___ (the “Swingline Lender”) or its registered assigns at the Funding Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, on the Revolving Credit
Termination Date the principal amount of (a) ___DOLLARS ($___), or, if less,
(b) the aggregate unpaid principal amount of all Swingline Loans made by the
Swingline Lender to the Borrower pursuant to Section 3.3 of the Credit
Agreement, as hereinafter defined. The Borrower further agrees to pay interest
in like money at such Funding Office on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in Section 4.5
of such Credit Agreement.
          The holder of this Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date and amount of each Swingline
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof. Each such endorsement shall
constitute prima facie evidence of the accuracy of the information endorsed. The
failure to make any such endorsement or any error in any such endorsement shall
not affect the obligations of the Borrower in respect of any Swingline Loan.
          This Note (a) is one of the Notes referred to in the Credit Agreement,
dated as of March [___], 2007 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Borrower, the Subsidiary
Guarantors (as defined therein), ACC Holdings, LLC, an Oklahoma limited
liability company (“Holdings”), as Guarantor, the Swingline Lender, the other
banks, financial institutions and other entities from time to time parties
thereto (the “Lenders”), Lehman Commercial Paper Inc., as administrative agent
(in such capacity, the “Administrative Agent”), Morgan Stanley Senior Funding,
Inc., as syndication agent (in such capacity, the “Syndication Agent”) and Bear
Stearns Corporate Lending Inc., Citibank, N.A. and Deutsche Bank Securities
Inc., as co-documentation agents (in such capacity, the “Co-Documentation
Agents”), (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement. This Note is secured and guaranteed as provided in the
Loan Documents. Reference is hereby made to the Loan Documents for a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.
          Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE
CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE
CREDIT AGREEMENT.
[Remainder of Page Intentionally Left Blank]

2



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

            AMERICAN CELLULAR CORPORATION
      By:           Name:           Title:      

3



--------------------------------------------------------------------------------



 



         

Schedule A
to Swingline Note
LOANS AND REPAYMENTS OF SWINGLINE LOANS

                      Amount of Swingline   Amount of Principal of   Unpaid
Principal Balance     Date   Loans   Swingline Loans Repaid   of Swingline Loans
  Notation Made By                  

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF CLOSING CERTIFICATE
          Pursuant to Section 6.1(f) of the Credit Agreement, dated as of March
[___], 2007 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”; terms defined therein being used herein as therein
defined), among American Cellular Corporation, a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors (as defined therein), ACC Holdings, LLC,
an Oklahoma limited liability company (“Holdings”), as Guarantor, the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), Lehman Commercial Paper Inc., as administrative agent
(in such capacity, the “Administrative Agent”), Morgan Stanley Senior Funding,
Inc., as syndication agent (in such capacity, the “Syndication Agent”) and Bear
Stearns Corporate Lending Inc., Citibank, N.A. and Deutsche Bank Securities
Inc., as co-documentation agents (in such capacity, the “Co-Documentation
Agents”), the undersigned [INSERT NAME OF RESPONSIBLE OFFICER] of [INSERT NAME
OF LOAN PARTY] (the “Company”) hereby certifies as follows:
     1. Representations and Warranties. (a) The representations and warranties
of the Company set forth in each of the Loan Documents to which it is a party or
which are contained in any certificate furnished by or on behalf of the Company
pursuant to any of the Loan Documents to which it is a party are true and
correct in all material respects on and as of the date hereof with the same
effect as if made on the date hereof, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.
          (b) No Default or Event of Default has occurred and is continuing as
of the date hereof or after giving effect to the Loans to be made on the date
hereof.
          (c) The conditions precedent set forth in Section 6.1 of the Credit
Agreement were satisfied as of the Closing Date.
     2. Liquidation; Dissolution. There are no liquidation or dissolution
proceedings pending or to my knowledge threatened against the Company, nor has
any other event occurred adversely affecting or threatening the continued
corporate existence of the Company.
     3. Organizational Documents. (a) Attached hereto as Annex 1 is a true and
complete copy of the Certificate of Incorporation of the Company as in effect on
the date hereof, and there have been no additional completed or authorized
amendments to such Certificate of Incorporation.
          (b) Attached hereto as Annex 2 is a true and complete copy of the
By-Laws of the Company as in effect on the date hereof, and there have been no
additional completed or authorized amendments to such By-Laws.
          (c) Attached hereto as Annex 3 is a true and complete copy of
resolutions duly adopted by the Board of Directors of the Company on ___; such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only corporate
proceedings of the Company now in force relating to or affecting the matters
referred to therein.
          (d) The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization.
Attached hereto as Annex 4 is an authentic

 



--------------------------------------------------------------------------------



 



copy of the good standing certificate of the Secretary of the State of Delaware
dated ___, 2007, and authentic copies of the good standing certificates of all
other states in which the Company is qualified to do business.
     4. Incumbency. The following persons are now duly elected and qualified
officers of the Company holding the offices indicated next to their respective
names below, and such officers have held such offices with the Company at all
times since the date indicated next to their respective titles to and including
the date hereof, and the signatures appearing opposite their respective names
below are the true and genuine signatures of such officers, and each of such
officers is duly authorized to execute and deliver on behalf of the Company each
of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Company pursuant to the Loan Documents to which
it is a party:

                          Name   Office     Date     Signature  
 
                       

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the
date set forth below.

             
 
           
Name:
      Name:    
Title:
      Title:    
 
           
Date: ___, 200___
           

3



--------------------------------------------------------------------------------



 



SCHEDULE I

 



--------------------------------------------------------------------------------



 



ANNEX 1
[Certificate of Incorporation]

 



--------------------------------------------------------------------------------



 



ANNEX 2
[By-Laws]

 



--------------------------------------------------------------------------------



 



ANNEX 3
[Board Resolutions]

 



--------------------------------------------------------------------------------



 



ANNEX 4
[Good Standing Certificates]

 



--------------------------------------------------------------------------------



 



EXHIBIT I-1
FORM OF LEGAL OPINION OF MAYER, BROWN, ROWE & MAW LLP

 



--------------------------------------------------------------------------------



 



EXHIBIT I-2
FORM OF LEGAL OPINION OF WILKINSON BARKER & KNAUER LLP

 



--------------------------------------------------------------------------------



 



EXHIBIT I-3
FORM OF LEGAL OPINION OF MCAFEE & TAFT

 